Exhibit 10.22

TERM LOAN AND SECURITY AGREEMENT

by and among

ELM PARK CAPITAL MANAGEMENT, LLC

(as Agent)

THE LENDERS THAT ARE SIGNATORY HERETO

(as Lenders)

EMPEIRIA ACQUISITION CORP.

and

INTEGRATED DRILLING EQUIPMENT, LLC

and

INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC

(as Borrowers)

December 14, 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

SECTION 1. DEFINITIONS

     1     

1.1

  Accounting Terms      1     

1.2

  General Terms      2     

1.3

  Uniform Commercial Code Terms      27     

1.4

  Certain Matters of Construction      27   

SECTION 2. TERM LOAN, PAYMENTS

     28     

2.1

  Term Loan      28     

2.2

  Procedure for Borrowing      29     

2.3

  Protective Advances      31     

2.4

  [Intentionally Omitted]      32     

2.5

  [Intentionally Omitted]      32     

2.6

  Repayment of the Term Loan      32     

2.7

  [Intentionally Omitted]      33     

2.8

  Statement of Account      33     

2.9

  [Intentionally Omitted]      33     

2.10

  [Intentionally Omitted]      33     

2.11

  [Intentionally Omitted]      33     

2.12

  [Intentionally Omitted]      33     

2.13

  [Intentionally Omitted]      33     

2.14

  [Intentionally Omitted]      33     

2.15

  [Intentionally Omitted]      33     

2.16

  [Intentionally Omitted]      33     

2.17

  [Intentionally Omitted]      33     

2.18

  Additional Payments      33     

2.19

  Manner of Borrowing and Payment      34     

2.20

  Optional Prepayments      34     

2.21

  Mandatory Prepayments      34     

2.22

  Use of Proceeds      36     

2.23

  Defaulting Lender      37     

2.24

  Securitization      38   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

SECTION 3. INTEREST AND FEES

     38        3.1       Interest      38        3.2       PIK Interest      39
       3.3       Fee Letter      39        3.4       Audit, Appraisal, and
Valuation Charges      39        3.5       Computation of Interest and Fees     
39        3.6       Maximum Charges      40        3.7       Increased Costs   
  40        3.8       Basis For Determining Interest Rate Inadequate or Unfair
     40        3.9       Capital Adequacy      41        3.10       Gross Up for
Taxes      42        3.11       Withholding Tax Exemption      42   

SECTION 4. COLLATERAL: GENERAL TERMS

     44        4.1       Security Interest in the Collateral      44        4.2
      Creation and Perfection of Security Interest      44        4.3      
Disposition of Collateral      44        4.4       Preservation of Collateral   
  45        4.5       Ownership of Collateral      45        4.6       Defense
of Agent’s and Lenders’ Interests      46        4.7       Books and Records   
  46        4.8       Financial Disclosure      47        4.9       Compliance
with Laws      47        4.10       Inspection of Premises      47        4.11
      Insurance      47        4.12       Failure to Pay Insurance      48     
  4.13       Payment of Taxes      48        4.14       Payment of Leasehold
Obligations      49        4.15       Receivables      49        4.16      
Inventory      52        4.17       Maintenance of Equipment      52   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

    4.18       Exculpation of Liability      52        4.19       Environmental
Matters      52        4.20       Financing Statements      54        4.21      
Possession of Collateral      55        4.22       Chattel Paper      55       
4.23       Letter-of-Credit Rights      55        4.24       Commercial Tort
Claims      55        4.25       Investment Property      56   

SECTION 5. REPRESENTATIONS AND WARRANTIES

     57        5.1       Authority      57        5.2       Formation and
Qualification      58        5.3       Survival of Representations and
Warranties      59        5.4       Tax Returns      59        5.5      
Financial Statements      59        5.6       Entity Names      60        5.7   
   O.S.H.A. and Environmental Compliance      60        5.8       Solvency; No
Litigation, Violation, Indebtedness or Default      61        5.9       Patents,
Trademarks, Copyrights and Licenses      62        5.10       Licenses and
Permits      62        5.11       Default of Material Indebtedness      62     
  5.12       No Default      63        5.13       No Burdensome Restrictions   
  63        5.14       No Labor Disputes      63        5.15       Margin
Regulations      63        5.16       Investment Company Act      63        5.17
      Disclosure      63        5.18       Swaps      63        5.19      
Conflicting Agreements      64        5.20       Application of Certain Laws and
Regulations      64        5.21       Business and Property of Borrowers      64
  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

  5.22    Leases      64      5.23    Anti-Terrorism Laws      64      5.24   
Trading with the Enemy      65      5.25    Federal Securities Laws      65     
5.26    Collateral      65      5.27    Required Equity Documents      66     
5.28    Empeiria Merger Documents      66      5.29    Empeiria as a Holding
Company      67   

SECTION 6. AFFIRMATIVE COVENANTS

     67      6.1    [Intentionally Omitted]      67      6.2    Conduct of
Business and Maintenance of Existence and Assets      67      6.3    Violations
     68      6.4    Government Receivables      68      6.5    Financial
Covenants      68      6.6    Execution of Supplemental Instruments      70     
6.7    Payment of Indebtedness      71      6.8    Standards of Financial
Statements      71      6.9    Federal Securities Laws      71   

SECTION 7. NEGATIVE COVENANTS

     71      7.1    Merger, Consolidation, Acquisition and Sale of Assets     
71      7.2    Creation of Liens      71      7.3    Guarantees      72      7.4
   Investments      72      7.5    Loans      72      7.6    [Intentionally
Omitted]      72      7.7    Dividends      72      7.8    Indebtedness      73
     7.9    Nature of Business      73      7.10    Transactions with Affiliates
     74      7.11    Leases      74   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

    7.12       Subsidiaries      74        7.13       Fiscal Year and Accounting
Changes      75        7.14       Pledge of Credit      75        7.15      
Amendment of Articles of Incorporation, Bylaws, Certificate of Formation,
Operating Agreement      75        7.16       Compliance with ERISA      75     
  7.17       Prepayment of Indebtedness; Amendments      75        7.18      
Anti-Terrorism Laws      76        7.19       Membership/Partnership Interests
     76        7.20       Trading with the Enemy Act      76        7.21      
[Intentionally Omitted]      76        7.22       Use of Proceeds      76       
7.23       Empeiria as a Holding Company      76        7.24       Limitation on
Issuance of Equity Interests      77   

SECTION 8. CONDITIONS PRECEDENT; CONDITIONS SUBSEQUENT

     77        8.1       Conditions Precedent to the Term Loan      77       
8.2       Conditions Subsequent to the Term Loan      81   

SECTION 9. INFORMATION AS TO BORROWERS

     82        9.1       Disclosure of Material Matters      82        9.2      
Schedules      82        9.3       Environmental Reports      82        9.4   
   Litigation      82        9.5       Material Occurrences      83        9.6
      Government Receivables      83        9.7       Annual Financial
Statements      83        9.8       [Intentionally Omitted]      83        9.9
      Monthly Financial Statements      83        9.10       Other Reports     
83        9.11       Additional Information      84        9.12       Projected
Operating Budget      84   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

    9.13       Variances From Operating Budget      84        9.14       Notice
of Suits, Adverse Events      84        9.15       ERISA Notices and Requests   
  84        9.16       Additional Documents      85        9.17       Inventory
Appraisals and Field Examinations      85   

SECTION 10. EVENTS OF DEFAULT

     85        10.1       Nonpayment      85        10.2       Breach of
Representation      85        10.3       Financial Information      85       
10.4       Judicial Actions      85        10.5       Noncompliance      86     
  10.6       Judgments      86        10.7       Bankruptcy      86        10.8
      [Intentionally Omitted]      86        10.9       [Intentionally Omitted]
     86        10.10       Material Adverse Effect      86        10.11      
Lien Priority      86        10.12       Cross Default      87        10.13   
   [Intentionally Omitted]      87        10.14       Change of Control      87
       10.15       Invalidity      87        10.16       Licenses      87       
10.17       Seizures      87        10.18       Operations      88        10.19
      Plans      88   

SECTION 11. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

     88        11.1       Rights and Remedies      88        11.2       Agent’s
Discretion      91        11.3       Setoff      91        11.4       Rights and
Remedies not Exclusive      91   

 

-vi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

    11.5       Allocation of Payments After Event of Default      91   

SECTION 12. WAIVERS AND JUDICIAL PROCEEDINGS

     92        12.1       Waiver of Notice      92        12.2       Delay     
92        12.3       Jury Waiver      92   

SECTION 13. EFFECTIVE DATE AND TERMINATION

     93        13.1       Term      93        13.2       Termination      93   

SECTION 14. REGARDING AGENT

     93        14.1       Appointment      93        14.2       Nature of Duties
     94        14.3       Lack of Reliance on Agent and Resignation      95     
  14.4       Certain Rights of Agent      95        14.5       Reliance      95
       14.6       Notice of Default      96        14.7       Indemnification   
  96        14.8       Individual Capacity      96        14.9       Delivery of
Documents      97        14.10       Borrowers’ Undertaking to Agent      97   
    14.11       No Reliance on Agent’s Customer Identification Program      97
       14.12       Other Agreements      97        14.13       Collateral
Matters      98   

SECTION 15. BORROWING AGENCY

     100        15.1       Borrowing Agency Provisions      100        15.2   
   Joint and Several Liability of Borrowers, Etc.      100   

SECTION 16. MISCELLANEOUS

     103        16.1       Governing Law      103        16.2       Entire
Understanding      103        16.3       Successors and Assigns; Participations;
New Lenders      105        16.4       Application of Payments      107   

 

-viii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

    16.5       Indemnity      108        16.6       Notice      108        16.7
      Survival      110        16.8       Severability      110        16.9   
   Expenses      111        16.10       Injunctive Relief      111        16.11
      Consequential Damages      112        16.12       Captions      112       
16.13       Counterparts; Facsimile Signatures      112        16.14      
Construction      112        16.15       Confidentiality; Sharing Information   
  112        16.16       Publicity      113        16.17       USA PATRIOT Act
     113        16.18       Debtor-Creditor Relationship      114        16.19
      Agency for Perfection      114        16.20       Several Obligations; No
Liability      114        16.21       ORIGINAL ISSUE DISCOUNT LEGEND      114   

 

-viii-



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits

   

Exhibit 1.2

  Compliance Certificate  

Exhibit 2.1

  Term Note  

Exhibit 8.1(i)

  Financial Condition Certificate  

Exhibit 16.3

  Commitment Transfer Supplement  

Schedules

   

Schedule 1.1

  Permitted Holders  

Schedule 1.2-A

  Commercial Tort Claims  

Schedule 1.2-B

  Permitted Encumbrances  

Schedule 4.5

  Equipment, Inventory Locations and Real Property  

Schedule 4.15(h)

  Deposit and Investment Accounts  

Schedule 5.1

  Consents  

Schedule 5.2(a)

  States of Qualification and Good Standing  

Schedule 5.2(b)

  Empeiria Equity Interests, Etc.  

Schedule 5.2(c)

  Subsidiaries  

Schedule 5.2(d)

  Other Borrowers’ Equity Interests, Etc.  

Schedule 5.4

  Federal Tax Identification Number  

Schedule 5.6

  Prior Names  

Schedule 5.7

  Environmental  

Schedule 5.8(b)

  Litigation  

Schedule 5.8(d)

  Plans  

Schedule 5.9

  Intellectual Property, Source Code Escrow Agreements  

Schedule 5.10

  Licenses and Permits  

Schedule 5.14

  Labor Disputes  

Schedule 7.3

  Guarantees  

Schedule 7.7

  Warrants  

Schedule 7.10

  Transactions with Affiliates as of the Closing Date  

Schedule 8.2

  Conditions Subsequent  

 

i



--------------------------------------------------------------------------------

TERM LOAN AND SECURITY AGREEMENT

Term Loan and Security Agreement dated as of December 14, 2012, among EMPEIRIA
ACQUISITION CORP., a Delaware corporation (“Empeiria”), INTEGRATED DRILLING
EQUIPMENT, LLC, a Delaware limited liability company (“IDE”), and INTEGRATED
DRILLING EQUIPMENT COMPANY HOLDINGS, LLC (formerly known as IDE Acquisition Co.,
LLC), a Delaware limited liability company (“Holdings”; Empeiria, IDE and
Holdings are collectively the “Borrowers” and each individually is a
“Borrower”), the financial institutions which are now or which hereafter become
a party hereto (collectively, the “Lenders” and individually a “Lender”) and ELM
PARK CAPITAL MANAGEMENT, LLC, a Delaware limited liability company (“Elm Park
Capital Management”), as agent for Lenders (Elm Park Capital Management, in such
capacity, the “Agent”).

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:

SECTION 1. DEFINITIONS.

1.1 Accounting Terms.

(a) As used in this Agreement, the Other Documents or any certificate, report or
other document made or delivered pursuant to this Agreement, accounting terms
not defined in Section 1.2 or elsewhere in this Agreement and accounting terms
partly defined in Section 1.2 to the extent not defined, shall have the
respective meanings given to them under GAAP; provided, that whenever such
accounting terms are used for the purposes of determining compliance with
financial covenants in this Agreement, such accounting terms shall be defined in
accordance with GAAP as in effect from time to time.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set out in this Agreement or any Other Document,
and either Borrowing Agent or Agent shall so request, Borrowing Agent and Agent
will enter into negotiations in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Agent and the Required Lenders); provided, that until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP as in effect prior to such change, and (ii) Borrowers shall
provide to Agent financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting out a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

(c) Notwithstanding anything to the contrary contained herein, (a) all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards No. 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term “unqualified opinion”
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a

 

1



--------------------------------------------------------------------------------

going concern or concerning the scope of the audit, and (iii) does not include
any qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item.

1.2 General Terms. For purposes of this Agreement the following terms shall have
the following meanings:

“Accountants” shall have the meaning set forth in Section 9.7.

“Acquisition” shall mean the acquisition, directly or indirectly, by any Person
of (a) all of the Equity Interests of another Person, (b) all or substantially
all of the assets of another Person, or (c) all or substantially all of a line
of business or division of another Person, in each case (i) whether or not
involving a merger or a consolidation with such other Person and (ii) whether in
one transaction or a series of related transactions.

“Acquisition Cost” shall mean, with respect to any Acquisition, as at the date
of entering into any agreement therefor, the sum of the following (without
duplication): (a) the value of the Equity Interests of any Borrower or any of
their respective Subsidiaries to be transferred in connection with such
Acquisition, (b) the amount of any cash and fair market value of other property
(excluding property described in clause (a) and the unpaid principal amount of
any debt instrument) given as consideration in connection with such Acquisition,
(c) the amount (determined by using the face amount or the amount payable at
maturity, whichever is greater) of any Indebtedness incurred, assumed or
acquired by any Borrower or any of their respective Subsidiaries in connection
with such Acquisition, (d) all additional purchase price amounts in the form of
Earn-Outs and other contingent obligations that should be recorded on the
financial statements of any Borrower or any of their respective Subsidiaries in
accordance with GAAP in connection with such Acquisition, (e) all amounts paid
in respect of covenants not to compete, consulting agreements that should be
recorded on the financial statements of any Borrower or any of their respective
Subsidiaries in accordance with GAAP, and other affiliated contracts in
connection with such Acquisition, and (f) the aggregate fair market value of all
other consideration given by any Borrower or any of their respective
Subsidiaries in connection with such Acquisition. For purposes of determining
the Acquisition Cost for any transaction, the Equity Interests of any Borrower
or any of their respective Subsidiaries shall be valued in accordance with GAAP.

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 10% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 

2



--------------------------------------------------------------------------------

“Agent’s Account” shall mean an account at a bank designated by Agent from time
to time as the account into which Borrowers shall make all payments to Agent for
the benefit of the Lenders and into which the Lenders shall make all payments to
Agent under this Agreement and the Other Documents; unless and until Agent
notifies Borrowers and the Lenders to the contrary, Agent’s Account shall be
that certain deposit account bearing account number 488013471303, Account Name:
Elm Park Capital Management LLC, and maintained by Agent with Bank of America,
ABA # 026009593, Reference: Integrated Drilling Equipment.

“Agreement” shall mean this Term Loan and Security Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
applicable orders, judgments and decrees of all courts and arbitrators.

“Applicable Margin” shall mean, as of any date of determination and with respect
to Base Rate Loans or Eurodollar Rate Loans, as applicable, the applicable
margin set forth in the following table that corresponds to the most recent
Total Leverage Ratio calculation delivered to Agent pursuant to Section 9.9 (the
“Total Leverage Ratio Calculation”); provided, that for the period from the
Closing Date through the date Agent receives the Total Leverage Ratio
Calculation in respect of the testing period ending December 31, 2012, the
Applicable Margin shall be at the margin in the row styled “Level II”; provided
further, that any time an Event of Default has occurred and is continuing, the
Applicable Margin shall be set at the margin in the row styled “Level II”:

 

Level

  

Total Leverage

Ratio Calculation

   Applicable Margin
Relative to Base Rate
Loans (the “Base Rate
Margin”)    Applicable Margin
Relative to Eurodollar
Rate Loans (the
“Eurodollar Rate
Margin”)

I

  

If the Total

Leverage Ratio is

less than or equal

to 2.00:1.00

   7.00 percentage points    8.00 percentage


points

II

  

If the Total

Leverage Ratio is

greater than

2.00:1.00

   8.00 percentage points    9.00 percentage


points

 

3



--------------------------------------------------------------------------------

Except as set forth in the proviso to the immediately preceding paragraph, the
Applicable Margin shall be re-determined quarterly on the first day of the month
following the date of delivery to Agent of the certified calculation of the
Total Leverage Ratio pursuant to Section 9.9; provided, that if Borrowers fail
to provide such certification when such certification is due, the Applicable
Margin shall be set at the margin in the row styled “Level II” as of the first
day of the month following the date on which the certification was required to
be delivered until the date on which such certification is delivered (on which
date (but not retroactively), without constituting a waiver of any Default or
Event of Default occasioned by the failure to timely deliver such certification,
the Applicable Margin shall be set at the margin based upon the calculations
disclosed by such certification). In the event that the information regarding
the Total Leverage Ratio contained in any certificate delivered pursuant to
Section 9.9 is shown to be inaccurate, and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin actually applied for such
Applicable Period, then (i) Borrowers shall promptly deliver to Agent a correct
certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined as if the correct Applicable Margin (as set forth in the table above)
were applicable for such Applicable Period, and (iii) Borrowers shall promptly
deliver to Agent full payment in respect of the accrued additional interest as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by Agent to the affected Obligations.

“Authority” shall have the meaning set forth in Section 4.19(d).

“Bankruptcy Code” shall mean title 11 of the United States Code, as in effect
from time to time.

“Base Rate” shall mean the greatest of (a) 4.00 percent per annum, (b) the
Federal Funds Rate plus  1/2%, (c) the Eurodollar Rate (which rate shall be
calculated based upon an Interest Period of one month and shall be determined on
a daily basis), plus one percentage point, and (d) the rate of interest publicly
quoted, from time to time, by the Wall Street Journal as the “base rate on
corporate loans posted by at least 75% of the nation’s 30 largest banks” or
substantially similar thereto (or, if the Wall Street Journal ceases quoting a
base rate of the type described or substantially similar thereto, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
bank prime loan rate or its equivalent.

“Base Rate Loan” shall mean that portion of the Term Loan that bears interest
based upon the Base Rate.

“Base Rate Margin” shall have the meaning set forth in the definition of
Applicable Margin.

“Blocked Accounts” shall have the meaning set forth in Section 4.15(h).

“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h).

 

4



--------------------------------------------------------------------------------

“Blocked Account Control Agreement” shall mean a control agreement, in form and
substance reasonably satisfactory to Agent, executed and delivered by a
Borrower, Agent, and the applicable Blocked Account Bank.

“Blocked Person” shall have the meaning set forth in Section 5.23(b).

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of the Borrowers and their respective
Subsidiaries.

“Borrowers’ Account” shall have the meaning set forth in Section 2.8.

“Borrowing Agent” shall mean Empeiria, in its capacity as borrowing agent
hereunder.

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in the State of New York and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the design and development of new products, or for the acquisition of any fixed
assets or improvements, replacements, substitutions or additions thereto which
have a useful life of more than one year, including the total principal portion
of Capitalized Lease Obligations, which, in accordance with GAAP, would be
classified as capital expenditures (but exclusive of any expenditure made or
liability incurred in order to pay all or a portion of the purchase price in
connection with a Permitted Acquisition).

“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

“Carry-Over Amount” shall have the meaning set forth in Section 6.5(e).

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

“CFC” shall mean a controlled foreign corporation (as that term is defined in
the Code).

“Change of Control” shall mean:

(a) at any time, Empeiria shall fail to own one hundred percent (100%) of the
Equity Interests of Holdings entitled to vote in the election of members of the
board of directors (or equivalent governing body) of Holdings; or

 

5



--------------------------------------------------------------------------------

(b) at any time, Holdings shall fail to own one hundred percent (100%) of the
Equity Interests of IDE entitled to vote in the election of members of the board
of directors (or equivalent governing body) of IDE; or

(c)    (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) other than
Permitted Holders becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a “person” or “group” shall be deemed
to have “beneficial ownership” of all Equity Interests that such “person” or
“group” has the right to acquire, whether such right is exercisable immediately
or only after the passage of time (such right, an “option right”)), directly or
indirectly, of more than thirty percent (30%) of the Equity Interests of
Empeiria entitled to vote in the election of members of the board of directors
(or equivalent governing body) of Empeiria, or (ii) a majority of the members of
the board of directors (or other equivalent governing body) of Empeiria shall
not constitute Continuing Directors; or

(d) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness or Equity Interests in a principal amount, or with a redemption
value, in excess of $1,000,000, any “change in control” or similar provision (as
set forth in the indenture, agreement or other evidence of such Indebtedness)
obligating Empeiria or any of its Subsidiaries to repurchase, redeem or repay
all or any part of the Indebtedness or Equity Interests provided for therein; or

(e) after the Closing Date, any Person or group of related Persons acquires all
or substantially all of the assets of (i) Empeiria and its Subsidiaries, taken
as a whole, or (ii) IDE, in each case whether in one transaction or in a series
of related transactions.

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral or any Borrower.

“Chattel Paper” shall mean and include as to each Borrower, all of such
Borrower’s chattel paper (as that term is defined in the Uniform Commercial
Code), and includes tangible chattel paper and electronic chattel paper, whether
now owned or hereafter acquired.

“Closing Date” shall mean the date of this Agreement or such other date as may
be agreed to by the parties hereto.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

 

6



--------------------------------------------------------------------------------

“Collateral” shall mean and include, with respect to each Borrower:

 

  (a) all Receivables;

 

  (b) all Equipment;

 

  (c) all General Intangibles;

 

  (d) all Inventory;

 

  (e) all Investment Property;

 

  (f) all Subsidiary Stock;

 

  (g) the Leasehold Interests;

(h) all of each Borrower’s right, title and interest in and to, whether now
owned or hereafter acquired and wherever located, (i) its respective goods and
other property including, but not limited to, all merchandise returned or
rejected by Customers, relating to or securing any of the Receivables; (ii) all
of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Borrower’s contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, Chattel Paper, warehouse receipts, deposit accounts,
securities accounts, letters of credit and money; (vi) all commercial tort
claims described on Schedule 1.2-A; (vii) if and when obtained by any Borrower,
all real and personal property of third parties in which such Borrower has been
granted a lien or security interest as security for the payment or enforcement
of Receivables; (viii) all letter of credit rights (whether or not the
respective letter of credit is evidenced by a writing); (ix) all supporting
obligations; and (x) any other goods, personal property or real property now
owned or hereafter acquired in which any Borrower has expressly granted a
security interest or may in the future grant a security interest to Agent
hereunder, or in any amendment or supplement hereto or thereto, or under any
other agreement between Agent and any Borrower;

(i) all of each Borrower’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by any Borrower or in which it has an interest), computer programs, tapes, disks
and documents relating to (a), (b), (c), (d), (e), (f), (g), or (h) of this
Paragraph; and

(j) all proceeds and products of (a), (b), (c), (d), (e), (f), (g), (h), and
(i) in whatever form, including, but not limited to: cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, Chattel Paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.

 

7



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include (i) any lease, license, contract, property rights or
agreement to which any Borrower is a party or any of its rights or interests
thereunder if and for so long as the grant of such security interest or lien
shall constitute or result in a breach or termination pursuant to the terms of,
or a default under, any such lease, license, contract, property rights or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law or principles of equity); provided,
that (A) if required by Agent, such Borrower will use commercially reasonable
efforts to promptly obtain consent to the collateral assignment thereof and the
granting of a security interest therein to Agent and, at such time such consent
is obtained, such lease, license, contract, property rights or agreement shall
constitute “Collateral” hereunder, (B) notwithstanding the foregoing, the term
“Collateral” shall include any and all proceeds arising from such excluded
property to the extent that the assignment or encumbering of such proceeds is
not subject to the same or similar prohibitions or restrictions, and (C) such
security interest or lien shall attach immediately at such time as the condition
causing such breach or termination shall be remedied and to the extent
severable, shall attach immediately to any portion of such lease, license,
contract, property rights or agreement that does not result in any of the
consequences specified above; or (ii) any of the outstanding Equity Interests of
a CFC in excess of 65% of the Equity Interests of such CFC entitled to vote.

“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as the same may be adjusted upon
any assignment by a Lender pursuant to Section 16.3(e) or (f).

“Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 16.3, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases a portion of the
Term Loan under this Agreement.

“Compliance Certificate” shall mean a compliance certificate in the form of
Exhibit 1.2 to be signed by the Chief Financial Officer, Chief Accounting
Officer or Treasurer of Borrowing Agent (in such Person’s capacity as such and
not in his or her individual capacity), which shall state that, based on an
examination sufficient to permit such officer to make an informed statement, no
Default or Event of Default exists, or if such is not the case, specifying such
Default or Event of Default, its nature, when it occurred, whether it is
continuing and the steps being taken by Borrowers with respect to such default
and, such certificate shall have appended thereto calculations which set forth
Borrowers’ compliance with the requirements or restrictions imposed by
Sections 6.5, 7.5 and 7.11, and any other covenants in the Agreement as Agent
may specify from time to time.

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.

 

8



--------------------------------------------------------------------------------

“Continuing Directors” shall mean the directors of Empeiria on the Closing Date
and each other director of Empeiria if, in each case, such other director’s
nomination for election to the board of directors (or equivalent governing body)
of Empeiria is recommended by at least 51% of the then Continuing Directors.

“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.

“Credit Judgment” shall mean a determination or judgment made by such Person in
the exercise of reasonable (in the business of secured lending) credit or
business judgment and in good faith.

“Current Assets” means, as at any date of determination, the total assets of
Empeiria and its Subsidiaries (other than cash and cash equivalents) which may
properly be classified as current assets on a consolidated balance sheet of
Borrowers on a Consolidated Basis.

“Current Liabilities” means, as at any date of determination, the total
liabilities of Empeiria and its Subsidiaries which may properly be classified as
current liabilities (other than the current portion of the Term Loan) on a
consolidated balance sheet of Borrowers on a Consolidated Basis.

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

“Default Rate” shall have the meaning set forth in Section 3.1.

“Defaulting Lender” shall have the meaning set forth in Section 2.23(a).

“Designated Lender” shall have the meaning set forth in Section 16.2(b).

“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Term Loan and all
other Obligations that are accrued and payable), (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Equity Interests), in
whole or in part, (c) provides for the scheduled payments of dividends in cash,
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interest that would constitute Disqualified Equity Interests, in
each case, prior to the date that is 180 days after the expiration of the Term.

 

9



--------------------------------------------------------------------------------

“Documents” shall have the meaning set forth in Section 8.1(c).

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Earn-Outs” shall mean unsecured liabilities of a Borrower arising under an
agreement to make any deferred payment as a part of the Acquisition Cost for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

“Earnings Before Interest and Taxes” shall mean for any fiscal period the sum of
(i) net income (or loss) of Borrowers on a Consolidated Basis for such period
(excluding extraordinary, unusual or non-recurring income or gains), plus
(ii) all interest expense of Borrowers on a Consolidated Basis for such period,
plus (iii) all charges against income of Borrowers on a Consolidated Basis for
such period for federal, state and local taxes, plus (iv) debt issuance costs
and commissions, discounts and other fees associated with Indebtedness (to the
extent financed by such Indebtedness), plus (v) extraordinary or non-recurring
expenses or losses in an aggregate amount not to exceed $250,000 in any fiscal
year and to the extent approved by Agent, plus (vi) any Earnout Amount (as
defined in the Empeiria Merger Agreement) payable to the Holders (as defined in
the Empeiria Merger Agreement) pursuant to the terms of the Empeiria Merger
Agreement as in effect on the date of this Agreement that is required by the
application of FAS 141R to be and is expensed by Empeiria and its Subsidiaries,
plus (vii) costs and expenses incurred in connection with any amendments,
modifications or waivers to this Agreement, the Other Documents, the First Lien
Loan Agreement or the First Lien Loan Documents in an aggregate amount not to
exceed $75,000, plus (viii) costs and expenses incurred in an aggregate amount
not to exceed (a) $100,000 in any fiscal year in connection with consummated
Permitted Acquisitions, or (b) $100,000 in any fiscal year in connection with
proposed Permitted Acquisitions that are not consummated, plus (ix) unrealized
mark-to-market hedging losses (or minus unrealized mark-to-market hedging
gains), plus (x) non-cash charges related to compensation expense recognized
under Empeiria’s stock option plans and the recognition of one-time expenses
related to purchase accounting adjustments, plus (xi) expenses paid to members
of the board of directors of Empeiria regardless of services provided and not to
exceed $50,000 in any fiscal year, in each case of clauses (ii) through (xi),
without duplication and to the extent deducted in the calculation of net income
(or loss) of Borrowers on a Consolidated Basis.

“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period. Notwithstanding the foregoing,
EBITDA for (a) the three month period ending March 31, 2012, shall be deemed to
be $2,285,237, (b) the three month period ending June 30, 2012, shall be deemed
to be $4,221,906 and (c) the three month period ending September 30, 2012, shall
be deemed to be $8,481,163.

“Empeiria” shall have the meaning set forth in the preamble to this Agreement
and shall extend to all permitted successors and assigns of such Person.

 

10



--------------------------------------------------------------------------------

“Empeiria Merger Agreement” shall mean that certain Agreement and Plan of Merger
dated as of October 19, 2012 (together with all annexes, exhibits, and schedules
thereto), by and among Empeiria, Target, Holdings, and Stephen Cope, in his
capacity as representative of the “Holders” (as defined therein).

“Empeiria Merger Documents” shall mean the material documents executed in
connection with, and primarily related to, the Empeiria Merger Agreement.

“Environmental Complaint” shall have the meaning set forth in Section 4.19(d).

“Environmental Laws” shall mean all federal, state, provincial, foreign and
local environmental, land use, zoning, health, chemical use, safety and
sanitation laws, statutes, ordinances and codes relating to the protection of
the environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations, policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local governmental
agencies and authorities with respect thereto.

“Equipment” shall mean and include as to each Borrower all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located, including all “equipment” as defined in the Uniform Commercial
Code, machinery, apparatus, motor vehicles, fittings, furniture, furnishings,
fixtures, parts, accessories and all replacements and substitutions therefor or
accessions thereto.

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

“Eurodollar Rate” shall mean the greater of (a) 3.00% per annum, and (b) the
rate per annum, determined by Agent in accordance with its customary procedures,
and utilizing such electronic or other quotation sources as it considers
appropriate, to be the rate at which Dollar deposits (for delivery on the first
day of the requested Interest Period) are offered to major banks in the London
interbank market two Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the Eurodollar Rate Loan requested (whether as an initial
Eurodollar Rate Loan or as a continuation of a Eurodollar Rate Loan or as a
conversion of a Base Rate Loan to a Eurodollar Rate Loan) by Borrowing Agent in
accordance with the Agreement, which determination shall be conclusive in the
absence of manifest error.

“Eurodollar Rate Loan” shall mean that portion of the Term Loan that bears
interest based on the Eurodollar Rate.

 

11



--------------------------------------------------------------------------------

“Eurodollar Rate Margin” shall have the meaning set forth in the definition of
Applicable Margin.

“Event of Default” shall have the meaning set forth in Section 10.

“Excess Amount” shall have the meaning set forth in Section 6.5(e).

“Excess Cash Flow” shall mean, with respect to any fiscal period and with
respect to Borrowers on a Consolidated Basis the result of:

(a) TTM EBITDA,

plus

(b) to the extent not otherwise included in EBITDA, the sum of

(i) federal, state or local tax refunds received during such period,

(ii) interest income received during such period,

(iii) post-closing Acquisition Cost adjustments received in cash during such
period in connection with a Permitted Acquisition, and

(iv) the decrease, if any, in Net Working Capital from the beginning to the end
of such period,

minus

(c) the sum of

(i) the cash portion of Interest Expense paid during such period,

(ii) the cash portion of income taxes paid during such period,

(iii) scheduled repayments or redemptions of the principal of Indebtedness
during such period other than the Obligations (and, as in the case of any
revolving credit facility, so long as there is a permanent reduction in the
commitment thereunder),

(iv) mandatory prepayments of the Obligations pursuant to (A) Section 2.21(e)
during such period, and (B) to the extent that the proceeds of the Extraordinary
Receipts are included in the calculation of TTM EBITDA for such period,
Section 2.21(b) during such period,

(v) Unfinanced Capital Expenditures made during such period (net of any proceeds
reinvested in accordance with the proviso to Section 2.21(a)),

(vi) Amounts added to Earnings Before Interest and Taxes for such period by
virtue of clauses (v) through (viii) and (xi) of the definition thereof,

 

12



--------------------------------------------------------------------------------

(vii) the increase, if any, in Net Working Capital from the beginning to the end
of such period, and

(viii) cash payments made in respect of Permitted Acquisitions during such
period (in each case, to the extent such payments are not made with the proceeds
of Indebtedness).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall have the meaning set forth in Section 3.10.

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Extraordinary Receipts” shall mean any proceeds, payments, or consideration
received by or paid to Empeiria or any of its Subsidiaries in cash not in the
Ordinary Course of Business (and not consisting of proceeds of the nature
described in Sections 2.21(a) or (c)), including (a) foreign, United States,
state or local tax refunds, (b) pension plan reversions, (c) proceeds of
insurance (including proceeds from key man life insurance but excluding proceeds
from business interruption insurance and proceeds received in connection with a
casualty event), (d) judgments, proceeds of settlements or other consideration
of any kind in connection with any cause of action, (e) indemnity payments, and
(f) any purchase price adjustment received in connection with any purchase
agreement.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean that certain Fee Letter dated as of December 14, 2012,
among Borrowers and Agent, as the same may be amended, restated, or supplemented
from time to time.

“First Lien Agent” shall mean PNC Bank, National Association, in its capacity as
agent for the First Lien Lenders under the First Lien Loan Documents, and any
successor agent under the First Lien Loan Agreement.

 

13



--------------------------------------------------------------------------------

“First Lien Indebtedness” shall mean Indebtedness (including Indebtedness under
any Lender Provided Interest Rate Hedge (as defined in the First Lien Loan
Agreement) entered into in the Ordinary Course of Business) owed by Borrowers to
the First Lien Lenders under the First Lien Loan Documents in an aggregate
principal amount not to exceed the “Maximum Senior Principal Amount” (as defined
in the First Lien Intercreditor Agreement).

“First Lien Intercreditor Agreement” shall mean that certain Intercreditor
Agreement dated as of the date hereof, among Borrowers, Agent, and First Lien
Agent, as amended, restated, or supplemented from time to time.

“First Lien Lenders” shall mean the “Lenders” (as defined in the First Lien Loan
Agreement).

“First Lien Loan Agreement” shall mean that certain Amended and Restated
Revolving Credit and Security Agreement dated as of December 14, 2012, by and
among Borrowers, First Lien Agent and First Lien Lenders.

“First Lien Loan Documents” shall mean the First Lien Loan Agreement and the
“Other Documents” under, and as defined in, the First Lien Loan Agreement.

“Fixed Charges” shall mean, with respect to any fiscal period and with respect
to Borrowers on a Consolidated Basis, the sum, without duplication, of
(a) interest payments on the Term Loan hereunder (other than interest paid in
kind, amortization of financing fees and other non-cash interest expenses),
(b) payments for all fees, commissions and charges set forth herein and with
respect to the Obligations, (c) scheduled payments with respect to Capitalized
Lease Obligations, (d) scheduled payments with respect to the Term Loan and any
other Indebtedness for borrowed money (other than interest paid in kind,
amortization of financing fees and other non-cash interest expenses), including,
without limitation, with respect to the First Lien Indebtedness, (e) interest
and principal payments under each Seller Note, (f) any Earn-Outs or similar
deferred payments paid in cash by any Borrower in connection with and following
the consummation of each Permitted Acquisition, and (g) any Earnout Amount (as
defined in the Empeiria Merger Agreement) payable to the Holders (as defined in
the Empeiria Merger Agreement) pursuant to the terms of the Empeiria Merger
Agreement as in effect on the date of this Agreement.

“Fixed Charge Coverage Ratio” shall mean, with respect to any fiscal period, the
ratio of (a) EBITDA for such period, minus (i) Unfinanced Capital Expenditures
made during such period, minus (ii) cash taxes paid during such period, minus
(iii) all cash dividends and distributions made by Empeiria during such period,
to (b) the amount of Fixed Charges made during such period.

“Flow of Funds Agreement” shall mean a flow of funds agreement, dated as of even
date with this Agreement, executed and delivered by each Borrower and Agent, the
form and substance of which is reasonably satisfactory to Agent.

“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly

 

14



--------------------------------------------------------------------------------

renewable or extendible at such Person’s option under a revolving credit or
similar agreement obligating the lender or lenders to extend credit over a
period of more than one year from the date of creation thereof, and specifically
including Capitalized Lease Obligations, current maturities of long-term debt,
revolving credit and short term debt extendible beyond one year at the option of
the debtor, and also including, in the case of Borrowers, the First Lien
Indebtedness, the Obligations and, without duplication, Indebtedness consisting
of guaranties of Funded Debt of other Persons.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired,
including all “general intangibles” as defined in the Uniform Commercial Code,
all payment intangibles, all choses in action, causes of action, corporate or
other business records, inventions, designs, patents, patent applications,
equipment formulations, manufacturing procedures, quality control procedures,
trademarks, trademark applications, service marks, trade secrets, goodwill,
copyrights, copyright applications, design rights, software, computer
information, source codes, codes, records and updates, registrations, licenses,
franchises, customer lists, tax refunds, tax refund claims, computer programs,
all claims under guaranties, security interests or other security held by or
granted to such Borrower to secure payment of any of the Receivables by a
Customer (other than to the extent covered by Receivables) all rights of
indemnification and all other intangible property of every kind and nature
(other than Receivables).

“Governmental Body” shall mean any nation or government, any federal, state,
foreign, provincial, local or other political subdivision thereof or any entity,
authority, agency, division or department exercising the legislative, judicial,
regulatory or administrative functions of or pertaining to a government.

“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d).

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos in any form or electrical equipment that
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of 50 parts per million, urea formaldehyde foam insulation,
polychlorinated biphenyls, oil, petroleum, petroleum derived substances and
petroleum products, methane, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, hazardous materials, Hazardous Wastes, hazardous or Toxic Substances
or related materials as defined in CERCLA, the Hazardous Materials
Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), RCRA, or any
applicable Environmental Law and in the regulations adopted pursuant thereto, or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or “EP toxicity”.

 

15



--------------------------------------------------------------------------------

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

“Holdings” shall have the meaning set forth in the preamble to this Agreement.

“IDE” shall have the meaning set forth in the preamble to this Agreement.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all Capitalized Lease Obligations of such Person,
(d) all obligations or liabilities of others of the type described in clauses
(a), (b), (c), (e), (f) or (h) that are secured by a Lien on any asset of such
Person, irrespective of whether such obligation or liability is assumed;
provided, that if such Person has not assumed such obligations, then the amount
of Indebtedness of such Person for purposes of this clause (d) shall be equal to
the lesser of (i) the aggregate unpaid amount of such Indebtedness, and (ii) the
fair market value of the assets of such Person which secure such Indebtedness,
(e) all obligations of such Person to pay the deferred purchase price of assets
(other than trade payables incurred in the ordinary course of business and
repayable in accordance with customary trade practices and, for the avoidance of
doubt, other than royalty payments payable in the ordinary course of business in
respect of non-exclusive licenses), (f) all monetary obligations of such Person
owing under hedge agreements (which amount shall be calculated based on the
amount that would be payable by such Person if the hedge agreement were
terminated on the date of determination), (g) any Disqualified Stock of such
Person, and (h) any obligation of such Person guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.

“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.

 

16



--------------------------------------------------------------------------------

“Intellectual Property Security Agreement” shall mean that certain Intellectual
Property Security Agreement, dated as of even date with this Agreement, executed
and delivered by each Borrower and Agent, the form and substance of which is
reasonably satisfactory to Agent.

“Intercompany Subordination Agreement” shall mean an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
each Borrower and Agent, the form and substance of which is reasonably
satisfactory to Agent.

“Interest Expense” shall mean, for any period, the aggregate of the interest
expense of Borrowers on a Consolidated Basis for such period.

“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(a).

“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
documents of title or other documents representing them, including all
“inventory” as defined in the Uniform Commercial Code.

“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts, including all Pledged Interests and all
“investment property” as defined in the Uniform Commercial Code.

“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to the leased premises listed on Schedule 4.5.

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.

“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.

 

17



--------------------------------------------------------------------------------

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, security interest, lien (whether statutory or otherwise), charge, or
similar claim or encumbrance, or preference, priority or other security
agreement or preferential arrangement held or asserted in respect of any asset
of any kind or nature whatsoever including any conditional sale or other title
retention agreement, and any lease having substantially the same economic effect
as any of the foregoing.

“Lien Waiver Agreement” shall mean a landlord waiver, bailee letter, or
acknowledgement agreement which is executed in favor of Agent by a Person who
owns or occupies premises at which any Collateral may be located from time to
time and by which such Person shall waive any Lien that such Person may ever
have with respect to any of the Collateral and shall authorize Agent from time
to time to enter upon the premises to inspect or remove the Collateral from such
premises or to use such premises to store or dispose of such Inventory, in each
case, in form and substance reasonably satisfactory to Agent.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business or
properties of Empeiria and its Subsidiaries, taken as a whole, (b) any
Borrower’s ability to duly and punctually pay or perform the Obligations in
accordance with the terms thereof, (c) the value, taken as a whole, of the
Collateral, or Agent’s Liens, taken as a whole, on the Collateral or the
priority of such Liens or (d) the practical realization of the benefits of
Agent’s and each Lender’s rights and remedies under this Agreement and the Other
Documents.

“Material Indebtedness” shall mean any Indebtedness (excluding Indebtedness
hereunder and trade payables not more than 60 days past due) having an aggregate
principal balance of $500,000 or more.

“Merger” shall mean the merger described in the Empeiria Merger Agreement.

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(f).

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Sections 3(37) and 4001(a)(3) of ERISA to which contributions are required to be
made by any Borrower or any member of the Controlled Group or to which any
Borrower or any member of the Controlled Group has or could have any liability
(direct, indirect, contingent or otherwise).

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

 

18



--------------------------------------------------------------------------------

“Negotiable Collateral” shall mean and include as to each Borrower, all of such
Borrower’s letters of credit, letter-of-credit rights, instruments, promissory
notes, drafts and documents (as each such term is defined in the Uniform
Commercial Code), whether now owned or hereafter acquired.

“Net Cash Proceeds” shall mean:

(a) with respect to any sale or disposition of assets by any Borrower or any of
their respective Subsidiaries, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Borrower or such
Subsidiary, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Encumbrance on any asset
(other than (A) Indebtedness owing to Agent or any Lender under this Agreement
or the Other Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by such Borrower or such Subsidiary in connection with such
sale or disposition (including, reasonable brokers’ fees or commissions, legal,
accounting and other professional and transaction fees paid to an unaffiliated
third party), (iii) amounts provided as a reserve, in accordance with GAAP,
against (x) any liabilities under any indemnification obligations associated
with such sale or disposition or (y) any other liabilities retained by any
Borrower associated with the properties sold in such sale or disposition and
(iv) taxes paid or payable to any taxing authorities by such Borrower or such
Subsidiary in connection with such sale or disposition, in the case of clauses
(i) through (iv) to the extent, but only to the extent, that the amounts so
deducted are, at the time of receipt of such cash, actually paid or payable to a
Person that is not an Affiliate of any Borrower or any of their respective
Subsidiaries, and are properly attributable to such transaction; and

(b) with respect to the issuance or incurrence of any Indebtedness by any
Borrower or any of their respective Subsidiaries, or the issuance by Empeiria of
any Equity Interests, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of such
Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by such Borrower or such Subsidiary in
connection with such issuance or incurrence, and (ii) taxes paid or payable to
any taxing authorities by such Borrower or such Subsidiary in connection with
such issuance or incurrence, in each case to the extent, but only to the extent,
that the amounts so deducted are, at the time of receipt of such cash, actually
paid or payable to a Person that is not an Affiliate of any Borrower or any of
their respective Subsidiaries, and are properly attributable to such
transaction.

“Net Working Capital” means, as of any date of determination, Current Assets as
of such date minus Current Liabilities as of such date.

“Net Worth” at a particular date, shall mean all amounts which would be included
under shareholders’ equity on a balance sheet of Borrowers on a Consolidated
Basis as at such date.

 

19



--------------------------------------------------------------------------------

“Obligations” shall mean and include any and all loans (including the Term Loan
and the Protective Advances), advances, debts, liabilities, obligations,
covenants and duties owing by any Borrower to Lenders or Agent or to any other
direct or indirect subsidiary or affiliate of Agent or any Lender of any kind or
nature, present or future (including any interest or other amounts accruing
thereon after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding relating to any Borrower,
whether or not a claim for post-filing or post-petition interest or other
amounts is allowed in such proceeding), whether or not evidenced by any note,
guaranty or other instrument, whether arising under any agreement, instrument or
document, (including this Agreement and the Other Documents) whether or not for
the payment of money, whether arising by reason of an extension of credit, loan,
equipment lease or guarantee, under any interest or currency swap, future,
option or other similar agreement, or in any other manner, whether arising out
of overdrafts or deposit or other accounts or electronic funds transfers
(whether through automated clearing houses or otherwise) or out of the Agent’s
or any Lenders non-receipt of or inability to collect funds or otherwise not
being made whole in connection with depository transfer check or other similar
arrangements, whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, regardless of how such indebtedness or liabilities arise or by
what agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument, including, but not limited to, any and all of any
Borrower’s Indebtedness and/or liabilities under this Agreement, the Other
Documents or under any other agreement between Agent or Lenders and any Borrower
and any amendments, extensions, renewals, alterations or increases thereof and
all costs and expenses of Agent and any Lender incurred in the documentation,
negotiation, modification, enforcement, collection or otherwise in connection
with any of the foregoing, including but not limited to reasonable attorneys’
fees and expenses and all obligations of any Borrower to Agent or Lenders to
perform acts or refrain from taking any action. Any reference in the Agreement
or in the Other Documents to the Obligations shall include all or any portion
thereof and any amendments, extensions, renewals, alterations or increases
thereof.

“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date.

“Other Documents” shall mean each Term Note, the Fee Letter, the Flow of Funds
Agreement, the Blocked Account Control Agreements, the Lien Waiver Agreements,
the Intercompany Subordination Agreement, the Intellectual Property Security
Agreement, the Warrant Agreement, the Registration Rights Agreement, and any and
all other agreements, instruments and documents, including guaranties, pledges,
powers of attorney, consents, interest or currency swap agreements or other
similar agreements and all other writings heretofore, now or hereafter executed
by any Borrower and/or delivered to Agent or any Lender in respect of the
transactions contemplated by this Agreement.

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly more than 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.

 

20



--------------------------------------------------------------------------------

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in the Term Loan and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

“Participant Register” shall have the meaning set forth in Section 16.3(b).

“Payee” shall have the meaning set forth in Section 3.10.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum required contributions
under the Pension Funding Rules and either (i) is maintained or contributed to
by any member of the Controlled Group for employees of any member of the
Controlled Group; or (ii) has at any time within the preceding five years been
maintained or contributed to by any entity which was at such time a member of
the Controlled Group for employees of any entity which was at such time a member
of the Controlled Group.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment thereof) to Pension Plans and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Protection Act of 2006, Section 412 of the Code and Section 302 of
ERISA, and thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303 304 and 305 of ERISA.

“Permitted Acquisition” shall mean an Acquisition by any Borrower (such Person
or division, line of business or other business unit of such Person shall be
referred to herein as the “PA Target”), in each case that is a type of business
(or assets used in a type of business) permitted to be engaged in by any
Borrower pursuant to the terms of this Agreement, in each case so long as:

(a) no Default or Event of Default shall then exist or would exist after giving
effect to such Acquisition, and such Acquisition is not hostile;

(b) Empeiria shall have provided Agent with written confirmation, supported by
reasonably detailed calculations, that after giving pro forma effect to the
Acquisition, Borrowers on a Consolidated Basis (i) shall have a minimum Fixed
Charge Coverage Ratio of not less than 1.25 to 1.00, (ii) would have been in
compliance with the other financial covenants set forth in Section 6.5 (other
than Section 6.5(e)) for the four fiscal quarter period ended immediately prior
to the proposed date of consummation of such proposed Acquisition, and (iii) are
projected to be in compliance with the financial covenants set forth in
Section 6.5 (other than Section 6.5(e)) for the four fiscal quarter period ended
one year after the proposed date of consummation of such proposed Acquisition;

(c) Agent shall have received (or shall receive in connection with the closing
of such Acquisition) a second priority perfected security interest in all
Collateral (including, without limitation, Equity Interests) acquired with
respect to the PA Target in accordance with the terms of Section 4.1 and the PA
Target, if a Person, shall have become a Borrower hereunder;

 

21



--------------------------------------------------------------------------------

(d) Agent shall have received not less than 15 days prior to the consummation of
any Permitted Acquisition (i) an investment memorandum, (ii) a copy of the
proposed agreement for such Acquisition, (iii) audited financial statements (or,
if unavailable, management-prepared financial statements) of the PA Target for
its two most recent fiscal years and for any fiscal quarters of the current
fiscal year ended at least 45 days prior to the consummation of such Permitted
Acquisition, (iv) consolidated projected income statements of Empeiria and its
Subsidiaries (giving effect to such Acquisition), together with appropriate
supporting details and a statement of underlying assumptions for the one year
period following the date of the proposed Acquisition, on a quarter by quarter
basis, and (v) a certificate executed by the President, Chief Financial Officer,
Chief Accounting Officer or Treasurer of Borrowing Agent certifying that such
Permitted Acquisition complies with the requirements of this Agreement, in each
case in form and substance (including as to scope and underlying assumptions)
reasonably satisfactory to Agent;

(e) Agent shall have received written notice of the proposed Permitted
Acquisition at least 15 Business Days prior to the consummation of the Permitted
Acquisition;

(f) Agent shall have received not less than five Business Days prior to the
consummation of any Permitted Acquisition substantially final copies of the
acquisition agreement and other material documents relative to the proposed
Acquisition;

(g) Borrowers have average “Undrawn Availability” under (and as defined in) the
First Lien Loan Agreement for the 30 day period immediately preceding the date
of such Acquisition, after giving pro forma effect to such Acquisition and any
loans made in connection therewith, as if such Acquisition was made on the first
day of such 30 day period, in an aggregate amount that is not less than
$5,000,000;

(h) the Acquisition Cost for all Permitted Acquisitions made by any Borrower
during the term of this Agreement shall not exceed $25,000,000; provided, that
all Seller Notes, any Earn-Outs or similar deferred or contingent obligations of
any Borrower in connection with such Acquisition shall be fully subordinated to
the Obligations in writing on terms satisfactory to Agent in its sole
discretion;

(i) the PA Target did not have negative EBITDA during the 12 consecutive month
period most recently concluded prior to the date of the proposed Acquisition;

(j) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
Canada, or the PA Target is organized in a jurisdiction located within the
United States or Canada; and

(k) the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower, and, in connection therewith, the applicable Borrower
shall have provided such documents and instruments as reasonably requested by
Agent to perfect Agent’s Lien therein, and in the case of an acquisition of
Equity Interests, Borrowers shall have demonstrated to Agent that the new
Borrowers have received consideration sufficient to make the joinder documents
binding and enforceable against such new Borrowers.

 

22



--------------------------------------------------------------------------------

“Permitted Encumbrances” shall mean:

(a) Liens in favor of Agent for the benefit of Agent and Lenders;

(b) Liens for taxes, assessments or other governmental charges not delinquent or
being Properly Contested;

(c) deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance;

(d) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the Ordinary Course of
Business;

(e) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 10.6;

(f) mechanics’, workers’, materialmen’s or other like Liens arising in the
Ordinary Course of Business with respect to obligations which are not due or
which are being Properly Contested;

(g) Liens placed upon fixed assets hereafter acquired to secure a portion of the
purchase price thereof; provided, that (x) any such lien shall not encumber any
other property of any Borrower or any of their respective Subsidiaries, and
(y) the aggregate amount of Indebtedness secured by such Liens incurred as a
result of such purchases during any fiscal year shall not exceed the amount
permitted pursuant to Section 7.8(b);

(h) Liens disclosed on Schedule 1.2-B; provided, that such Liens shall secure
only those obligations which they secure on the Closing Date (and extensions,
renewals and refinancings of such obligations permitted by Section 7.8) and
shall not subsequently apply to any other property or assets of any Borrower or
any of their respective Subsidiaries;

(i) Liens in favor of a customer when required by written contract entered into
by any Borrower for the manufacture or construction of a rig in the ordinary
course of such Borrower’s business, so long as such Lien only encumbers the
specific rig being constructed for that particular customer and such Lien is
automatically released upon delivery of the finished rig to such customer;

(a) non-exclusive licenses of intellectual property and leases or subleases of
Equipment or Real Property, in each case granted to third Persons in the
Ordinary Course of Business and which do not interfere in any material respect
with the operations of the business of any Borrower; and

(j) Liens which secure Indebtedness permitted under Section 7.8(l) or any
refinancing of any such Indebtedness permitted under Section 7.8(f).

 

23



--------------------------------------------------------------------------------

“Permitted Holders” means any Person listed on Schedule 1.1 as of the Closing
Date that is the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, directly or indirectly, of more than ten percent (10%) of the
Equity Interests of Empeiria entitled to vote in the election of members of the
board of directors (or equivalent governing body) of Empeiria and any Affiliates
of any such Person.

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited partnership,
institution, public benefit corporation, joint venture, entity or Governmental
Body (whether federal, state, county, city, municipal or otherwise, including
any instrumentality, division, agency, body or department thereof).

“PIK Amount” shall mean as of any date of determination the amount of all
interest accrued with respect to the Obligations that has been paid-in-kind by
being added to the principal balance thereof in accordance with Section 3.2.

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan, but excluding any Multiemployer
Plan) that is maintained by, or required to be contributed by, any Borrower or
any member of the Controlled Group.

“Pledged Interests” shall mean all of each Borrower’s right, title and interest
in and to all Equity Interests now owned or hereafter acquired by such Person,
regardless of class or designation, and all substitutions therefor and
replacements thereof, all proceeds thereof and all rights relating thereto, also
including any certificates representing such Equity Interests, the right to
receive any certificates representing any of such Equity Interests, all
warrants, options, share appreciation rights and other rights, contractual or
otherwise, in respect thereof and the right to receive all dividends,
distributions of income, profits, surplus, or other compensation by way of
income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.

“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a).

“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
and payable by reason of such Person’s bona fide dispute concerning its
liability to pay same or concerning the amount thereof, (i) such Indebtedness or
Lien, as applicable, is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness will not have a Material Adverse Effect and
will not result in the forfeiture of any assets of such Person; (iv) no Lien is
imposed upon any of such Person’s assets with respect to such Indebtedness
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of the Agent (except only with respect to property taxes that have
priority as a matter of applicable state law) and enforcement of such Lien is
stayed during the period prior to the final resolution or disposition of such
dispute; (v) if such Indebtedness or Lien, as applicable, results from, or is
determined by the entry, rendition or issuance against a

 

24



--------------------------------------------------------------------------------

Person or any of its assets of a judgment, writ, order or decree, enforcement of
such judgment, writ, order or decree is stayed pending a timely appeal or other
judicial review; and (vi) if such contest is abandoned, settled or determined
adversely (in whole or in part) to such Person, such Person forthwith pays such
Indebtedness and all penalties, interest and other amounts due in connection
therewith.

“Protective Advances” shall have the meaning specified therefor in
Section 2.3(a).

“Purchasing CLO” shall have the meaning set forth in Section 16.3(f).

“Purchasing Lender” shall have the meaning set forth in Section 16.3(e).

“Qualified Equity Interests” shall mean and refers to any Equity Interests
issued by Empeiria (and not by one or more of its Subsidiaries) that are not
Disqualified Equity Interests.

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased real property identified on Schedule 4.5 or which is
hereafter owned or leased by any Borrower.

“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, Chattel Paper,
general intangibles relating to accounts, drafts and acceptances, credit card
receivables and all other forms of obligations owing to such Borrower arising
out of or in connection with the sale or lease of Inventory or the rendition of
services, all supporting obligations, guarantees and other security therefor,
whether secured or unsecured, now existing or hereafter created, and whether or
not specifically sold or assigned to Agent hereunder.

“Register” shall have the meaning set forth in Section 16.3(g).

“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of even date with this Agreement, executed and delivered by
Empeiria and the “Holders” signatory thereto.

“Related Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.

“Release” shall have the meaning set forth in Section 5.7(c)(i).

“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder for which the 30 day notice
period has not been waived.

 

25



--------------------------------------------------------------------------------

“Required Equity” shall mean the equity required pursuant to the terms of
Section 8.1(x).

“Required Equity Documents” shall mean any instruments or agreements entered
into by Empeiria in connection with the obtaining by Empeiria of the Required
Equity.

“Required Lenders” shall mean Lenders holding at least a majority of the Term
Loan.

“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller Note” shall mean each unsecured subordinated promissory note executed by
any Borrower in connection with any Permitted Acquisition.

“Settlement” shall have the meaning set forth in Section 2.3(c).

“Settlement Date” shall have the meaning set forth in Section 2.3(c).

“Solvent” shall mean, with respect to any Person as of any date of
determination, that (a) at fair valuations, the sum of such Person’s debts
(including contingent liabilities) is less than all of such Person’s assets,
(b) such Person is not engaged or about to engage in a business or transaction
for which the remaining assets of such Person are unreasonably small in relation
to the business or transaction or for which the property remaining with such
Person is an unreasonably small capital, (c) such Person is generally paying its
debts as they become due (whether at maturity or otherwise), and (d) such Person
has not incurred and does not intend to incur, or reasonably believe that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise). For purposes of this definition, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).

“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary of Empeiria owned or hereafter acquired by any Borrower.

“Succeeding Fiscal Year” shall have the meaning set forth in Section 6.5(e).

 

26



--------------------------------------------------------------------------------

“Target” shall mean Integrated Drilling Equipment Company Holdings, Inc., a
Delaware corporation.

“Tender Offer” shall have the meaning specified therefor in Section 8.1(y).

“Term” shall have the meaning set forth in Section 13.1.

“Term Loan” shall have the meaning specified therefor in Section 2.1.

“Term Loan Rate” shall mean an interest rate per annum equal to (a) the sum of
the Base Rate plus the Base Rate Margin with respect to Base Rate Loans, and
(b) the sum of the Eurodollar Rate plus the Eurodollar Rate Margin with respect
to Eurodollar Rate Loans.

“Term Note” shall mean, collectively, the promissory notes described in
Section 2.1.

“Termination Event” shall mean (i) a Reportable Event with respect to any Plan;
(ii) the withdrawal of any Borrower or any member of the Controlled Group from a
Pension Benefit Plan during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA; (iii) the providing of
notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution by the PBGC of proceedings to
terminate a Plan; (v) any event involving, or condition of, any Borrower or any
member of the Controlled Group (a) that would be reasonably likely to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan, or (b) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; (vi) the determination
that any Pension Benefit Plan is an at-risk plan or a plan endangered or in
critical status within the meaning of the Pension Funding Rules; (vii) the
failure of a Borrower or any member of the Controlled Group to meet any funding
obligation with respect to a Multiemployer Plan; or (viii) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of
any Borrower or any member of the Controlled Group from a Multiemployer Plan or
the notification that a Multiemployer Plan is or expected to be in
reorganization, insolvent or endangered.

“Total Leverage Ratio” shall mean, as of any date of determination, the result
of (a) the amount of Funded Debt of Borrowers on a Consolidated Basis as of such
date, to (b) TTM EBITDA.

“Total Leverage Ratio Calculation” shall have the meaning set forth in the
definition of Applicable Margin.

“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances. “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.

 

27



--------------------------------------------------------------------------------

“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.

“Transactions” shall mean, collectively, the consummation of the transactions
contemplated by this Agreement, the Empeiria Merger Agreement, and the First
Lien Loan Agreement.

“Transferee” shall have the meaning set forth in Section 16.3(f).

“TTM EBITDA” shall mean, as of any date of determination, EBITDA of Borrowers on
a Consolidated Basis, for the 12 month period most recently ended.

“Unfinanced Capital Expenditures” shall mean all Capital Expenditures of
Borrowers other than those made utilizing (i) financing provided by the
applicable seller or third party lenders, (ii) proceeds from the issuance of
Equity Interests by Empeiria that are permitted to be used to make, and are in
fact used to make, Capital Expenditures, and (iii) proceeds of fixed assets
(excluding Inventory) sold or disposed of by Borrowers in accordance with
Section 7.1.

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Warrant Agreement” shall mean that certain Common Stock Warrant Agreement,
dated as of even date with this Agreement, executed and delivered by Empeiria
and the “Warrant Holders” signatory thereto.

1.3 Uniform Commercial Code Terms . All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper”, “commercial tort claims”, “instruments”, “general intangibles”,
“goods”, “payment intangibles”, “proceeds”, “supporting obligations”,
“securities”, “investment property”, “documents”, “deposit accounts”,
“securities accounts”, “software”, “letter of credit rights”, “inventory”,
“equipment” and “fixtures”, as and when used in the description of Collateral
shall have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.

1.4 Certain Matters of Construction . The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, this Agreement. Any pronoun used
shall be deemed to cover all genders. Wherever appropriate in the context, terms
used herein in the singular also include the plural and vice versa. All

 

28



--------------------------------------------------------------------------------

references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations. Unless otherwise provided, all
references to any instruments or agreements, including references to any of the
Other Documents, shall include any and all modifications or amendments thereto
and any and all extensions or renewals thereof; provided, that nothing in this
Section 1.4 shall be deemed to authorize any such amendment, modification, or
renewal not otherwise permitted under this Agreement. All references herein to
the time of day shall mean the time in New York, New York, unless otherwise
specified. Unless otherwise provided, all financial calculations shall be
performed with Inventory valued on a first-in, first-out basis. Whenever the
words “including” or “include” shall be used, such words shall be understood to
mean “including, without limitation” or “include, without limitation”, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. A Default or Event of Default shall be
deemed to exist at all times during the period commencing on the date that such
Default or Event of Default occurs to the date on which such Default or Event of
Default is waived in writing pursuant to this Agreement or, in the case of a
Default, is cured within any period of cure expressly provided for in this
Agreement; and an Event of Default shall “continue” or be “continuing” until
such Event of Default has been waived in writing by the Required Lenders. Any
Lien referred to in this Agreement or any of the Other Documents as having been
created in favor of Agent, any agreement entered into by Agent pursuant to this
Agreement or any of the Other Documents, any payment made by or to or funds
received by Agent pursuant to or as contemplated by this Agreement or any of the
Other Documents, or any act taken or omitted to be taken by Agent, shall, unless
otherwise expressly provided, be created, entered into, made or received, or
taken or omitted, for the benefit or account of Agent and Lenders. Wherever the
phrase “to the best knowledge” or words of similar import relating to the
knowledge or the awareness of any Borrower are used in this Agreement or Other
Documents, such phrase shall mean and refer to (i) the actual knowledge of any
of the President, Chief Financial Officer, Chief Accounting Officer or Treasurer
of any Borrower, or (ii) the knowledge that the President, Chief Financial
Officer or Chief Accounting Officer of any Borrower would have obtained if he
had engaged in good faith and diligent performance of his duties, including the
making of such reasonably specific inquiries as may be necessary of the
employees or agents of such Borrower and a good faith attempt to ascertain the
existence or accuracy of the matter to which such phrase relates. All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or otherwise within the limitations of, another
covenant shall not avoid the occurrence of a default if such action is taken or
condition exists. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder. Any reference in this Agreement or in any
Other Document to the satisfaction, repayment, or payment in full of the
Obligations shall mean the payment or repayment in full in immediately available
funds of the Obligations other than unasserted contingent indemnification
Obligations.

 

29



--------------------------------------------------------------------------------

SECTION 2. TERM LOAN, PAYMENTS.

2.1 Term Loan. Subject to the terms and conditions of this Agreement, on the
Closing Date each Lender agrees (severally, not jointly or jointly and
severally) to make term loans (collectively, the “Term Loan”) to Borrower in the
sum equal to such Lender’s Commitment Percentage of $20,000,000. The principal
of the Term Loan shall be repaid on the following dates and in the following
amounts:

 

Date

  

Installment Amount

March 31, 2013

   $150,000

June 30, 2013

   $150,000

September 30, 2013

   $150,000

December 31, 2013

   $150,000

March 31, 2014

   $300,000

June 30, 2014

   $300,000

September 30, 2014

   $300,000

December 31, 2014

   $300,000

March 31, 2015

   $300,000

June 30, 2015

   $300,000

September 30, 2015

   $300,000

December 31, 2015

   $300,000

March 31, 2016

   $300,000

June 30, 2016

   $300,000

September 30, 2016

   $300,000

The outstanding unpaid principal balance and all accrued and unpaid interest on
the Term Loan (inclusive of the PIK Amount) shall be due and payable on the
earlier of (i) the expiration of the Term, and (ii) the date of the acceleration
of the Term Loan in accordance with the terms hereof. Any principal amount of
the Term Loan that is repaid or prepaid may not be reborrowed. All principal of,
interest on, and other amounts payable in respect of the Term Loan (inclusive of
the PIK Amount) shall constitute Obligations hereunder. The Term Loan shall be
evidenced by one or more secured promissory notes (collectively, the “Term
Note”) in substantially the form attached hereto as Exhibit 2.1. The Term Loan
may consist of Base Rate Loans or Eurodollar Rate Loans, or a combination
thereof, as Borrowing Agent may request.

 

30



--------------------------------------------------------------------------------

2.2 Procedure for Borrowing.

(a) The Term Loan shall be made as a Base Rate Loan, a Eurodollar Rate Loan or a
combination thereof, as set forth in the Flow of Funds Agreement. In the event
that Borrowers desire to continue a Eurodollar Rate Loan as a Eurodollar Rate
Loan or to convert a Base Rate Loan to a Eurodollar Rate Loan, Borrowing Agent
shall give Agent written notice by no later than 10:00 a.m. (Dallas time) on the
day which is three Business Days prior to the date such Eurodollar Rate Loan is
to be continued or such Base Rate Loan is to be converted, specifying (i) the
date of the proposed continuation (which shall be on the last Business Day of
the then current Interest Period applicable to such Eurodollar Rate Loan) or
conversion (which shall be a Business Day), (ii) the amount to be continued or
converted, which amount shall be in an aggregate principal amount that is not
less than $1,000,000 and integral multiples of $500,000 in excess thereof, and
(iii) the duration of the Interest Period therefor. If, in connection with the
continuation of a Eurodollar Rate Loan, Agent does not receive timely notice of
the Interest Period elected by Borrowing Agent, Borrowing Agent shall be deemed
to have elected a one month Interest Period. Interest Periods for Eurodollar
Rate Loans shall be for one, two, or three months (or if agreed to by Agent,
six, nine or twelve months); provided, that (A) if an Interest Period would end
on a day that is not a Business Day, it shall end on the next succeeding
Business Day unless such day falls in the next succeeding calendar month in
which case the Interest Period shall end on the next preceding Business Day, and
(B) with respect to an Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period), the Interest Period
shall end on the last Business Day of the calendar month that is one, two, or
three months (or six, nine or twelve months, as applicable, if agreed to by
Agent) after the date on which the Interest Period began, as applicable. No
Eurodollar Rate Loan shall be made available to any Borrower during the
continuance of a Default or an Event of Default. After giving effect to each
requested Eurodollar Rate Loan, there shall not be outstanding more than five
Eurodollar Rate Loans, in the aggregate. Each notice provided by Borrowing Agent
to Agent pursuant to this Section 2.2(a) shall be irrevocable and binding on
Borrowers.

(b) If Borrowing Agent desires to convert a Eurodollar Rate Loan to a Base Rate
Loan, Borrowing Agent shall give Agent written notice by no later than 10:00
a.m. (Dallas time) on the day which is one Business Day prior to the date on
which such conversion is to occur with respect to a conversion from a Eurodollar
Rate Loan to a Base Rate Loan, specifying, in each case, the date of such
conversion and the loans to be converted.

(c) Each Interest Period of a Eurodollar Rate Loan shall commence on the date
such Eurodollar Rate Loan is made and shall end on such date as Borrowing Agent
may elect as set forth in subsection (a)(iii) above; provided, that the exact
length of each Interest Period shall be determined in accordance with the
practice of the interbank market for offshore Dollar deposits and no Interest
Period shall end after the last day of the Term.

(d) Each Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses (other than lost
profits) that Agent and Lenders may sustain or incur as a consequence of any
prepayment, conversion of (other than on the last day of an Interest Period) or
any default by any Borrower in the payment of the principal of or interest on
any Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of,
a prepayment of or conversion of or to a Eurodollar Rate Loan after notice
thereof has been given, including, but not limited to, any interest payable by
Agent or

 

31



--------------------------------------------------------------------------------

Lenders to lenders of funds obtained by it in order to make or maintain its
Eurodollar Rate Loans hereunder. A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.

(e) Notwithstanding any other provision hereof, if any Applicable Law, or any
change therein or in the interpretation or application thereof, shall make it
unlawful for any Lender (for purposes of this subsection (e), the term “Lender”
shall include any Lender and the office or branch where any Lender or any
corporation or bank controlling such Lender makes or maintains any Eurodollar
Rate Loans) to make or maintain its Eurodollar Rate Loans, the obligation of
Lenders to make Eurodollar Rate Loans hereunder shall forthwith be cancelled and
Borrowers shall, if any affected Eurodollar Rate Loans are then outstanding,
promptly upon request from Agent, either pay all such affected Eurodollar Rate
Loans or convert such affected Eurodollar Rate Loans into loans of another type.
If any such payment or conversion of any Eurodollar Rate Loan is made on a day
that is not the last day of the Interest Period applicable to such Eurodollar
Rate Loan, Borrowers shall pay Agent, upon Agent’s request, such amount or
amounts as may be necessary to compensate Lenders for any loss or expense
sustained or incurred by Lenders in respect of such Eurodollar Rate Loan as a
result of such payment or conversion, including (but not limited to) any
interest or other amounts payable by Lenders to lenders of funds obtained by
Lenders in order to make or maintain such Eurodollar Rate Loan. A certificate as
to any additional amounts payable pursuant to the foregoing sentence submitted
by Lenders to Borrowing Agent shall be conclusive absent manifest error.

(f) Anything to the contrary contained herein notwithstanding, neither Agent,
nor any Lender, nor any of their Participants, is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the Eurodollar Rate. The provisions of this Section shall
apply as if each Lender or its Participants had match funded any Obligation as
to which interest is accruing at the Eurodollar Rate by acquiring eurodollar
deposits for each Interest Period in the amount of the Eurodollar Rate Loans.

2.3 Protective Advances.

(a) Any contrary provision of this Agreement or any Other Document
notwithstanding, at any time (i) after the occurrence and during the continuance
of a Default or an Event of Default, or (ii) that any of the other applicable
conditions precedent set forth in Section 8.1 are not satisfied, Agent hereby is
authorized by Borrowers and Lenders, from time to time in Agent’s sole
discretion, to make advances to, or for the benefit of, Borrowers, on behalf of
Lenders, that Agent, in its reasonable business judgment, deems necessary or
desirable (A) to preserve or protect the Collateral, or any portion thereof,
(B) to enhance the likelihood of, or maximize the amount of, repayment of the
Obligations, or (C) to pay any other amount chargeable to Borrowers pursuant to
the terms of this Agreement (the loans described in this Section 2.3(a) shall be
referred to as “Protective Advances”).

(b) Each Protective Advance shall be deemed to be an Obligation hereunder,
except that no Protective Advance shall be eligible to be a Eurodollar Rate Loan
and, prior to Settlement (as defined below) therefor, all payments on the
Protective Advances shall be payable to Agent solely for its own account. The
Protective Advances shall be repayable on demand,

 

32



--------------------------------------------------------------------------------

secured by the Liens granted by any Borrower or their respective Subsidiaries to
Agent under this Agreement or the Other Documents, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Obligations that are Base Rate Loans. The provisions of this Section 2.3 are for
the exclusive benefit of Agent and Lenders and are not intended to benefit any
Borrower in any way.

(c) Agent shall request settlement (“Settlement”) with Lenders of the
outstanding Protective Advances from time to time by notifying Lenders by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. (Dallas time) on the Business Day
immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”). Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Protective
Advances for the period since the prior Settlement Date. If Agent receives any
Settlement by any Lender after the requested Settlement Date with respect to
such Settlement (such period from and including such Settlement Date to the date
on which such Settlement amount becomes immediately available to Agent, the
“Settlement Default Period”), such Lender shall pay to Agent on demand an amount
equal to the product of (i) the daily average Federal Funds Rate (computed on
the basis of a year of 360 days) during the Settlement Default Period as quoted
by Agent, times (ii) such Settlement amount, times (iii) the number of days in
the Settlement Default Period (the “Settlement Default Period Amount”). A
certificate of Agent submitted to any Lender with respect to any Settlement
Default Period Amounts owing under this paragraph (c) shall be conclusive, in
the absence of manifest error.

2.4 [Intentionally Omitted].

2.5 [Intentionally Omitted].

2.6 Repayment of the Term Loan.

(a) The Term Loan shall be due and payable as provided in Section 2.1 and in the
Term Note, subject to mandatory prepayments as herein provided.

(b) All payments (including prepayments) of principal, interest and other
amounts payable hereunder, or under any of the Other Documents shall be made to
Agent into the Agent’s Account not later than 11:00 a.m. (Dallas time) on the
due date therefor in lawful money of the United States of America in federal
funds or other funds immediately available to Agent. Any payment received by
Agent later than 11:00 a.m. (Dallas time) shall be deemed to have been received
(unless Agent, in its sole discretion, elects to credit it on the date received)
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.

(c) The receipt of any payment item by Agent shall not be considered a payment
on account unless such payment item is a wire transfer of immediately available
federal funds made to Agent’s Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall

 

33



--------------------------------------------------------------------------------

be deemed received by Agent only if it is received into the Agent’s Account on a
Business Day on or before 11:00 a.m. (Dallas time). If any payment item is
received into the Agent’s Account on a non-Business Day or after 11:00 a.m.
(Dallas time) on a Business Day, it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.

(d) Borrowers shall pay principal, interest, and all other amounts payable
hereunder, or under any related agreement, without any deduction whatsoever,
including, but not limited to, any deduction for any setoff or counterclaim.

2.7 [Intentionally Omitted].

2.8 Statement of Account. Agent shall maintain, in accordance with its customary
procedures, a loan account (“Borrowers’ Account”) in the name of Borrowers in
which shall be recorded the date and amount of the Term Loan (including the PIK
Amount) and the Protective Advances made by Agent and Lenders and the date and
amount of each payment in respect thereof; provided, that the failure by Agent
to record the date and amount of the Term Loan or any Protective Advance shall
not adversely affect Agent or any Lender. Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Term Loan and the
Protective Advances made, payments made or credited in respect thereof, and
other transactions between Agent and Borrowers during such month. The monthly
statements shall be deemed correct and binding upon Borrowers in the absence of
manifest error. The records of Agent with respect to the Borrowers’ Account
shall be conclusive evidence absent manifest error of the amounts of the Term
Loan, the Protective Advances and other charges thereto and of payments
applicable thereto.

2.9 [Intentionally Omitted].

2.10 [Intentionally Omitted].

2.11 [Intentionally Omitted].

2.12 [Intentionally Omitted].

2.13 [Intentionally Omitted].

2.14 [Intentionally Omitted].

2.15 [Intentionally Omitted].

2.16 [Intentionally Omitted].

2.17 [Intentionally Omitted].

2.18 Additional Payments. Any sums expended by Agent or any Lender due to any
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document may be charged to Borrowers’ Account and added
to the Obligations.

 

34



--------------------------------------------------------------------------------

2.19 Manner of Borrowing and Payment.

(a) The Term Loan shall be advanced according to the Commitment Percentages of
Lenders.

(a) Each payment (including each prepayment) by any Borrower on account of the
principal of and interest on the Term Loan, shall be applied to that portion of
the Term Loan evidenced by the Term Note pro rata according to the Commitment
Percentages of Lenders.

(b) If any Lender or Participant (a “benefited Lender”) shall at any time
receive any payment of all or part of the Term Loan or any Protective Advance,
or interest thereon, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily or by set-off) in a greater proportion than any
such payment to and Collateral received by any other Lender, if any, in respect
of such other Lender’s Term Loan or Protective Advance (as applicable), or
interest thereon, and such greater proportionate payment or receipt of
Collateral is not expressly permitted hereunder, such benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Term Loan or Protective Advance (as applicable), or shall
provide such other Lender with the benefits of any such Collateral, or the
proceeds thereof, as shall be necessary to cause such benefited Lender to share
the excess payment or benefits of such Collateral or proceeds ratably with each
of the other Lenders; provided, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest. Each Lender so purchasing a
portion of another Lender’s Term Loan or Protective Advance (as applicable) may
exercise all rights of payment (including rights of set-off) with respect to
such portion as fully as if such Lender were the direct holder of such portion.

2.20 Optional Prepayments. Borrowers may, upon at least five Business Days prior
written notice to Agent, prepay the principal of the Term Loan, in whole or in
part. Each prepayment made pursuant to this Section 2.20 shall be accompanied by
(i) the payment of accrued interest to the date of such payment on the amount
prepaid; and (ii) the prepayment premium (if any) that is due and owing pursuant
to the terms of the Fee Letter. Each such prepayment shall be applied against
the remaining installments of principal due on the Term Loan in the inverse
order of maturity (for the avoidance of doubt, any amount that is due and
payable upon the expiration of the Term shall constitute an installment).

2.21 Mandatory Prepayments.

(a) Dispositions. Promptly, but in any event within three Business Days, upon
the receipt by any Borrower or any of their respective Subsidiaries of the Net
Cash Proceeds of any voluntary or involuntary sale or disposition by such
Borrower or such Subsidiary of property or assets (including casualty losses or
condemnations but excluding the sales and dispositions permitted pursuant to
Sections 4.3(a) and 4.3(b)), Borrowers shall prepay the outstanding principal
amount of the Obligations in accordance with Section 2.21(f) in an amount equal
to 100% of such Net Cash Proceeds (including insurance proceeds, condemnation
awards and payments in lieu thereof) received by such Person in connection with
such sales or

 

35



--------------------------------------------------------------------------------

dispositions; provided, that so long as (i) no Event of Default shall have
occurred and is continuing or would result therefrom, (ii) Borrowing Agent shall
have given Agent prior written notice of such Borrower’s or such Subsidiary’s
intention to apply such monies to the costs of replacement of the properties or
assets that are the subject of such sale or disposition with a similar or “like”
asset or the cost of purchase or construction of other assets useful in the
business of the Borrowers, (iii) the monies are used to prepay the Advances (as
defined in the First Lien Loan Agreement), and (iv) such Borrower or such
Subsidiary completes such replacement, purchase, or construction within 180 days
after the initial receipt of such monies, then the Borrowers shall have the
option to apply such monies to the costs of replacement of the property or
assets that are the subject of such sale or disposition with a similar or “like”
asset or the costs of purchase or construction of other assets useful in the
business of the Borrowers unless and to the extent that such applicable period
shall have expired without such replacement, purchase or construction being made
or completed, in which case, an amount equal to 100% of such Net Cash Proceeds
(including condemnation awards and payments in lieu thereof) received by such
Person in connection with such sales or dispositions shall be paid to Agent and
applied in accordance with Section 2.21(f); provided, that no Borrower nor any
Subsidiary shall have the right to use such Net Cash Proceeds (other than Net
Cash Proceeds from casualty or condemnation events) to make such replacements,
purchases, or construction in excess of $1,000,000 in any given fiscal year.
Nothing contained in this Section 2.21(a) shall permit any Borrower or any of
their respective Subsidiaries to sell or otherwise dispose of any property or
assets other than in accordance with Section 4.3. Each prepayment made pursuant
to this Section 2.21(a) shall be accompanied by the prepayment premium that is
due and owing pursuant to the terms of the Fee Letter.

(b) Extraordinary Receipts. Promptly, but in any event within three Business
Days of the date of receipt by any Borrower or any of their respective
Subsidiaries of any Extraordinary Receipts, Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with
Section 2.21(f) in an amount equal to 100% of such Extraordinary Receipts, net
of any reasonable fees, costs and expenses incurred in collecting such
Extraordinary Receipts.

(c) Indebtedness. Promptly, but in any event within three Business Days of the
date of incurrence by any Borrower or any of their respective Subsidiaries of
any Indebtedness (other than Indebtedness permitted pursuant to Section 7.8 (as
in effect on the Closing Date)), Borrowers shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.21(f) in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection with such incurrence. The provisions of this Section 2.21(c) shall
not be deemed to be implied consent to any such incurrence otherwise prohibited
by the terms of this Agreement. Each prepayment made pursuant to this
Section 2.21(c) shall be accompanied by the prepayment premium that is due and
owing pursuant to the terms of the Fee Letter.

(d) Equity. Promptly, but in any event within three Business Days of the date of
the issuance by Empeiria of any shares of its Equity Interests (other than
(i) the issuance of Equity Interests by Empeiria to directors, management and
other employees of Empeiria or its Subsidiaries pursuant to employee stock
option plans (or other employee incentive plans or other compensation
arrangements) approved by the board of directors of Empeiria, and (ii) the
issuance of Equity Interests by Empeiria in order to finance the Acquisition
Cost or other

 

36



--------------------------------------------------------------------------------

purchase consideration (or a portion thereof) in connection with a Permitted
Acquisition or Capital Expenditures), Borrowers shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.21(f) in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection with such issuance. The provisions of this Section 2.21(d) shall not
be deemed to be implied consent to any such issuance otherwise prohibited by the
terms of this Agreement. Each prepayment made pursuant to this
Section 2.21(d) shall be accompanied by the prepayment premium that is due and
owing pursuant to the terms of the Fee Letter.

(e) Excess Cash Flow. Within ten days of delivery to Agent of audited annual
financial statements pursuant to Section 9.7, commencing with the delivery to
Agent of the financial statements for Borrower’s fiscal year ended December 31,
2013 or, if such financial statements are not delivered to Agent by the date
such statements are required to be delivered pursuant to Section 9.7, within ten
days after the date such statements were required to be delivered to Agent
pursuant to Section 9.7, Borrowers shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.21(f) in an amount equal to 50%
of the Excess Cash Flow of Empeiria and its Subsidiaries for such fiscal year
less (at the option of Borrowers) the amount of (i) any optional prepayment of
the Term Loan, and/or (ii) any optional prepayment under the First Lien Loan
Agreement (but only to the extent that such prepayment under the First Lien Loan
Agreement is accompanied by a permanent reduction of the “Maximum Revolving
Advance Amount” (as defined in the First Lien Loan Agreement)), in each case
made prior to the payment date.

(f) Application of Payments. Each prepayment pursuant to Section 2.21 shall be
applied against the remaining installments of principal of the Term Loan in the
inverse order of maturity (for the avoidance of doubt, any amount that is due
and payable upon the expiration of the Term shall constitute an installment).

(g) First Lien Prepayment. Notwithstanding anything to the contrary set forth in
this Section 2.21, if (i) the First Lien Indebtedness is outstanding, and
(ii) the respective proceeds are used to prepay the Advances (as defined in the
First Lien Loan Agreement), Borrowers shall not be required to prepay the
Obligations with respect to the following mandatory prepayments: (A) the
mandatory prepayment set forth in Section 2.21(a) solely with respect to
dispositions of Inventory that are included in the Formula Amount (as defined in
the First Lien Loan Agreement); (b) if an Event of Default has occurred and is
continuing under the First Lien Loan Agreement at the time the proceeds in
respect of such mandatory prepayment would have otherwise been due and payable
to Agent under this Agreement, the mandatory prepayment described in
Section 2.21(b); and (c) if an Event of Default has occurred and is continuing
under the First Lien Loan Agreement at the time the proceeds in respect of such
mandatory prepayment would have otherwise been due and payable to Agent under
this Agreement, the mandatory prepayment described in Section 2.21(d).

2.22 Use of Proceeds.

(a) Borrowers shall apply the proceeds of the Term Loan to (i) finance a portion
of the consideration payable in connection with the consummation of the Merger
pursuant to the Empeiria Merger Agreement, (ii) repay certain existing
Indebtedness, and (iii) pay the fees, costs, and expenses incurred in connection
with this Agreement and the Other Documents.

 

37



--------------------------------------------------------------------------------

(b) Without limiting the generality of Section 2.22(a), neither the Borrowers
nor any other Person which may in the future become party to this Agreement or
the Other Documents as a Borrower, intends to use nor shall they use any portion
of the proceeds of the Term Loan, directly or indirectly, for any purpose in
violation of the Trading with the Enemy Act.

2.23 Defaulting Lender.

(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender (x) has refused (which refusal constitutes a breach by such Lender of its
obligations under this Agreement) to make available its portion of the
Protective Advances, or (y) notifies Agent that it does not intend to make
available its portion of the Protective Advances (if the actual refusal would
constitute a breach by such Lender of its obligations under this Agreement)
(each, a “Lender Default”), all rights and obligations hereunder of such Lender
(a “Defaulting Lender”) as to which a Lender Default is in effect and of the
other parties hereto shall be modified to the extent of the express provisions
of this Section 2.23 while such Lender Default remains in effect.

(b) Protective Advances shall be incurred pro rata from Lenders (the
“Non-Defaulting Lenders”) which are not Defaulting Lenders based on their
respective Commitment Percentages, and no Commitment Percentage of any Lender or
any pro rata share of any Protective Advances required to be advanced by any
Lender shall be increased as a result of such Lender Default. Amounts received
in respect of principal of any type of Protective Advances shall be applied to
reduce the applicable Protective Advances of each Lender (other than any
Defaulting Lender) pro rata based on the aggregate of the outstanding Protective
Advances of that type of all Lenders at the time of such application; provided,
that Agent shall not be obligated to transfer to a Defaulting Lender any
payments received by Agent for the Defaulting Lender’s benefit, nor shall a
Defaulting Lender be entitled to the sharing of any payments hereunder
(including any principal, interest or fees). Amounts payable to a Defaulting
Lender shall instead be paid to or retained by Agent.

(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents. All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
a Commitment Percentage.

(d) Other than as expressly set forth in this Section 2.23, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this
Section 2.23 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

 

38



--------------------------------------------------------------------------------

(e) In the event a Defaulting Lender retroactively cures to the satisfaction of
Agent the breach which caused a Lender to become a Defaulting Lender, such
Defaulting Lender shall no longer be a Defaulting Lender and shall be treated as
a Lender under this Agreement.

2.24 Securitization. Borrowers hereby acknowledge that each Lender (a
“Securitizing Lender”) and each of its Affiliates and Related Funds may sell or
securitize the Term Loan (a “Securitization”) through the pledge of the Term
Loan as collateral security for loans to such Securitizing Lender or its
Affiliates or Related Funds or through the sale of the Term Loan or the issuance
of direct or indirect interests in the Term Loan, which loans to such
Securitizing Lender or its Affiliates or Related Funds or direct or indirect
interests will be rated by Moody’s Investors Service, Inc., Standard & Poor’s
Rating Group or one or more other rating agencies (the “Rating Agencies”). Each
Borrower agrees to reasonably cooperate with such Securitizing Lender and its
Affiliates and Related Funds to effect the Securitization including, without
limitation, by (a) amending this Agreement and the Other Documents and executing
such additional documents, as reasonably requested by such Securitizing Lender
in connection with the Securitization; provided, that (i) any such additional
documentation does not impose material additional costs on such Borrower, and
(ii) any such additional documentation does not materially and adversely affect
the rights or increase the obligations of such Borrower under this Agreement or
the Other Documents or change or affect in a manner material and adverse to such
Borrower the financial terms of the Term Loan, (b) providing such information as
may be reasonably requested by such Securitizing Lender in connection with the
rating of the Term Loan or the Securitization, and (c) providing in connection
with any rating of the Term Loan a certificate (i) agreeing to indemnify such
Securitizing Lender and any of its Affiliates and Related Funds, any of the
Rating Agencies, or any party providing credit support or otherwise
participating in the Securitization (collectively, the “Securitization Parties”)
for any losses, claims, damages or liabilities (the “Securitization
Liabilities”) to which such Securitizing Lender or any of its Affiliates or
Related Funds, or such Securitization Parties, may become subject insofar as the
Securitization Liabilities arise out of or are based upon any untrue statement
of any material fact contained in this Agreement or any Other Document or in any
writing delivered by or on behalf of any Borrower to the Lenders in connection
with this Agreement or any Other Document, taken as a whole, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary in order to make the statements
therein, in light of the circumstances under which they were made and taken as a
whole, not misleading, and such indemnity shall survive any transfer by such
Securitizing Lender or its successors or assigns of the Term Loan, and
(ii) agreeing to reimburse such Securitizing Lender and its Affiliates and
Related Funds, and such Securitization Parties, for any legal or other expenses
reasonably incurred by such Persons in connection with defending the
Securitization Liabilities. Notwithstanding the foregoing, no such
Securitization by a Securitizing Lender shall release such Securitizing Lender
from any of its obligations hereunder or substitute any pledgee, secured party
or any other party to such Securitization for such Securitizing Lender as a
party hereto.

 

39



--------------------------------------------------------------------------------

SECTION 3. INTEREST AND FEES.

3.1 Interest. Interest on the Term Loan shall be payable in arrears on the
earliest of (a) the first day of each month with respect to Base Rate Loans and,
with respect to Eurodollar Rate Loans, the first day of each month and at the
end of each Interest Period; (b) the date on which all or any portion of the
Obligations are accelerated pursuant to the terms hereof; or (c) the date on
which this Agreement is terminated pursuant to the terms hereof. Interest
charges shall be computed on the actual principal amount of the Term Loan
outstanding during the month at a rate per annum equal to the applicable Term
Loan Rate. Whenever, subsequent to the date of this Agreement, the Base Rate is
increased or decreased, the applicable Term Loan Rate for Base Rate Loans shall
be similarly changed without notice or demand of any kind by an amount equal to
the amount of such change in the Base Rate during the time such change or
changes remain in effect. The Eurodollar Rate shall be adjusted with respect to
Eurodollar Rate Loans without notice or demand of any kind (y) on the effective
date of any change in the Reserve Percentage as of such effective date, and
(z) on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any Eurodollar deposits or
increased costs, in each case, due to changes in Applicable Law. Upon and after
the occurrence of an Event of Default, and during the continuation thereof, at
the written election of Agent or at the written direction of Required Lenders,
the Obligations shall bear interest at the applicable Term Loan Rate plus two
(2.00%) percent per annum (the “Default Rate”).

3.2 PIK Interest. In addition to any and all other interest provided for in this
Agreement, the principal balance of the Term Loan (inclusive of any PIK Amount)
shall bear additional interest on the daily balance thereof at a per annum rate
of 2.00% which shall accrue with respect to the Term Loan from and after the
Closing Date, and shall be paid in immediately available funds or paid-in-kind
as Borrowers elect, in the sole and absolute discretion of Borrowers, by being
added to the principal balance of the Term Loan (inclusive of any PIK Amount
theretofore so added) on the first day of each quarter from and including
January 1, 2013 and thereafter. Upon the expiration of the Term, any outstanding
PIK Amount shall be due and payable without notice or demand. In the avoidance
of doubt, it is hereby acknowledged and agreed that, except to the extent
expressly provided to the contrary herein, any reference to the principal
balance of the Term Loan or the Obligations shall be deemed to include the PIK
Amount.

3.3 Fee Letter. Borrowers shall pay to Agent the fees required to be paid in the
Fee Letter in the manner and at the times required by the Fee Letter.

3.4 Audit, Appraisal, and Valuation Charges. Agent may conduct audits,
appraisals and valuations with respect to Borrowers or the Collateral, and in
connection therewith, Borrowers shall pay to Agent audit, appraisal, and
valuation fees and charges as follows: (a) a fee of $1,000 per day, per auditor,
plus out-of-pocket expenses for each financial audit of Empeiria and its
Subsidiaries performed by personnel employed by Agent, and (b) the fees and
charges (including travel, meals, and lodging) paid or incurred by Agent (but,
in any event, no less than a charge of $1,000 per day, per Person, plus
out-of-pocket expenses (including travel, meals, and lodging)) if it elects to
employ the services of one or more third Persons to perform financial audits or
quality of earning analyses of Empeiria and its Subsidiaries, to appraise the
Collateral, or any portion thereof, or to assess Empeiria’s and its
Subsidiaries’ business valuation.

 

40



--------------------------------------------------------------------------------

3.5 Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed. If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Term Loan Rate during such extension.

3.6 Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law. In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law, such excess amount shall
be first applied to any unpaid principal balance owed by Borrowers, and if the
then remaining excess amount is greater than the previously unpaid principal
balance, Lenders shall promptly refund such excess amount to Borrowers and the
provisions hereof shall be deemed amended to provide for such permissible rate.

3.7 Increased Costs. In the event that any Applicable Law, or any change therein
or in the interpretation or application thereof, or compliance by any Lender
(for purposes of this Section 3.7, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive (whether or not having
the force of law) from any central bank or other financial, monetary or other
authority, shall:

(a) subject Agent or any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Other Document or change the basis of taxation of
payments to Agent or any Lender of principal, fees, interest or any other amount
payable hereunder or under any Other Documents (except for Excluded Taxes,
changes in the rate of tax on the overall net income of Agent or any Lender by
the jurisdiction in which it maintains its principal office, and taxes included
in a Gross-Up Payment, which shall be covered exclusively by Section 3.10);

(b) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Agent or
any Lender, including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or

(c) impose on Agent or any Lender or the London interbank Eurodollar market any
other condition with respect to this Agreement or any Other Document;

and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining the Term Loan hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of the Term
Loan by an amount that Agent or such Lender deems to be material, then, in any
case, Borrowers shall promptly pay Agent or such Lender, upon its demand, such
additional amount as will compensate Agent or such Lender for such

 

41



--------------------------------------------------------------------------------

additional cost or such reduction, as the case may be; provided, that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be. Agent or such Lender shall certify the
amount of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error.

3.8 Basis For Determining Interest Rate Inadequate or Unfair. In the event that
Agent or any Lender shall have determined that:

(a) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 for any Interest Period; or

(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan or a proposed conversion of a Base Rate Loan
into a Eurodollar Rate Loan,

then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination. If such notice is given, (i) any Base Rate Loan or
Eurodollar Rate Loan which was to have been converted to an affected type of
Eurodollar Rate Loan shall be continued as or converted into a Base Rate Loan,
or, if Borrowing Agent shall notify Agent, no later than 11:00 a.m. (Dallas
time) three Business Days prior to the proposed conversion, shall be maintained
as an unaffected type of Eurodollar Rate Loan, and (ii) any outstanding affected
Eurodollar Rate Loans shall be converted into a Base Rate Loan, or, if Borrowing
Agent shall notify Agent, no later than 11:00 a.m. (Dallas time) three Business
Days prior to the last Business Day of the then current Interest Period
applicable to such affected Eurodollar Rate Loan, shall be converted into an
unaffected type of Eurodollar Rate Loan, on the last Business Day of the then
current Interest Period for such affected Eurodollar Rate Loans. Until such
notice has been withdrawn, Lenders shall have no obligation to maintain
outstanding affected Eurodollar Rate Loans and no Borrower shall have the right
to convert a Base Rate Loan or an unaffected type of Eurodollar Rate Loan into
an affected type of Eurodollar Rate Loan.

3.9 Capital Adequacy.

(a) In the event that Agent or any Lender shall have determined that any
Applicable Law or guideline regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent or any Lender
(for purposes of this Section 3.9, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Agent or any Lender’s capital as a consequence of its obligations
hereunder to a level below that which Agent or such Lender could have achieved
but for such adoption, change or compliance (taking into consideration Agent’s
and each Lender’s policies with respect to capital adequacy) by an amount deemed
by Agent or any Lender to be material, then, from time to time, Borrowers shall
pay upon demand to Agent or such Lender such

 

42



--------------------------------------------------------------------------------

additional amount or amounts as will compensate Agent or such Lender for such
reduction. In determining such amount or amounts, Agent or such Lender may use
any reasonable averaging or attribution methods. The protection of this
Section 3.9 shall be available to Agent and each Lender regardless of any
possible contention of invalidity or inapplicability with respect to the
Applicable Law or condition.

(b) A certificate of Agent or such Lender setting forth such amount or amounts
as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) when delivered to Borrowing Agent shall be conclusive absent
manifest error.

(c) Notwithstanding anything herein to the contrary, the issuance of any rules,
regulations or directions under (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, or (ii) all requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case after the date of this Agreement, shall be deemed to
be a change in law, rule, regulation or guideline for purposes of Sections 3.7
through 3.9 and the protection of Sections 3.7 through 3.9 shall be available to
each Lender regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed, so long as it shall be
customary for lenders or issuing banks affected thereby to comply therewith.

3.10 Gross Up for Taxes. If any Borrower shall be required by Applicable Law to
withhold or deduct any taxes from or in respect of any sum payable under this
Agreement or any of the Other Documents to Agent, or any Lender, assignee of any
Lender, or Participant (each, individually, a “Payee” and collectively, the
“Payees”), (a) the sum payable to such Payee or Payees, as the case may be,
shall be increased as may be necessary so that, after making all required
withholding or deductions, the applicable Payee or Payees receives an amount
equal to the sum it would have received had no such withholding or deductions
been made (the “Gross-Up Payment”), (b) such Borrower shall make such
withholding or deductions, and (c) such Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with Applicable Law. Notwithstanding the foregoing, no Borrower shall
be obligated to make any portion of the Gross-Up Payment to or for the account
of a Payee that is attributable to (a) income or franchise taxes imposed on (or
measured by) its net income by the jurisdiction under the laws of which such
Payee is organized or in which its principal office is located or, in the case
of any Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) any Tax imposed by
FATCA, (d) in the case of a Lender, any withholding Tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office), and (e) the applicable Payee’s
failure to properly claim a complete exemption pursuant to Section 3.11
(collectively, “Excluded Taxes”).

 

43



--------------------------------------------------------------------------------

3.11 Withholding Tax Exemption.

(a) Each Payee that is not incorporated under the Laws of the United States of
America or a state thereof (and, upon the written request of Agent, each other
Payee) agrees that it will deliver to Borrowing Agent and Agent two duly
completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code. The term “Withholding Certificate”
means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related
statements and certifications as required under §1.1441-1(e)(2) and/or (3) of
the Regulations; a statement described in §1.871-14(c)(2)(v) of the Regulations;
or any other certificates under the Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.

(b) Each Payee required to deliver to Borrowing Agent and Agent a valid
Withholding Certificate pursuant to Section 3.11(a) shall deliver such valid
Withholding Certificate as follows: (A) each Payee which is a party hereto on
the Closing Date shall deliver such valid Withholding Certificate at least
five Business Days prior to the first date on which any interest or fees are
payable by any Borrower hereunder for the account of such Payee; (B) each Payee
shall deliver such valid Withholding Certificate at least five Business Days
before the effective date of such assignment or participation (unless Agent in
its sole discretion shall permit such Payee to deliver such Withholding
Certificate less than five Business Days before such date in which case it shall
be due on the date specified by Agent). Each Payee which so delivers a valid
Withholding Certificate further undertakes to deliver to Borrowing Agent and
Agent two additional copies of such Withholding Certificate (or a successor
form) on or before the date that such Withholding Certificate expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent Withholding Certificate so delivered by it, and such amendments thereto
or extensions or renewals thereof as may be reasonably requested by Borrowing
Agent or Agent.

(c) Notwithstanding the submission of a Withholding Certificate claiming a
reduced rate of or exemption from U.S. withholding tax required under
Section 3.11(b), Agent shall be entitled to withhold United States federal
income taxes at the full 30% withholding rate if in its reasonable judgment it
is required to do so under the due diligence requirements imposed upon a
withholding agent under §1.1441-7(b) of the Regulations. Further, Agent is
indemnified under §1.1461-1(e) of the Regulations against any claims and demands
of any Payee for the amount of any tax it deducts and withholds in accordance
with regulations under §1441 of the Code.

(d) If a payment made to a Payee hereunder or under any of the Other Documents
would be subject to U.S. federal withholding tax imposed by FATCA if such Payee
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Payee shall deliver to Borrowing Agent and Agent, at the time
or times prescribed by law and at such time or times reasonably requested by
Borrowing Agent or Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrowing Agent or Agent as may
be necessary for Borrowers and Agent to comply with their obligations under
FATCA, to determine

 

44



--------------------------------------------------------------------------------

that such Payee has or has not complied with such Payee’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this section, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

SECTION 4. COLLATERAL: GENERAL TERMS.

4.1 Security Interest in the Collateral. To secure the prompt payment and
performance to Agent and each Lender of the Obligations, each Borrower hereby
unconditionally assigns, pledges and grants to Agent for its benefit and for the
ratable benefit of each Lender a continuing security interest in and to and Lien
on all of its Collateral, whether now owned or existing or hereafter acquired or
arising and wheresoever located. Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Obligations and would be owed by Borrowers, or any of them, to
Agent, the Lenders or any of them, but for the fact that they are unenforceable
or not allowable (in whole or in part) as a claim in any proceeding described in
Section 10.7 involving any Borrower due to the existence of any such proceeding.
Each Borrower shall mark its books and records as may be necessary or
appropriate to evidence, protect and perfect Agent’s security interest and shall
cause its financial statements to reflect such security interest.

4.2 Creation and Perfection of Security Interest. Each Borrower shall take all
action that may be necessary or desirable, or that Agent may request, so as at
all times to maintain the validity, perfection, enforceability and priority of
Agent’s security interest in and Lien on the Collateral or to enable Agent to
protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (i) promptly discharging all Liens other than
Permitted Encumbrances, (ii) use commercially reasonable efforts to obtain Lien
Waiver Agreements, (iii) delivering to Agent, endorsed or accompanied by such
instruments of assignment as Agent may specify, and stamping or marking, in such
manner as Agent may specify, any and all Chattel Paper, instruments, letters of
credit and advices thereof and documents evidencing or forming a part of the
Collateral, (iv) entering into warehousing, lockbox and other custodial
arrangements satisfactory to Agent, and (v) executing and delivering control
agreements, instruments of pledge, mortgages, notices and assignments, in each
case in form and substance satisfactory to Agent, relating to the creation,
validity, perfection, maintenance or continuation of Agent’s security interest
and Lien under the Uniform Commercial Code or other Applicable Law. By its
signature hereto, each Borrower hereby authorizes Agent to file against such
Borrower, one or more financing, continuation or amendment statements pursuant
to the Uniform Commercial Code in form and substance satisfactory to Agent
(which statements may (a) describe the Collateral as “all personal property of
debtor” or “all assets of debtor” or words of similar effect, (b) describe the
Collateral as being of equal or lesser scope or with greater detail, or
(c) contain any information required by part 5 of Article 9 of the Uniform
Commercial Code for the sufficiency thereof or for filing office acceptance).
Each Borrower also hereby ratifies any and all financing statements or
amendments previously filed by Agent in any jurisdiction. Each Borrower
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement filed
in connection with this Agreement without the prior written consent of Agent,
subject to such Borrower’s rights under Section 9-509(d)(2) of the Uniform
Commercial Code. All charges, expenses and fees Agent may incur in doing any of
the

 

45



--------------------------------------------------------------------------------

foregoing, and any local taxes relating thereto, shall be charged to Borrowers’
Account and added to the Obligations, or, at Agent’s option, shall be paid to
Agent for its benefit and for the ratable benefit of Lenders immediately upon
demand. Notwithstanding anything in this Section 4.2 to the contrary, Borrowers
will not be required to have the Agent’s Lien noted on the certificates of title
for its rolling stock unless an Event of Default has occurred and is continuing.

4.3 Disposition of Collateral. Each Borrower will safeguard and protect all
Collateral for Agent’s general account and make no disposition thereof whether
by sale, lease or otherwise except for (a) the sale of Inventory in the Ordinary
Course of Business, and (b) the sale, disposition or transfer of obsolete and
worn-out Equipment and other similar assets in the Ordinary Course of Business
or assets no longer used or useful in the conduct of the Borrowers’ business,
during any fiscal year having an aggregate fair market value of not more than
$500,000 and only to the extent that (i) the proceeds of any such disposition
are used to acquire replacement Equipment or assets which are subject to Agent’s
second priority security interest or (ii) the proceeds of which are remitted to
Agent to be applied pursuant to Section 2.21(a).

4.4 Preservation of Collateral. In addition to the rights and remedies set forth
in Section 11.1, at any time following the occurrence and during the
continuation of an Event of Default or of a Default, Agent: (a) may at any time
take such steps as Agent deems necessary to protect Agent’s interest in and to
preserve the Collateral, including the hiring of such security guards or the
placing of other security protection measures as Agent may deem appropriate;
(b) may employ and maintain at any of any Borrower’s premises a custodian who
shall have full authority to do all acts necessary to protect Agent’s interests
in the Collateral; (c) may lease warehouse facilities to which Agent may move
all or part of the Collateral; (d) may use any Borrower’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any Borrower’s owned or leased property. Each Borrower shall cooperate
fully with all of Agent’s efforts to preserve the Collateral and will take such
actions to preserve the Collateral as Agent may reasonably direct. All of
Agent’s expenses of preserving the Collateral, including any expenses relating
to the bonding of a custodian, shall be charged to Borrowers’ Account and added
to the Obligations. Notwithstanding the foregoing, Agent shall have no duty as
to any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral. Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment substantially equal to that which Agent accords its own
property.

4.5 Ownership of Collateral.

(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest: (i) each Borrower shall be the sole owner of
record and the sole legal and beneficial owner of and fully authorized and able
to sell, transfer, pledge and/or grant a second priority security interest
(subject only to Permitted Encumbrances) in each and every item of its
respective Collateral to Agent; and, except for Permitted Encumbrances the
Collateral shall be free and clear of all Liens and encumbrances whatsoever;
(ii) each document and agreement executed by each Borrower or delivered to Agent
or any Lender in connection with this Agreement shall be true and correct in all
material respects; (iii) all signatures and

 

46



--------------------------------------------------------------------------------

endorsements of each Borrower that appear on such documents and agreements shall
be genuine and each Borrower shall have full capacity to execute same; and
(iv) each Borrower’s Equipment and Inventory shall be located as set forth on
Schedule 4.5 and shall not be removed from such location(s) without the prior
written consent of Agent except (A) with respect to the sale or other
disposition of Inventory in the Ordinary Course of Business and Equipment to the
extent permitted in Section 4.3, (B) Equipment or Inventory may be moved to a
location where the owner or occupier of such location has executed in favor of
Agent a Lien Waiver Agreement, and (C) Equipment or Inventory may be moved to a
location where the fair market value of all Collateral at such location is less
than $50,000.

(b) (i) There is no location at which any Borrower has any Inventory (except for
Inventory in transit) other than those locations listed on Schedule 4.5
(provided, that such Schedule may be updated from time to time by the Borrowers
by written notice to the Agent so long as Borrowers have complied with the other
provisions of this Agreement relating to the existence of any new location);
(ii) Schedule 4.5 contains a correct and complete list, as of the Closing Date,
of the legal names and addresses of each warehouse at which Inventory of any
Borrower is stored; none of the receipts received by any Borrower from any
warehouse states that the goods covered thereby are to be delivered to bearer or
to the order of a named Person or to a named Person and such named Person’s
assigns; (iii) Schedule 4.5 sets forth a correct and complete list as of the
Closing Date of (A) each place of business of each Borrower, and (B) the chief
executive office of each Borrower; and (iv) Schedule 4.5 sets forth a correct
and complete list as of the Closing Date of the location, by state and street
address, of all Real Property owned or leased by each Borrower, together with
the names and addresses of any landlords.

4.6 Defense of Agent’s and Lenders’ Interests. Until (a) payment and performance
in full of all of the Obligations, and (b) termination of this Agreement,
Agent’s interests in the Collateral shall continue in full force and effect, be
binding upon each Borrower and their respective successors and assigns, and
(iii) inure to the benefit of, and be enforceable by, Agent, and its successors,
transferees and assigns. During such period, no Borrower shall, without Agent’s
prior written consent, pledge, sell (except to the extent permitted in
Section 4.3), assign, transfer, create or suffer to exist a Lien upon or
encumber or allow or suffer to be encumbered in any way except for Permitted
Encumbrances, any part of the Collateral. Each Borrower shall defend Agent’s
interests in the Collateral against any and all Persons whatsoever. After the
occurrence and during the continuance of an Event of Default, Agent shall have
the right to take possession of the indicia of the Collateral and the Collateral
in whatever physical form contained, including: labels, stationery, documents,
instruments and advertising materials. If Agent exercises this right to take
possession of the Collateral, Borrowers shall, upon demand, assemble it in the
best manner possible and make it available to Agent at a place reasonably
convenient to Agent. In addition, with respect to all Collateral, Agent and
Lenders shall be entitled to all of the rights and remedies set forth herein and
further provided by the Uniform Commercial Code or other Applicable Law. Each
Borrower shall, and Agent may, at its option, instruct all suppliers, carriers,
forwarders, warehousers or others receiving or holding cash, checks, Inventory,
documents or instruments in which Agent holds a security interest to deliver
same to Agent and/or subject to Agent’s order and if they shall come into any
Borrower’s possession, they, and each of them, shall be held by such Borrower in
trust as Agent’s trustee, and such Borrower will immediately deliver them to
Agent in their original form together with any necessary endorsement.

 

47



--------------------------------------------------------------------------------

4.7 Books and Records. Each Borrower shall (a) keep proper books of record and
account in which full, true and correct entries will be made of all dealings or
transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business. All determinations pursuant to
this subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Borrowers.

4.8 Financial Disclosure. Each Borrower hereby irrevocably authorizes and
directs all accountants and auditors employed by such Borrower at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Borrower’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession, and to disclose to
Agent and each Lender any information such accountants may have concerning such
Borrower’s financial status and business operations. Each Borrower hereby
authorizes all Governmental Bodies to furnish to Agent and each Lender copies of
reports or examinations relating to such Borrower, whether made by such Borrower
or otherwise; provided, that Agent and each Lender will attempt to obtain such
information or materials directly from such Borrower prior to obtaining such
information or materials from such accountants or Governmental Bodies.

4.9 Compliance with Laws. Each Borrower shall comply with all Applicable Laws
with respect to the Collateral or any part thereof or to the operation of such
Borrower’s business the non-compliance with which could reasonably be expected
to have a Material Adverse Effect. Each Borrower may, however, contest or
dispute any Applicable Laws in any reasonable manner; provided, that any related
Lien is inchoate or stayed and sufficient reserves are established to the
reasonable satisfaction of Agent to protect Agent’s Lien on or security interest
in the Collateral. The assets of Borrowers at all times shall be maintained in
accordance with the requirements of all insurance carriers which provide
insurance with respect to the assets of Borrowers so that such insurance shall
remain in full force and effect.

4.10 Inspection of Premises. Upon reasonable notice and at all reasonable times,
Agent shall have full access to and the right to audit, check, inspect and make
abstracts and copies from each Borrower’s books, records, audits, correspondence
and all other papers relating to the Collateral and the operation of each
Borrower’s business. Agent and its agents may enter upon any premises of any
Borrower at any time during business hours and at any other reasonable time, and
from time to time, for the purpose of inspecting the Collateral and any and all
records pertaining thereto and the operation of such Borrower’s business.

4.11 Insurance. The assets and properties of each Borrower at all times shall be
maintained in accordance with the requirements of all insurance carriers which
provide insurance with respect to such assets and properties so that such
insurance shall remain in full force and effect. Each Borrower shall bear the
full risk of any loss of any nature whatsoever with respect to the Collateral.
At each Borrower’s own cost and expense in amounts and with carriers

 

48



--------------------------------------------------------------------------------

reasonably acceptable to Agent, each Borrower shall (a) keep all its insurable
properties and properties in which such Borrower has an interest insured against
the hazards of fire, flood, sprinkler leakage, those hazards covered by extended
coverage insurance and such other hazards, and for such amounts, as is customary
in the case of companies engaged in businesses similar to such Borrower,
including business interruption insurance; (b) maintain a bond in such amounts
as is customary in the case of companies engaged in businesses similar to such
Borrower insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of such
Borrower either directly or through authority to draw upon such funds or to
direct generally the disposition of such assets; (c) maintain public and product
liability insurance against claims for personal injury, death or property damage
suffered by others; (d) maintain all such worker’s compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which such Borrower is engaged in business; and (e) furnish Agent with
(i) copies of all policies and evidence of the maintenance of such policies by
the renewal thereof at least 30 days before any expiration date, and
(ii) appropriate loss payable endorsements in form and substance satisfactory to
Agent, naming Agent as a co-insured and loss payee as its interests may appear
with respect to all insurance coverage referred to in clauses (a) and (c) above,
and providing (A) that all proceeds thereunder shall be payable to Agent, (B) no
such insurance shall be affected by any act or neglect of the insured or owner
of the property described in such policy, and (C) that such policy and loss
payable clauses may not be cancelled, amended or terminated unless at least 30
days’ prior written notice is given to Agent (or such shorter period as Agent
may approve in its Credit Judgment). In the event of any loss thereunder in
excess of $220,000, the carriers named therein hereby are directed by Agent and
the applicable Borrower to make payment for such loss to Agent and not to such
Borrower and Agent jointly, and in the event any loss is less than $220,000,
payment shall be made directly to such Borrower. If any insurance losses are
paid by check, draft or other instrument payable to any Borrower and Agent
jointly in excess of $220,000, Agent may endorse such Borrower’s name thereon
and do such other things as Agent may deem advisable to reduce the same to cash.
At any time following the occurrence and during the continuation of an Event of
Default or of a Default or if any such loss is in excess of $220,000, Agent is
hereby authorized to adjust and compromise claims under insurance coverage
referred to in clauses (a) and (b) above. All loss recoveries shall be subject
to the provisions of Section 2.21(a).

4.12 Failure to Pay Insurance. If any Borrower fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of such
Borrower, and charge Borrowers’ Account therefor as a portion of the Term Loan
as a Base Rate Loan and such expenses so paid shall be part of the Obligations.

4.13 Payment of Taxes. Each Borrower will pay, when due, all taxes, assessments
and other Charges lawfully levied or assessed upon such Borrower or any of the
Collateral including real and personal property taxes, assessments and charges
and all franchise, income, employment, social security benefits, withholding,
and sales taxes, unless being Properly Contested. If any tax by any Governmental
Body is or may be imposed on or as a result of any transaction between any
Borrower and Agent or any Lender which Agent or any Lender may be required to
withhold or pay or if any taxes, assessments, or other Charges remain unpaid
after the date fixed for their payment, or if any claim shall be made which, in
Agent’s or any Lender’s

 

49



--------------------------------------------------------------------------------

reasonable opinion, may possibly create a valid Lien on the Collateral, Agent
may without notice to any Borrower pay the taxes, assessments or other Charges
and each Borrower hereby indemnifies and holds Agent and each Lender harmless in
respect thereof except with respect to Excluded Taxes. Unless an Event of
Default has occurred and is continuing, Agent will not pay any taxes,
assessments or Charges to the extent Agent knows they are being Properly
Contested; provided, that the enforcement of any related tax lien is effectively
stayed and sufficient reserves have been established in accordance with GAAP to
the satisfaction of Agent to protect Agent’s security interest in or Lien on the
applicable Collateral. The amount of any payment by Agent under this
Section 4.13 shall be charged to Borrowers’ Account as a portion of the Term
Loan as a Base Rate Loan and added to the Obligations and, until Borrowers shall
furnish Agent with an indemnity therefor (or supply Agent with evidence
satisfactory to Agent that due provision for the payment thereof has been made),
Agent may hold without interest any balance standing to Borrowers’ credit and
Agent shall retain its security interest in and Lien on any and all Collateral
held by Agent.

4.14 Payment of Leasehold Obligations. Each Borrower shall at all times pay,
when and as due, its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request will provide evidence of having done so.

4.15 Receivables.

(a) Nature of Receivables. Each of the Receivables shall be a bona fide and
valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided, that immaterial or unintentional invoice errors shall not be deemed
to be a breach hereof) with respect to an absolute sale or lease and delivery of
goods upon stated terms of any Borrower, or work, labor or services theretofore
rendered by any Borrower as of the date each Receivable is created. Same shall
be due and owing in accordance with the applicable Borrower’s standard terms of
sale without dispute, setoff or counterclaim except as may be stated on the
accounts receivable schedules delivered by Borrowers to Agent.

(b) Solvency of Customers. Each Customer, to the best knowledge of each
Borrower, as of the date each Receivable is created, is and will be Solvent and
able to pay all Receivables on which the Customer is obligated in full when due
or with respect to such Customers of any Borrower who are not Solvent such
Borrower has set up on its books and in its financial records bad debt reserves
adequate to cover such Receivables.

(c) Location of Borrowers. The chief executive office for each of IDE and
Holdings is located at 25311 I-45 North, Woodpark Business Center, Bldg. No. 6,
Spring, Texas 77380, or such other location for which Agent has received at
least 30 days’ prior written notice in accordance with this Agreement. The chief
executive office for Empeiria is located at 142 W. 57th Street, 11th Floor, New
York, New York 10019, or such other location for which Agent has received at
least 30 days’ prior written notice in accordance with this Agreement. Until
written notice is given to Agent by Borrowing Agent of any other office at which
any Borrower keeps its records pertaining to Receivables, all such records shall
be kept at such executive office.

 

50



--------------------------------------------------------------------------------

(d) Collection of Receivables. Until any Borrower’s authority to do so is
terminated by Agent (which notice Agent may give at any time following the
occurrence and during the continuance of an Event of Default), each Borrower
will, at such Borrower’s sole cost and expense, but on Agent’s behalf and for
Agent’s account, collect as Agent’s property and in trust for Agent all amounts
received on Receivables, and shall not commingle such collections with any
Borrower’s funds or use the same except to pay Obligations. Each Borrower shall
deposit in the Blocked Account all checks, drafts, notes, money orders,
acceptances, cash and other evidences of Indebtedness.

(e) Notification of Assignment of Receivables. At any time following the
occurrence and during the continuance of an Event of Default, Agent shall have
the right to send notice of the assignment of, and Agent’s security interest in
and Lien on, the Receivables to any and all Customers or any third party holding
or otherwise concerned with any of the Collateral. Thereafter, Agent shall have
the sole right to collect the Receivables, take possession of the Collateral, or
both. Agent’s actual collection expenses, including, but not limited to,
stationery and postage, telephone and telegraph, secretarial and clerical
expenses and the salaries of any collection personnel used for collection, may
be charged to Borrowers’ Account and added to the Obligations.

(f) Power of Agent to Act on Borrowers’ Behalf. At any time following the
occurrence and during the continuation of an Event of Default, Agent shall have
the right to receive, endorse, assign and/or deliver in the name of Agent or any
Borrower any and all checks, drafts and other instruments for the payment of
money relating to the Receivables, and each Borrower hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed. Each
Borrower hereby constitutes Agent or Agent’s designee as such Borrower’s
attorney with power (i) to endorse such Borrower’s name upon any notes,
acceptances, checks, drafts, money orders or other evidences of payment or
Collateral; (ii) to sign such Borrower’s name on any invoice or bill of lading
relating to any of the Receivables, drafts against Customers, assignments and
verifications of Receivables; (iii) to send verifications of Receivables to any
Customer; (iv) to sign such Borrower’s name on all financing statements or any
other documents or instruments deemed necessary or appropriate by Agent to
preserve, protect, or perfect Agent’s interest in the Collateral and to file
same; (v) to demand payment of the Receivables; (vi) to enforce payment of the
Receivables by legal proceedings or otherwise; (vii) to exercise all of such
Borrower’s rights and remedies with respect to the collection of the Receivables
and any other Collateral; (viii) to settle, adjust, compromise, extend or renew
the Receivables; (ix) to settle, adjust or compromise any legal proceedings
brought to collect Receivables or any other Collateral; (x) to prepare, file and
sign such Borrower’s name on a proof of claim in bankruptcy or similar document
against any Customer; (xi) to prepare, file and sign such Borrower’s name on any
notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables; (xii) to file any other claims or take any
other action or institute any other proceedings which Agent may deem necessary
or desirable for the collection of any of the Collateral of such Borrower or
otherwise to enforce the rights of Agent with respect to any of the Collateral;
(xiii) to repair, alter, or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any Borrower obligated to such Borrower in
respect of any Receivable of such Borrower; (xiv) to assert or retain any rights
under any license agreement for any of the Collateral, including any rights of
any Borrower arising under Section 365(n) of the Bankruptcy Code; (xv) to
execute any and all applications, documents, papers and

 

51



--------------------------------------------------------------------------------

instruments for Agent to use the Collateral, to grant or issue any exclusive or
non-exclusive license with respect to any Collateral, and to assign, convey or
otherwise transfer title in or dispose of the Collateral; (xvi) to modify, amend
or supplement the schedules to the Intellectual Property Security Agreement and
to re-execute the Intellectual Property Security Agreement from time to time as
its attorney-in-fact on each Borrower’s behalf without first obtaining any
Borrower’s approval of or signature to include any future Intellectual Property
which are or become Collateral, to include a reference to any right, title or
interest in any existing Collateral, or to delete any reference to any right,
title or interest in any Collateral in which such Borrower no longer has or
claims any right, title or interest and to cause such re-executed Intellectual
Property Security Agreement or such modified, amended or supplemented schedules
thereto to be filed with the United States Patent and Trademark Office or United
States Copyright Office; (xvii) to endorse such Borrower’s name on all
applications, documents, papers and instruments necessary for Agent or any
Lender to use any of the Collateral; and (xviii) to do all other acts and things
necessary to carry out this Agreement and the Other Documents. All acts of said
attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law, unless resulting from the
willful misconduct or gross negligence of such attorney or designee (as
determined by a court of competent jurisdiction in a final non-appealable
judgment); this power being coupled with an interest is irrevocable while any of
the Obligations remain unpaid. Agent shall have the right at any time following
the occurrence and during the continuance of an Event of Default to change the
address for delivery of mail addressed to any Borrower to such address as Agent
may designate and to receive, open and dispose of all mail addressed to any
Borrower.

(g) No Liability. Neither Agent nor any Lender shall, under any circumstances or
in any event whatsoever, have any liability for any error or omission or delay
of any kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom. At any time following the occurrence and during the
continuation of an Event of Default or of a Default, Agent may, without notice
or consent from any Borrower, sue upon or otherwise collect, extend the time of
payment of, compromise or settle for cash, credit or upon any terms any of the
Receivables or any other securities, instruments or insurance applicable thereto
and/or release any obligor thereof. At any time following the occurrence and
during the continuance of an Event of Default, Agent is authorized and empowered
to accept the return of the goods represented by any of the Receivables, without
notice to or consent by any Borrower, all without discharging or in any way
affecting any Borrower’s liability hereunder.

(h) Blocked Account Control Agreements; Establishment of a Lockbox Account,
Dominion Account.

(i) Subject to any carve outs with respect to amounts as set forth in this
Agreement, each Borrower shall, and shall cause each of their respective
Subsidiaries to, until payment in full of the Obligations and termination of
this Agreement, take all reasonable steps in order for Agent to obtain control
in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the Uniform
Commercial Code with respect to all of its securities accounts, deposit accounts
and Investment Property.

 

52



--------------------------------------------------------------------------------

(ii) All proceeds of Collateral shall be deposited by Borrowers into either a
lockbox account, dominion account or such other “blocked account” (“Blocked
Accounts”) established at a bank or banks (each such bank, a “Blocked Account
Bank”) pursuant to an arrangement with such Blocked Account Bank as may be
selected by Borrowing Agent and be acceptable to Agent. Each applicable
Borrower, Agent and each Blocked Account Bank shall enter into a Blocked Account
Control Agreement in form and substance reasonably satisfactory to Agent which
shall, among other things, direct such Blocked Account Bank upon receipt by such
Blocked Account Bank of notice from Agent, subject to the Intercreditor
Agreement, to transfer such funds so deposited to Agent, either to any account
maintained by Agent at said Blocked Account Bank or by wire transfer to
appropriate account(s) of Agent. Borrowing Agent shall obtain the agreement by
such Blocked Account Bank to waive any offset rights against the funds so
deposited. Neither Agent nor any Lender assumes any responsibility for such
blocked account arrangement, including any claim of accord and satisfaction or
release with respect to deposits accepted by any Blocked Account Bank
thereunder. All deposit accounts and investment accounts of each Borrower and
its Subsidiaries are set forth on Schedule 4.15(h). Notwithstanding the
foregoing, the Lenders and the Agent acknowledge and agree that the proceeds of
Collateral shall not be required to be deposited into a Blocked Account until
the date that is 75 days after the Closing Date.

(i) Adjustments. No Borrower will, without Agent’s consent, compromise or adjust
any Receivables (or extend the time for payment thereof) or accept any returns
of merchandise or grant any additional discounts, allowances or credits thereon
except for those compromises, adjustments, returns, discounts, credits and
allowances as have been heretofore customary in the business of such Borrower.

4.16 Inventory. To the extent Inventory held for sale or lease has been produced
by any Borrower, it has been and will be produced by such Borrower in accordance
with the Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations and orders thereunder.

4.17 Maintenance of Equipment. The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted). No Borrower
shall use or operate the Equipment in material violation of any Applicable Law.
Each Borrower shall have the right to sell Equipment to the extent set forth in
Section 4.3.

4.18 Exculpation of Liability. Nothing herein contained shall be construed to
constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof. Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Borrower’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Borrower of any of
the terms and conditions thereof. Each Borrower shall remain liable under the
contracts and agreements included in the Collateral to perform all of the duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, and the exercise by Agent or any Lender of any of the rights hereunder
shall not release any Borrower from any of its duties or obligations under such
contracts and agreements included in the Collateral.

 

53



--------------------------------------------------------------------------------

4.19 Environmental Matters.

(a) Except with respect to conditions existing on the Closing Date that are
described on Schedule 5.7, Borrowers shall ensure that (i) the Real Property
owned or leased by them and all operations and businesses conducted thereon
remains in substantial compliance with all Environmental Laws in all material
respects and (ii) they shall not place or permit to be placed any Hazardous
Substances on any Real Property except as permitted by Applicable Law or the
appropriate Governmental Body.

(b) Borrowers shall establish and maintain a system to assure and monitor
continued compliance with all applicable Environmental Laws which system shall
include periodic reviews of such compliance.

(c) Borrowers shall dispose of Hazardous Waste generated at the Real Property
only at facilities and with carriers that maintain valid permits required under
applicable Environmental Laws. Borrowers shall use their best efforts to obtain
certificates of disposal, such as hazardous waste manifest receipts, in
connection with the transport or disposal of any Hazardous Waste generated at
the Real Property.

(d) In the event any Borrower gives or receives notice of any Release or threat
of Release of a reportable quantity of Hazardous Substances at the Real Property
(any such event being hereinafter referred to as a “Hazardous Discharge”) or
receives any notice of a material violation, complaint, request for information
or notification that it is potentially responsible for investigation or cleanup
of environmental conditions at the Real Property, or becomes subject to an order
or decree, in each case with regard to any Hazardous Discharge or violation of
Environmental Laws affecting the Real Property or any Borrower’s interest
therein (any of the foregoing is referred to herein as an “Environmental
Complaint”) from any Person, including any state agency responsible in whole or
in part for environmental matters in the state in which the Real Property is
located or the United States Environmental Protection Agency (any such person or
entity hereinafter the “Authority”), then Borrowing Agent shall, within
five Business Days, give written notice of same to Agent detailing facts and
circumstances of which any Borrower is aware giving rise to the Hazardous
Discharge or Environmental Complaint. Such information is to be provided to
allow Agent to protect its security interest in and Lien on the Real Property
and the Collateral and is not intended to create nor shall it create any
obligation upon Agent or any Lender with respect thereto.

(e) Borrowing Agent shall promptly forward to Agent copies of any request for
information, notification of potential liability, and demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by any Borrower
to dispose of Hazardous Substances and shall continue to forward copies of
correspondence between any Borrower and the Authority regarding such claims to
Agent until the claim is settled. Borrowing Agent shall promptly forward to
Agent copies of all documents and reports concerning a Hazardous Discharge at
the Real Property that any Borrower is required to report under applicable
Environmental Laws. Such information is to be provided solely to allow Agent to
protect Agent’s security interest in and Lien on the Real Property and the
Collateral.

 

54



--------------------------------------------------------------------------------

(f) Borrowers shall respond in a timely manner to any Hazardous Discharge or
Environmental Complaint and take all necessary action in order to safeguard the
health of any Person to which it is obligated pursuant to Applicable Law and to
avoid subjecting the Collateral or Real Property to any Lien. If any Borrower
shall fail to respond in a timely manner to any Hazardous Discharge or
Environmental Complaint or any Borrower shall fail to comply in any material
respect with any of the requirements of any applicable Environmental Law, Agent
on behalf of Lenders may, but without the obligation to do so and after
notifying Borrowers, for the sole purpose of protecting Agent’s interest in the
Collateral: enter onto the Real Property (or authorize third parties to enter
onto the Real Property) and take such actions as are reasonably necessary to
clean up, remove, mitigate or otherwise address any such Hazardous Discharge or
Environmental Complaint. All reasonable costs and expenses incurred by Agent and
Lenders (or such third parties) in the exercise of any such rights, including
any sums paid in connection with any judicial or administrative investigation or
proceedings, fines and penalties, together with interest thereon from the date
expended at the Default Rate for Base Rate Loans shall be paid upon demand by
Borrowers, and until paid shall be added to and become a part of the Obligations
secured by the Liens created by the terms of this Agreement or any other
agreement between Agent, any Lender and any Borrower.

(g) Upon the reasonable written request of Agent from time to time, Borrowers
shall provide Agent, at Borrowers’ expense, with an environmental site
assessment or environmental audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess with a
reasonable degree of certainty the existence of a Hazardous Discharge and the
potential costs in connection with abatement, cleanup and removal of any
Hazardous Substances found on, under, at or within the Real Property in
violation of any applicable Environmental Law. Any report or investigation
regarding any such Hazardous Discharge that is acceptable to an appropriate
Authority charged to oversee the clean-up of any such Hazardous Discharge shall
be acceptable to Agent. If such estimates, individually or in the aggregate,
exceed $110,000, Agent shall have the right to require Borrowers to post a bond,
letter of credit or other security reasonably satisfactory to Agent to secure
payment of these costs and expenses.

(h) Borrowers shall defend and indemnify Agent and Lenders and hold Agent,
Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability, damage and expense, claims, costs, fines
and penalties, including reasonable attorney’s fees, suffered or incurred by
Agent or Lenders under any Environmental Laws, including the assertion of any
Lien thereunder, with respect to any Hazardous Discharge or the presence of any
Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
including any loss of value of the Real Property as a result of the foregoing
except to the extent such loss, liability, damage and expense is attributable to
any Hazardous Discharge resulting from actions on the part of Agent or any
Lender. Borrowers’ obligations under this Section 4.19 shall arise upon the
discovery of the presence of any Hazardous Substances at the Real Property,
whether or not any federal, state, or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Substances. Borrowers’ obligations and the indemnifications hereunder shall
survive the termination of this Agreement.

 

55



--------------------------------------------------------------------------------

(i) For purposes of Sections 4.19 and 5.7, all references to Real Property shall
be deemed to include all of each Borrower’s right, title and interest in and to
its owned and leased premises.

4.20 Financing Statements. Except with respect to the financing statements filed
by Agent and the financing statements described on Schedule 1.2-B, no active
financing statement covering any of the Collateral or any proceeds thereof is on
file in any public office other than those related to Permitted Encumbrances and
financing statements that constitute notice filings and do not evidence or
relate to any security interest or other Lien on any Collateral.

4.21 Possession of Collateral. In the event that any Collateral, including
proceeds thereof, is evidenced by or consists of Negotiable Collateral,
Investment Property, or Chattel Paper having an aggregate value or face amount
of $500,000 or more for all such Negotiable Collateral, Investment Property, or
Chattel Paper, each Borrower shall promptly (and in any event within five
Business Days after acquisition thereof), notify Agent thereof, and if and to
the extent that perfection or priority of Agent’s Lien is dependent on or
enhanced by possession, the applicable Person, promptly (and in any event within
five Business Days) after request by Agent, shall execute such other documents
and instruments as shall be reasonably requested by Agent or, if applicable,
endorse and deliver physical possession of such Negotiable Collateral,
Investment Property, or Chattel Paper to Agent (or its bailee, agent or
designee), together with such undated powers (or other relevant document of
transfer acceptable to Agent) endorsed in blank as shall be reasonably requested
by Agent, and shall do such other acts or things deemed necessary or desirable
by Agent to protect Agent’s Lien therein.

4.22 Chattel Paper.

(a) Promptly (and in any event within five Business Days) after request by
Agent, each Borrower shall take all steps reasonably necessary to grant Agent
control of all Chattel Paper in accordance with the Uniform Commercial Code and
all “transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the aggregate value or face amount of such Chattel Paper
equals or exceeds $500,000.

(b) If any Borrower retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby),
promptly upon the request of Agent, such Chattel Paper and instruments shall be
marked with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the Lien of Elm Park Capital Management, LLC, as
Agent for the benefit of certain lenders”.

4.23 Letter-of-Credit Rights. If any Borrower is or becomes the beneficiary of
letters of credit having a face amount or value of $500,000 or more in the
aggregate, then such Person shall promptly (and in any event within five
Business Days after becoming a beneficiary), notify Agent thereof and, promptly
after request by Agent, use commercially reasonable efforts to enter into a
tri-party agreement with Agent and the issuer or confirming bank with respect to
the letter-of-credit rights with respect to such letter of credit assigning such
letter-of-credit rights to Agent and directing all payments thereunder to Agent,
all in form and substance reasonably satisfactory to Agent.

 

56



--------------------------------------------------------------------------------

4.24 Commercial Tort Claims. If any Borrower obtains a commercial tort claim
having a value, or involving an asserted claim, in the amount of $500,000 or
more, then such Person shall promptly (and in any event within five Business
Days of obtaining such commercial tort claim), notify Agent upon incurring or
otherwise obtaining such commercial tort claim and, promptly (and in any event
within five Business Days) after request by Agent, describe such commercial tort
claim to Agent in writing in a manner that reasonably identifies such commercial
tort claim and which is otherwise reasonably satisfactory to Agent, and hereby
authorizes the filing of additional financing statements or amendments to
existing financing statements describing such commercial tort claim, and agrees
to do such other acts or things deemed necessary or desirable by Agent to give
Agent a second priority, perfected security interest in any such commercial tort
claim. As of the Closing Date, no Borrower holds any commercial tort claims
other than those commercial tort claims described on Schedule 1.2-A.

4.25 Investment Property.

(a) None of the Pledged Interests existing as of the date of this Agreement are,
and none of the Pledged Interests hereafter acquired on the date of acquisition
thereof will be, registered or qualified under the various federal or state
securities laws of the United States and disposition thereof after an Event of
Default may be restricted to one or more private (instead of public) sales in
view of the lack of such registration. Each Borrower understands that in
connection with such disposition, Agent may approach only a restricted number of
potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Interests than if the
Pledged Interests were registered and qualified pursuant to federal and state
securities laws and sold on the open market. Each Borrower, therefore, agrees
that: (i) if Agent shall, pursuant to the terms of this Agreement, sell or cause
the Pledged Interests or any portion thereof to be sold at a private sale, Agent
shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interest or any portion thereof for sale and as to the best
price reasonably obtainable at the private sale thereof; and (ii) such reliance
shall be conclusive evidence that Agent has handled the disposition in a
commercially reasonable manner.

(b) Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may, at its option, and with two Business Days prior notice to any
Borrower, as applicable, and in addition to all rights and remedies available to
Agent under any other agreement, at law, in equity, or otherwise, exercise all
voting rights, or any other ownership or consensual rights (including any
dividend or distribution rights) in respect of the Pledged Interests owned by
such Person, but under no circumstances is Agent obligated by the terms of this
Agreement to exercise such rights, and (ii) if Agent duly exercises its right to
vote any of such Pledged Interests, each Borrower hereby appoints Agent as such
Person’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such
Pledged Interests in any manner Agent deems advisable for or against all matters
submitted or which may be submitted to a vote of shareholders, partners or
members, as the case may be. The power-of-attorney and proxy granted hereby is
coupled with an interest and shall be irrevocable.

 

57



--------------------------------------------------------------------------------

(c) For so long as any Borrower shall have the right to vote the Pledged
Interests owned by it, such Person covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially and adversely
affect the rights of Agent or the Lenders or which would have the effect of
materially impairing the position or interests of the Agent or any Lender in the
Pledged Interests.

(d) Upon the occurrence and during the continuance of an Event of Default,
following the request of Agent, all sums of money and property paid or
distributed in respect of the Investment Property that are received by any
Borrower shall be held by such Person in trust for the benefit of Agent
segregated from such Person’s other property, and such Person shall deliver it
forthwith to Agent in the exact form received.

(e) No Borrower shall make or consent to any amendment or other modification of
any document evidencing or governing any Pledged Interests, or enter into any
agreement or permit to exist any restriction with respect to any Pledged
Interests if the same is prohibited pursuant to this Agreement or any Other
Document.

(f) Each Borrower agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Lien on the Investment
Property or, if an Event of Default has occurred and is continuing, to effect
any sale or transfer of any Pledged Interest.

(g) Each Borrower hereby covenants that the Pledged Interests issued pursuant to
any limited liability company agreement or partnership agreement (i) are not and
shall not be dealt in or traded on securities exchanges or in securities
markets, (ii) do not and will not constitute investment company securities, and
(iii) are not and will not be held by such Person in a securities account. In
addition, none of the agreements governing any of the Pledged Interests provide
or shall provide that such Pledged Interests are securities governed by Article
8 of the Uniform Commercial Code as in effect in any relevant jurisdiction.

SECTION 5. REPRESENTATIONS AND WARRANTIES.

Each Borrower hereby represents and warrants as of the Closing Date as follows:

5.1 Authority. Each Borrower has full power, authority and legal right to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into this Agreement and the Other Documents
and to perform all its respective Obligations hereunder and thereunder. This
Agreement and the Other Documents have been duly executed and delivered by each
Borrower, and this Agreement and the Other Documents constitute the legal, valid
and binding obligation of such Borrower enforceable in accordance with their
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally. The execution, delivery and performance of this Agreement and of the
Other Documents and the granting of the Liens to Agent pursuant thereto (a) are
within each Borrower’s limited liability company or

 

58



--------------------------------------------------------------------------------

corporate powers, as applicable, have been duly authorized by all necessary
company or corporate action, as applicable, are not in contravention of law or
the terms of such Borrower’s operating agreement, certificate of formation,
bylaws, certificate of incorporation or other applicable documents relating to
such Borrower’s formation or organization (as applicable) or to the conduct of
such Borrower’s business or of any material agreement or undertaking to which
such Borrower is a party or by which such Borrower is bound, (b) will not
conflict with or violate any Applicable Law, (c) will not require the Consent of
any Governmental Body or any other Person, except (i) filings required under the
Exchange Act, (ii) filings required to create or perfect security interests in
the Collateral, and (iii) those Consents set forth on Schedule 5.1, all of which
will have been duly obtained, made or compiled prior to the Closing Date (or are
not required prior to the Closing Date) and which are in full force and effect,
and (d) will not conflict with, nor result in any material breach in any of the
provisions of or constitute a default under or result in the creation of any
Lien except Permitted Encumbrances upon any asset of any Borrower under the
provisions of any agreement, charter document, instrument, operating agreement
or other instrument to which such Borrower is a party or by which it or its
property is a party or by which it may be bound.

5.2 Formation and Qualification.

(a) Each Borrower is duly formed and in good standing under the laws of the
state listed on Schedule 5.2(a) (as updated by Borrowers from time to time
pursuant to written correspondence delivered to Agent in accordance with
Section 16.6) and is qualified to do business and is in good standing in the
states listed on Schedule 5.2(a) which constitute all states in which
qualification and good standing are necessary for such Borrower to conduct its
business and own its property and where the failure to so qualify could
reasonably be expected to have a Material Adverse Effect on such Borrower. Each
Borrower has delivered to Agent true and complete copies of its certificate of
formation, operating agreement, bylaws, certificate of incorporation or other
applicable governing documents relating to such Borrower’s formation or
organization (as applicable) and will promptly notify Agent of any amendment or
changes thereto.

(b) Set forth on Schedule 5.2(b) (as updated by Borrowers from time to time
pursuant to written correspondence delivered to Agent in accordance with
Section 16.6) is a complete and accurate description of the authorized capital
Equity Interests of Empeiria, by class, and, as of the Closing Date, a
description of the number of shares of each such class that are issued and
outstanding. Other than as described on Schedule 5.2(b), there are no
subscriptions, options, warrants, or calls relating to any shares of Empeiria’s
capital Equity Interests, including any right of conversion or exchange under
any outstanding security or other instrument. Other than as described on
Schedule 5.2(b), Empeiria is not subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its
capital Equity Interests or any security convertible into or exchangeable for
any of its capital Equity Interests.

(c) Set forth on Schedule 5.2(c) (as updated by Borrowers from time to time
pursuant to written correspondence delivered to Agent in accordance with
Section 16.6) is a complete and accurate list of Empeiria’s direct and indirect
Subsidiaries, showing: (i) the number of shares of each class of common and
preferred Equity Interests authorized for each of such

 

59



--------------------------------------------------------------------------------

Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by such Borrower. All of the
outstanding capital Equity Interests of each such Subsidiary has been validly
issued and, to the extent applicable, is fully paid and non-assessable.

(d) Except as set forth on Schedule 5.2(d) (as updated by Borrowers from time to
time pursuant to written correspondence delivered to Agent in accordance with
Section 16.6), there are no subscriptions, options, warrants, or calls relating
to any shares of Empeiria’s direct or indirect Subsidiaries’ capital Equity
Interests, including any right of conversion or exchange under any outstanding
security or other instrument. No direct or indirect Subsidiary of Empeiria is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its capital Equity Interests or any security
convertible into or exchangeable for any of its capital Equity Interests.

5.3 Survival of Representations and Warranties. All representations and
warranties of each Borrower contained in this Agreement and the Other Documents
and in the certificates or other instruments delivered in connection therewith
or pursuant thereto (a) shall be true at the time of such Borrower’s execution
of this Agreement and the Other Documents, (b) shall be considered to have been
relied upon by the other parties hereto, and (c) shall survive the execution,
delivery and acceptance thereof by the parties thereto and the closing of the
transactions described therein or related thereto regardless of any
investigation made by any other party or on its behalf and notwithstanding that
Agent or any Lender may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder.

5.4 Tax Returns. Each Borrower’s federal tax identification number is set forth
on Schedule 5.4. Each Borrower and each of their respective Subsidiaries has
filed or caused to be filed all income, payroll, property and sales tax returns
and other material federal, state and local tax returns and other reports each
is required by Applicable Law to file and has paid all income, sales, use,
withholding, payroll, and other material taxes, assessments, fees and other
governmental charges that are due and payable except those being Properly
Contested. Federal, state and local income tax returns of each Borrower and each
of their respective Subsidiaries have been examined and reported upon by the
appropriate taxing authority or closed by applicable statute and satisfied for
all fiscal years prior to and including the fiscal year ending December 31,
2011. The provision for taxes on the books of each Borrower and each of their
respective Subsidiaries is adequate for all years not closed by applicable
statutes, and for its current fiscal year, and no Borrower has any knowledge of
any material deficiency or additional assessment in connection therewith not
provided for on its books.

5.5 Financial Statements.

(a) The opening balance sheet prepared by Empeiria and showing the pro forma
effect of the Transactions on Borrowers on a Consolidated Basis, after giving
effect to certain assumptions provided therein (the “Pro Forma Balance Sheet”)
furnished to Agent on the Closing Date, is accurate, complete and correct based
on the assumptions provided therein.

 

60



--------------------------------------------------------------------------------

(b) The consolidated and consolidating balance sheets of IDE, its Subsidiaries,
and such other Persons described therein (including the accounts of all
Subsidiaries for the respective periods during which a subsidiary relationship
existed) as of December 31, 2011, and the related statements of income, changes
in stockholder’s equity, and changes in cash flow for the period ended on such
date, all accompanied by reports thereon containing unqualified opinions by
independent certified public accountants, copies of which have been delivered to
Agent, have been prepared in accordance with GAAP, consistently applied (except
for changes in application in which such accountants concur and present fairly
the financial position of IDE and its Subsidiaries at such date and the results
of their operations for such period. Since December 31, 2011, there has been no
change in the condition, financial or otherwise, of IDE or its Subsidiaries as
shown on the consolidated balance sheet as of such date and no change in the
aggregate value of machinery, equipment and Real Property owned by IDE and its
Subsidiaries, except changes in the Ordinary Course of Business, none of which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

5.6 Entity Names. No Borrower has been known by any other corporate name (within
the meaning of Section 9-503 of the Uniform Commercial Code) in the past five
years and does not sell Inventory under any other name nor has any Borrower been
the surviving company of a merger or consolidation or acquired all or
substantially all of the assets of any Person during the preceding five years
except as set forth on Schedule 5.6.

5.7 O.S.H.A. and Environmental Compliance.

(a) (i) Each Borrower and each of their respective Subsidiaries has duly
complied with, and its facilities, business, assets, property, leaseholds, Real
Property and Equipment are in compliance in all material respects with, the
provisions of the Federal Occupational Safety and Health Act, and, except with
respect to conditions existing on the Closing Date that are described on
Schedule 5.7, all applicable Environmental Laws; (ii) there are no outstanding
citations, notices or orders of non-compliance issued to any Borrower or any of
their respective Subsidiaries or relating to their respective businesses under
any such laws, rules or regulations; (iii) no Borrower nor any of their
respective Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Borrower or its Subsidiaries; and (iv) no Borrower nor any of
their respective Subsidiaries nor any of their respective facilities or
operations is subject to any outstanding written order, consent decree, or
settlement agreement with any Person relating to any Environmental Law.

(b) Each Borrower and each of their respective Subsidiaries has been issued, or
has timely applied for, all licenses, certificates or permits required under
applicable Environmental Laws.

(c) (i) Except with respect to conditions existing on the Closing Date that are
described on Schedule 5.7, there are no visible signs of releases, spills,
discharges, leaks or disposal (collectively referred to as “Releases”) of
Hazardous Substances in any material quantity and, to the knowledge of Borrowers
no such Hazardous Substances are present, at, upon, under or within any Real
Property or any premises leased by any Borrower or any of their respective
Subsidiaries in violation of any applicable Environmental Law; (ii) there are no

 

61



--------------------------------------------------------------------------------

underground storage tanks or polychlorinated biphenyls on the Real Property or
any premises leased by any Borrower or any of their respective Subsidiaries; and
(iii) to the knowledge of any Borrower, neither the Real Property nor any other
premises leased by any Borrower or any of their respective Subsidiaries has ever
been used for the treatment, storage, production, transportation or disposal of
Hazardous Waste or been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Substances disposal site.

5.8 Solvency; No Litigation, Violation, Indebtedness or Default.

(a) After giving effect to the Transactions, each Borrower will be Solvent. No
transfer of property is being made by any Borrower and no obligation is being
incurred by any Borrower in connection with the Transactions with the intent to
hinder, delay, or defraud either present or future creditors of such Borrower.

(b) Except as disclosed in Schedule 5.8(b), no Borrower nor any of their
respective Subsidiaries has (i) any pending or, to any Borrower’s knowledge
after due inquiry, threatened litigation, arbitration, actions or proceedings
which could reasonably be expected to have a Material Adverse Effect, and
(ii) any liabilities or indebtedness for borrowed money other than Indebtedness
permitted under Section 7.8.

(c) No Borrower nor any of their respective Subsidiaries is in violation of any
Applicable Law in any respect which could reasonably be expected to have a
Material Adverse Effect, nor is any Borrower nor any of their respective
Subsidiaries in violation of any material order of any court, Governmental Body
or arbitration board or tribunal.

(d) No Borrower nor any member of the Controlled Group maintains or contributes
to any Pension Benefit Plan or Multiemployer Plan other than those listed on
Schedule 5.8(d). Except as would not reasonably be expected to have a Material
Adverse Effect: (i) each Borrower and each member of the Controlled Group has
met all applicable minimum funding requirements under the Pension Funding Rules
in respect of each Pension Benefit Plan and, to the extent applicable, with
respect to Multiemployer Plan; (ii) each Plan which is intended to be a
qualified plan under Section 401(a) of the Code as currently in effect has been
determined by the Internal Revenue Service to be qualified under Section 401(a)
of the Code and the trust related thereto has been determined to be exempt from
federal income tax under Section 501(a) of the Code; (iii) neither any Borrower
nor any member of the Controlled Group has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due which are unpaid; (iv) no Plan has been terminated by the plan
administrator thereof nor by the PBGC, and there is no occurrence which would
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Plan; (v) at this time, the current value of the assets of each Pension Benefit
Plan exceeds the present value of the accrued benefits and other liabilities of
such Pension Benefit Plan and neither any Borrower nor any member of the
Controlled Group knows of any facts or circumstances which would materially
change the value of such assets and accrued benefits and other liabilities;
(vi) neither any Borrower nor any member of the Controlled Group has breached
any of the responsibilities, obligations or duties imposed on it by ERISA with
respect to any Plan; (vii) neither any Borrower nor any member of a Controlled
Group has incurred any liability for any excise tax arising under Section 4972
or 4980B of the Code, and no Borrower has

 

62



--------------------------------------------------------------------------------

knowledge of any fact that exists which could give rise to any such liability;
(viii) neither any Borrower nor any member of the Controlled Group nor any
fiduciary of, nor any trustee to, any Plan, has engaged in a non-exempt
“prohibited transaction” described in Section 406 of the ERISA or Section 4975
of the Code; (ix) each Borrower and each member of the Controlled Group has made
all contributions due and payable with respect to each Pension Benefit Plan;
(x) except as listed on Schedule 5.8(d), neither any Borrower nor any member of
the Controlled Group maintains or contributes to any Plan which provides health,
accident or life insurance benefits to former employees, their spouses or
dependents, other than in accordance with Section 4980B of the Code or similar
state law; (xi) no Plan fiduciary (as defined in Section 3(21) of ERISA) has any
liability for breach of fiduciary duty or for any failure in connection with the
administration or investment of the assets of a Plan; and (xii) no Termination
Event has occurred.

5.9 Patents, Trademarks, Copyrights and Licenses. All patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, copyrights, copyright applications, design rights, tradenames,
assumed names, trade secrets and licenses owned or utilized by any Borrower or
any of their respective Subsidiaries are set forth on Schedule 5.9 (as updated
by Borrowers from time to time pursuant to written correspondence delivered to
Agent in accordance with Section 16.6), are valid and where indicated on such
schedule have been duly registered or filed with all appropriate Governmental
Bodies and constitute all of the intellectual property rights which are
necessary for the operation of its respective business; there is no objection to
or pending challenge to the validity of any such patent, trademark, copyright,
design rights, tradename, trade secret or license and no Borrower is aware of
any grounds for any challenge, except as set forth in Schedule 5.9. Each patent,
patent application, patent license, trademark, trademark application, trademark
license, service mark, service mark application, service mark license, design
rights, copyright, copyright application and copyright license owned or held by
any Borrower or any of their respective Subsidiaries and all trade secrets used
by any Borrower or any of their respective Subsidiaries consist of original
material or property developed by such Person or was lawfully acquired by such
Person from the proper and lawful owner or creator thereof. Each of such items
has been maintained so as to preserve the value thereof from the date of
creation or acquisition thereof. With respect to all material, custom and
proprietary software owned or used by any Borrower or any of their respective
Subsidiaries, such Person is in possession of all source and object codes
related to each piece of software or is the beneficiary of a source code escrow
agreement, each such source code escrow agreement being listed on Schedule 5.9.
To each Borrower’s knowledge after reasonable inquiry, (a) such Borrower has
never infringed or misappropriated and is not currently infringing or
misappropriating any Intellectual Property rights of any Person, and (b) no
product manufactured, used, distributed, licensed, or sold by or service
provided by such Borrower has ever infringed or misappropriated or is currently
infringing or misappropriating any Intellectual Property rights of any Person,
in each case, except where such infringement either individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect.

5.10 Licenses and Permits. Except as set forth in Schedule 5.10, each Borrower
and each of their respective Subsidiaries (a) is in compliance with and (b) has
procured and is now in possession of, all material licenses or permits required
by any applicable federal, state, provincial or local law, rule or regulation
for the operation of its business in each jurisdiction wherein it is now
conducting or proposes to conduct business and where the failure to procure such
licenses or permits could reasonably be expected to have a Material Adverse
Effect.

 

63



--------------------------------------------------------------------------------

5.11 Default of Material Indebtedness. No Borrower nor any of their respective
Subsidiaries is in default in the payment of the principal of or interest on any
Material Indebtedness or under any instrument or agreement under or subject to
which any Material Indebtedness has been issued and no event has occurred under
the provisions of any such instrument or agreement which with or without the
lapse of time or the giving of notice, or both, constitutes or would constitute
an event of default thereunder.

5.12 No Default. No Borrower nor any of their respective Subsidiaries is in
default in the payment or performance of any of its material contractual
obligations and no Default has occurred.

5.13 No Burdensome Restrictions. No Borrower nor any of their respective
Subsidiaries is party to any contract or agreement the performance of which
could reasonably be expected to have a Material Adverse Effect. Each Borrower
has heretofore delivered to Agent true and complete copies of all material
contracts to which it is a party or to which it or any of its properties is
subject as of the Closing Date. No Borrower nor any of their respective
Subsidiaries has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien which is not a Permitted
Encumbrance.

5.14 No Labor Disputes. No Borrower nor any of their respective Subsidiaries is
involved in any labor dispute; there are no strikes or walkouts or union
organization of any such Person’s employees in existence, or to any Borrower’s
knowledge, threatened, and no labor contract is scheduled to expire during the
Term other than as set forth on Schedule 5.14. No Borrower nor any of their
respective Subsidiaries has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied.

5.15 Margin Regulations. No Borrower nor any of their respective Subsidiaries is
engaged, nor will it engage, principally or as one of its important activities,
in the business of extending credit for the purpose of “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board of Governors of the Federal Reserve
System as now and from time to time hereafter in effect. No part of the proceeds
of the Term Loan will be used for “purchasing” or “carrying” “margin stock” as
defined in Regulation U of such Board of Governors.

5.16 Investment Company Act. No Borrower nor any of their respective
Subsidiaries is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, nor is it controlled by
such a company.

5.17 Disclosure. No representation or warranty made by any Borrower or any of
their respective Subsidiaries in this Agreement, or in any financial statement,
report, certificate or any other document furnished in connection herewith or
therewith contains any untrue or inaccurate statement of fact or omits to state
any fact necessary to make the statements herein or

 

64



--------------------------------------------------------------------------------

therein not misleading in any material respect. There is no fact known to any
Borrower or which reasonably should be known to such Borrower which such
Borrower has not disclosed to Agent in writing with respect to the transactions
contemplated by this Agreement which could reasonably be expected to have a
Material Adverse Effect.

5.18 Swaps. No Borrower nor any of their respective Subsidiaries is a party to,
nor will it be a party to, any swap agreement whereby such Person has agreed or
will agree to swap interest rates or currencies unless same provides that
damages upon termination following an event of default thereunder are payable on
an unlimited “two-way basis” without regard to fault on the part of either
party.

5.19 Conflicting Agreements. No provision of any mortgage, indenture, contract,
agreement, judgment, decree or order binding on any Borrower or any of their
respective Subsidiaries or affecting the Collateral conflicts with, or requires
any Consent which has not already been obtained to, or would in any way prevent
the execution, delivery or performance of, the terms of this Agreement or the
Other Documents.

5.20 Application of Certain Laws and Regulations. Neither any Borrower nor any
of their respective Subsidiaries is subject to any law, statute, rule or
regulation which regulates the incurrence of any Indebtedness, including laws,
statutes, rules or regulations relative to common or interstate carriers or to
the sale of electricity, gas, steam, water, telephone, telegraph or other public
utility services.

5.21 Business and Property of Borrowers. Upon and after the Closing Date, no
Borrower nor any of their respective Subsidiaries proposes to engage in any
business other than (a) the design, manufacture, installation and servicing of
rig electrical and control systems, and (b) the design, manufacture, and
servicing of land-based drilling rigs, and rig subsystems and parts, to the
domestics and international oil and gas industry, and activities necessary to
the conduct of the foregoing. On the Closing Date, each Borrower and each of
their respective Subsidiaries will own or lease all the property and possess all
of the rights and Consents necessary for the conduct of the business of such
Person.

5.22 Leases. Each Borrower and each of their respective Subsidiaries enjoys
peaceful and undisturbed possession under all leases material to its respective
business and to which it is a party or under which it is operating, and all of
such material leases are valid and subsisting and no material default by the
applicable Borrower or Subsidiary exists under any of them.

5.23 Anti-Terrorism Laws.

(d) General. Neither any Borrower nor any Affiliate of any Borrower is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

65



--------------------------------------------------------------------------------

(e) Executive Order No. 13224. Neither any Borrower nor any Affiliate of any
Borrower or their respective agents acting or benefiting in any capacity in
connection with the Term Loan or other transactions hereunder, is any of the
following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

(vi) a Person or entity who is affiliated or associated with a Person or entity
listed above.

Neither any Borrower nor any Affiliate of any Borrower nor to the knowledge of
any Borrower, any of its agents acting in any capacity in connection with the
Term Loan or other transactions hereunder (i) conducts any business or engages
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Blocked Person, or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order No. 13224.

5.24 Trading with the Enemy. No Borrower nor any Affiliate of any Borrower has
engaged, nor does it intend to engage, in any business or activity prohibited by
the Trading with the Enemy Act.

5.25 Federal Securities Laws. Neither any Borrower nor any of its Subsidiaries
(i) is required to file periodic reports under the Exchange Act, (ii) has any
securities registered under the Exchange Act or (iii) has filed a registration
statement that has not yet become effective under the Securities Act.

5.26 Collateral.

(a) This Agreement creates a valid security interest in the Collateral of each
Borrower, to the extent a security interest therein can be created under the
Uniform Commercial Code, securing the payment of the Obligations. Upon the
filing of a financing statement under the Uniform Commercial Code with respect
to each Borrower, Agent shall have a second priority perfected security interest
(subject only to Permitted Encumbrances) in the Collateral of each Borrower to
the extent such security interest can be perfected by the filing of a financing
statement.

 

66



--------------------------------------------------------------------------------

(b) Each of the Borrowers has (i) good, sufficient and legal title to (in the
case of fee interests in Real Property), (ii) valid leasehold interests in (in
the case of leasehold interests in real or personal property), and (iii) good
and marketable title to (in the case of all other personal property), all of its
assets that are material to the conduct of its business. All of such assets are
free and clear of Liens except for Permitted Encumbrances.

(c) All of the Pledged Interests are duly authorized, validly issued and, to the
extent applicable, fully paid and non-assessable.

(d) Subject to any carve outs with respect to amounts as set forth in this
Agreement, all actions necessary to perfect and establish the second priority
of, or otherwise protect, Agent’s Liens in the Investment Property, and the
proceeds thereof, have been duly taken, upon (i) the execution and delivery of
this Agreement; (ii) the taking of possession by Agent (or its bailee, agent or
designee) of any certificates representing the Pledged Interests, together with
undated powers (or other documents of transfer reasonably acceptable to Agent)
endorsed in blank by any Borrower, as applicable; and (iii) the filing of
financing statements for each Borrower with respect to the Pledged Interests of
such Person that are not represented by certificates.

(e) Each Borrower has delivered to and deposited with Agent (or its bailee,
agent or designee) all certificates representing the Pledged Interests owned by
such Person to the extent such Pledged Interests are represented by
certificates, and undated powers (or other documents of transfer reasonably
acceptable to Agent) endorsed in blank with respect to such certificates. None
of the Pledged Interests owned or held by such Person have been issued or
transferred in violation of any securities registration, securities disclosure,
or similar laws of any jurisdiction to which such issuance or transfer may be
subject.

(f) No Consent of any Governmental Body or any other Person is required for the
exercise by Agent of the voting or other rights provided for in this Agreement
with respect to the Investment Property or the remedies in respect of the
Collateral pursuant to this Agreement, except as may be required in connection
with such disposition of Investment Property by laws affecting the offering and
sale of securities generally and except for Consents that have been obtained or
given (as applicable) and that are still in force.

5.27 Required Equity Documents. Borrowers have delivered to Agent true and
correct copies of any material Required Equity Documents. No party thereto is in
default in the performance or compliance with any provisions thereof and the
Required Equity Documents comply in all material respects with all Applicable
Laws. The Required Equity Documents are in full force and effect as of the
Closing Date and have not been terminated, rescinded or withdrawn as of such
date. The execution, delivery and performance of the Required Equity Documents
do not and will not require any registration with, consent, or approval of, or
notice to, or other action with or by, any Governmental Body, other than
consents or approvals that have been obtained and that are still in full force
and effect.

 

67



--------------------------------------------------------------------------------

5.28 Empeiria Merger Documents; Tender Offer.

(a) Borrowers have delivered to Agent a complete and correct copy of the
Empeiria Merger Agreement and the Empeiria Merger Documents, including all
schedules and exhibits thereto. The execution, delivery and performance of each
of the Empeiria Merger Agreement and the Empeiria Merger Documents has been duly
authorized by all necessary action on the part of each of Empeiria and Holdings.
Each of the Empeiria Merger Agreement and the Empeiria Merger Documents is the
legal, valid and binding obligation of each of Empeiria and Holdings,
enforceable against each of Empeiria and Holdings in accordance with its terms,
in each case, except (i) as may be limited by equitable principles or applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting generally the enforcement of creditors’ rights and
(ii) the availability of the remedy of specific performance or injunctive or
other equitable relief is subject to the discretion of the court before which
any proceeding therefor may be brought. Neither Empeiria nor Holdings is in
default in any material respect in the performance or compliance with any
provisions thereof. All representations and warranties made by Empeiria and
Holdings in the Empeiria Merger Agreement and the Empeiria Merger Documents and
in the certificates delivered in connection therewith are true and correct in
all material respects.

(b) Each of the Merger and the Tender Offer, including all filings and other
actions taken in connection therewith, have been consummated in all material
respects, in accordance with all Applicable Laws. All requisite approvals by
Governmental Bodies having jurisdiction over Empeiria and Holdings and, to each
Borrower’s knowledge, Target, with respect to the Merger and the Tender Offer,
have been obtained (including filings or approvals required under the
Hart-Scott-Rodino Antitrust Improvements Act), except for any approval the
failure to obtain could not reasonably be expected to be materially adverse to
the interests of the Lenders.

5.29 Empeiria as a Holding Company. Empeiria is a holding company and has not
engaged in any activities or business or incurred any Indebtedness or other
liabilities, except as not prohibited by Section 7.23 and except in connection
with its formation, this Agreement, the Other Documents and the Transactions.

SECTION 6. AFFIRMATIVE COVENANTS.

Each Borrower shall, and shall cause each of their respective Subsidiaries to,
until payment in full of the Obligations and termination of this Agreement:

6.1 [Intentionally Omitted].

6.2 Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all material licenses, patents, copyrights, design rights, tradenames,
trade secrets and trademarks and take all actions reasonably necessary to
enforce and protect the validity of any material intellectual property right or
other right included in the

 

68



--------------------------------------------------------------------------------

Collateral; (b) keep in full force and effect its valid existence and good
standing in its jurisdiction of organization and comply in all material respects
with the laws and regulations governing the conduct of its business where the
failure to do so could reasonably be expected to have a Material Adverse Effect;
and (c) except as otherwise permitted herein, make all such reports and pay all
such franchise and other taxes and license fees and do all such other acts and
things as may be lawfully required to maintain its rights, licenses, leases,
powers and franchises under the laws of the United States or any political
subdivision thereof.

6.3 Violations. Promptly notify Agent in writing of any violation of any law,
statute, regulation or ordinance of any Governmental Body, applicable to any
Borrower or any of their respective Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.

6.4 Government Receivables. Take all steps necessary to protect Agent’s interest
in the Collateral under the Federal Assignment of Claims Act (to the extent
requested by Agent), the Uniform Commercial Code and all other applicable state
or local statutes or ordinances, in each case to the extent requested by Agent,
and, at the request of Agent, deliver to Agent appropriately endorsed, any
instrument or Chattel Paper connected with any Receivable arising out of
contracts between any Borrower and the United States, any state or any
department, agency or instrumentality of any of them.

6.5 Financial Covenants.

(a) Net Worth. Cause to be maintained, as of the last day of each fiscal year of
Borrowers on a Consolidated Basis, a Net Worth at least equal to the applicable
amount set forth in the following table for the applicable period set forth
opposite thereto:

 

Minimum Net Worth

  

Applicable Period

An amount equal to (i) 90% of (ii) (A) the Net Worth of Borrowers as of
December 31, 2012 (as evidenced by the audited financial statements of Empeiria
and its Subsidiaries for such fiscal year), plus (B) 75% of the positive net
income of Borrowers on a Consolidated Basis for the fiscal year ending
December 31, 2013

   Fiscal year ending December 31, 2013

An amount equal to (i) 90% of (ii) (A) the minimum Net Worth of Borrowers on a
Consolidated Basis required hereunder for the immediately preceding fiscal year
end, plus (B) 75% of the positive net income of Borrowers on a Consolidated
Basis for the fiscal year then ended

   Fiscal year ending December 31, 2014, and each fiscal year ending thereafter

 

69



--------------------------------------------------------------------------------

(b) Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio, measured on
a quarter-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

 

Applicable Ratio

  

Applicable Period

1.10:1.00

   For the twelve month period ending March 31, 2013 and for each twelve month
period ending on the last day of each fiscal quarter thereafter

(c) Minimum EBITDA. Achieve EBITDA, measured on a quarter-end basis, of at least
the required amount set forth in the following table for the applicable period
set forth opposite thereto:

 

Applicable Amount

  

Applicable Period

$11,000,000

   For the twelve month period
ending March 31, 2013

$11,000,000

   For the twelve month period
ending June 30, 2013

$11,000,000

   For the twelve month period
ending September 30, 2013

$20,000,000

   For the twelve month period
ending December 31, 2013

$22,000,000

   For the twelve month period
ending March 31, 2014

$23,000,000

   For the twelve month period
ending June 30, 2014

$24,000,000

   For the twelve month period
ending September 30, 2014

$25,000,000

   For the twelve month period
ending December 31, 2014

$27,000,000

   For the twelve month period
ending March 31, 2015

$28,000,000

   For the twelve month period
ending June 30, 2015

 

70



--------------------------------------------------------------------------------

$29,000,000

   For the twelve month period
ending September 30, 2015

$30,000,000

   For the twelve month period
ending December 31, 2015

$32,000,000

   For the twelve month period
ending March 31, 2016

$33,000,000

   For the twelve month period
ending June 30, 2016

$34,000,000

   For the twelve month period
ending September 30, 2016

$35,000,000

   For the twelve month period ending December 31, 2016 and for each twelve
month period ending on the last day of each fiscal quarter thereafter

(d) Total Leverage Ratio. Have a Total Leverage Ratio, measured on a quarter-end
basis, of not greater than the applicable ratio set forth in the following table
for the applicable date set forth opposite thereto:

 

Applicable Ratio

  

Applicable Date

3.30:1.00

   March 31, 2013

3.30:1.00

   June 30, 2013

3.30:1.00

   September 30, 2013

2.20:1.00

   December 31, 2013

2.00:1.00

   March 31, 2014 and on the last day of each fiscal quarter thereafter

 

71



--------------------------------------------------------------------------------

(e) Capital Expenditures. Make Capital Expenditures in an amount less than or
equal to, but not greater than, the amount set forth in the following table for
the applicable period set forth opposite thereto:

 

Amount

  

Applicable Period

$550,000

   For the three month period
ending March 31, 2013

$1,100,000

   For the six month period
ending June 30, 2013

$3,750,000

   For the nine month period
ending September 30, 2013

$8,250,000

   For the twelve month period ending December 31, 2013 and for each twelve
month period ending on the last day of each fiscal year thereafter

provided, that if the amount of the Capital Expenditures permitted to be made in
any fiscal year as set forth in the above table is greater than the actual
amount of the Capital Expenditures actually made in such fiscal year (the amount
by which such permitted Capital Expenditures for such fiscal year exceeds the
actual amount of Capital Expenditures for such fiscal year, the “Excess
Amount”), then the lesser of (i) such Excess Amount and (ii) 50% of the amount
set forth in the above table for the next succeeding fiscal year (such lesser
amount referred to as the “Carry-Over Amount”) may be carried forward to the
next succeeding fiscal year (the “Succeeding Fiscal Year”); provided further,
that the Carry-Over Amount applicable to a particular Succeeding Fiscal Year may
not be used in that fiscal year until the amount permitted above to be expended
in such fiscal year has first been used in full and the Carry-Over Amount
applicable to a particular Succeeding Fiscal Year may not be carried forward to
another fiscal year.

(f) Minimum Liquidity Test. Borrowers on a Consolidated Basis shall comply with
the “Minimum Liquidity Test” set forth in the First Lien Loan Agreement at an
amount equal to 90% of the amount set forth in the First Lien Loan Agreement for
each period specified therein.

6.6 Execution of Supplemental Instruments. Execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral, and such
other instruments or documents as Agent may request in form and substance
reasonably satisfactory to Agent, in order (a) to create, perfect, and continue
perfected or to better perfect the Agent’s Liens in all of the properties and
assets of the Borrowers (whether now owned or hereafter arising or acquired,
tangible or intangible, real or personal), (b) to create and perfect Liens in
favor of Agent in any Real Property acquired by any Borrower after the Closing
Date, and (c) that the full intent of this Agreement may be carried into effect.
In furtherance of, and not in limitation of, the foregoing, each Borrower shall
take such actions as Agent may reasonably request from time to time to ensure
that the Obligations are secured by substantially all of the assets of each
Borrower to the extent otherwise required under this Agreement or any Other
Document (subject to the limitations set forth in this Agreement and the Other
Documents), including all of the outstanding Subsidiary Stock.

 

72



--------------------------------------------------------------------------------

6.7 Payment of Indebtedness. Pay, discharge or otherwise satisfy at or before
maturity (subject, where applicable, to specified grace periods and, in the case
of the trade payables, to normal payment practices) all its obligations and
liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and each Borrower shall have provided for such reserves as Agent may
reasonably deem proper and necessary, subject at all times to any applicable
subordination arrangement in favor of Lenders.

6.8 Standards of Financial Statements. Cause all financial statements referred
to in Sections 9.7, 9.9, 9.10, 9.11, 9.12 and 9.13 as to which GAAP is
applicable to be complete and correct in all material respects (subject, in the
case of interim financial statements, to normal year-end and audit adjustments)
and to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as concurred in by
such reporting accountants or officer, as the case may be, and disclosed
therein).

6.9 Federal Securities Laws. Promptly notify Agent in writing if any Borrower or
any of their respective Subsidiaries (i) is required to file periodic reports
under the Exchange Act, (ii) registers any securities under the Exchange Act or
(iii) files a registration statement under the Securities Act.

SECTION 7. NEGATIVE COVENANTS.

No Borrower shall, nor shall it permit any of its Subsidiaries to, until
satisfaction in full of the Obligations and termination of this Agreement:

7.1 Merger, Consolidation, Acquisition and Sale of Assets.

(a) Enter into any merger, consolidation, recapitalization or other
reorganization with or into any other Person, reclassify its Equity Interests,
or acquire all or a substantial portion of the assets or Equity Interests of any
Person or permit any other Person to consolidate with or merge with it, except
for (i) Permitted Acquisitions, and (ii) a Borrower may merge with another
Borrower; provided, that IDE shall be the surviving entity in any merger to
which it is a party.

(b) Sell, lease, transfer, license, assign, convey or otherwise dispose of (or
enter into an agreement to sell, lease, transfer, license, assign, convey or
otherwise dispose of) any of its properties or assets, except (i) dispositions
of Inventory and Equipment to the extent expressly permitted by Section 4.3 and
(ii) any other sales or dispositions expressly permitted by this Agreement.

(c) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution) unless all of such Borrower’s assets are distributed or sold to
another Borrower (other than Empeiria).

7.2 Creation of Liens. Create, incur, assume or suffer to exist, directly or
indirectly, any Lien or transfer upon or against any of its property or assets
now owned or hereafter acquired, except Permitted Encumbrances.

 

73



--------------------------------------------------------------------------------

7.3 Guarantees. Become liable upon the obligations or liabilities of any Person
by assumption, endorsement or guaranty thereof or otherwise (other than to
Lenders) except (a) as disclosed on Schedule 7.3, (b) guarantees made in the
Ordinary Course of Business up to an aggregate amount of $220,000,
(c) guarantees of Indebtedness permitted by Section 7.8, and (d) the endorsement
of checks in the Ordinary Course of Business.

7.4 Investments. Purchase or acquire obligations or Equity Interests of, or any
other interest in, any Person, or directly or indirectly make or acquire any
investment, except (a) obligations issued or guaranteed by the United States of
America or any agency thereof, (b) commercial paper with maturities of not more
than 180 days and a published rating of not less than A-1 or P-1 (or the
equivalent rating), (c) certificates of time deposit and bankers’ acceptances
having maturities of not more than 180 days and repurchase agreements backed by
United States government securities of a commercial bank if (i) such bank has a
combined capital and surplus of at least $500,000,000, or (ii) its debt
obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency, (d) U.S. money market funds that invest solely in
obligations issued or guaranteed by the United States of America or an agency
thereof, (e) investments in Subsidiaries that are Borrowers, (f) investments
acquired by a Borrower (i) in exchange for any other investment held by such
Borrower in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of the issuer of such other investment,
(ii) in securities or notes payable with respect to the settlement of an account
debtor’s accounts, or (iii) as a result of the foreclosure by such Borrower with
respect to any secured investment or other transfer of title with respect to any
secured investment in default, (g) any investments constituting First Lien
Indebtedness, (h) repurchases of capital stock held by current or former
officers, directors, or employees (or estates thereof) to the extent permitted
under Section 7.7, (i) any endorsement of a check or other medium of payment for
deposit or collection through normal banking channels in the Ordinary Course of
Business, (j) intercompany loans to the extent permitted under Section 7.5,
(k) any advance or loan to an officer or employee of a Credit Party permitted
under Section 7.5, and (l) Permitted Acquisitions.

7.5 Loans. Make advances, loans or extensions of credit to any Person, including
any Parent, Subsidiary or Affiliate, except with respect to (a) the extension of
commercial trade credit in connection with the sale of Inventory in the Ordinary
Course of Business, (b) loans to its directors and employees in the Ordinary
Course of Business not to exceed the aggregate amount of $110,000 at any time
outstanding; provided, that the term “loan” shall not include any travel or
business expense reimbursement or any benefit to be paid or provided with
respect to any Plan, and (c) intercompany loans among the parties signatory to
the Intercompany Subordination Agreement.

7.6 [Intentionally Omitted].

7.7 Dividends. Pay or make any distribution on any Equity Interests of any
Borrower or apply any of its funds, property or assets to the purchase,
redemption or other retirement of any Equity Interests, or of any options to
purchase or acquire any such Equity Interests of any Borrower; provided, that
(a) a Borrower may make distributions or dividends to another Borrower,
(b) Empeiria may repurchase Empeiria stock owned by former officers, directors
or employees (or the estate thereof) of Empeiria or its Subsidiaries in
connection with

 

74



--------------------------------------------------------------------------------

their resignation, termination or severance of employment in an aggregate amount
not to exceed $275,000 during any fiscal year, (c) Empeiria may redeem,
repurchase, retire or otherwise acquire any of its Equity Interests upon or in
connection with the exercise or vesting of stock options or restricted stock
granted pursuant to any stock option plan or incentive compensation plan of
Empeiria, if such Equity Interests constitute all or a portion of the exercise
price or are surrendered (or deemed surrendered) in connection with satisfying
any income tax obligation incurred in connection with such exercise or vesting
and so long as no payments are made in cash or other property in connection
therewith, (d) Empeiria may redeem, repurchase, retire or otherwise acquire any
of its Equity Interests upon the exercise of warrants described on Schedule 7.7
if such Equity Interests constitute all or a portion of the exercise price or
are surrendered (or deemed surrendered) in connection with satisfying any income
tax obligation incurred in connection with such exercise and so long as no
payments are made in cash or other property in connection therewith, and
(e) Empeiria may make cash payments solely in lieu of the issuance of fractional
shares in connection with the exercise of warrants, stock options, restricted
stock or other securities convertible into or exchangeable for Equity Interests
of Empeiria; provided; that any such cash payment shall not be for the purpose
of evading the limitations of this Section 7.7 to officers, directors and
employees in respect of phantom stock.

7.8 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
(exclusive of trade debt that is not more than 90 days past due) except in
respect of (a) Obligations to Lenders, (b) Indebtedness incurred for Capital
Expenditures permitted under Section 6.5(e), (c) Indebtedness incurred under
each Seller Note which is permitted under Permitted Acquisitions, so long as
(i) such Indebtedness does not exceed $4,400,000 in the aggregate principal
amount outstanding at any time, and (ii) each Seller Note shall be fully
subordinated to the Obligations in writing on terms satisfactory to Agent in its
sole discretion, (d) guaranty obligations permitted pursuant to Section 7.3,
(e) obligations in respect of performance bonds or sureties in an aggregate
amount not to exceed $110,000 incurred in the Ordinary Course of Business,
(f) Indebtedness under initial or successive refinancings of any Indebtedness
permitted by clauses (b) or (l) of this Section 7.8; provided, that such
Indebtedness is no greater in amount, no shorter in length and has other
material terms taken as a whole, which are no less favorable to Lenders than the
Indebtedness being refinanced, (g) contingent obligations arising with respect
to guaranty obligations in favor of Real Property lessors in connection with
obligations under leases entered into by any Borrower, (h) Indebtedness issued
in lieu of cash payments to repurchase Empeiria stock held by former officers,
directors and employees of Empeiria and its Subsidiaries to the extent permitted
under Section 7.7(b), (i) unsecured Indebtedness of not more than $550,000,
(j) Indebtedness constituting investments permitted pursuant to Section 7.4 or
distributions, dividends or other payments pursuant to Section 7.7,
(k) intercompany Indebtedness permitted pursuant to Section 7.5, (l) the First
Lien Indebtedness, (m) (i) Earn-Outs and obligations in respect of
non-competition agreements incurred in connection with Permitted Acquisitions to
the extent that the aggregate Acquisition Cost does not exceed the amount
permitted to be incurred in connection with Permitted Acquisitions, and (ii) any
Earnout Amount (as defined in the Empeiria Merger Agreement) payable to the
Holders (as defined in the Empeiria Merger Agreement) pursuant to the terms of
the Empeiria Merger Agreement as in effect on the date of this Agreement, and
(n) Indebtedness incurred to finance deferred insurance premiums in the Ordinary
Course of Business.

 

75



--------------------------------------------------------------------------------

7.9 Nature of Business. Make any change in the nature of the business in which
it is presently engaged (other than changes to businesses reasonably related or
incidental to the business of the Borrowers on the Closing Date), nor except as
specifically permitted hereby purchase or invest, directly or indirectly, in any
assets or property other than in the Ordinary Course of Business for assets or
property which are useful in, necessary for and are to be used in its business
as presently conducted.

7.10 Transactions with Affiliates. Directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except for
(a) as of the Closing Date, those transactions that are disclosed on
Schedule 7.10, and (b) after the Closing Date, (i) transactions on an
arm’s-length basis on terms and conditions no less favorable than terms and
conditions which would have been obtainable from a Person other than an
Affiliate, (ii) the payment of customary and reasonable directors’ fees to
directors of Empeiria who are not employees of a Borrower as well as the payment
of their reasonable out-of-pocket expenses incurred in performing their
directorial duties and the payment of indemnities owing to them as directors,
(iii) transactions among Borrowers otherwise permitted under this Agreement,
(iv) employment agreements and other compensation arrangements with officers or
other employees of any Borrower entered into in the Ordinary Course of Business,
(vi) loans to employees and directors permitted pursuant to Section 7.5; and
(vii) any other distributions or dividends permitted by Section 7.7 and the
agreements pursuant to which such payments are made.

7.11 Leases.

(a) Incur any Capitalized Lease Obligation as a lessee if after giving effect
thereto, aggregate annual payments for all Capitalized Lease Obligations would
exceed in any fiscal year $2,000,000 in the aggregate for all Borrowers.

(b) Enter into any lease arrangement as a lessee for real or personal property
(other than in connection with Capitalized Lease Obligations, the obligations
for which are not prohibited by Section 7.8) if immediately after giving effect
thereto, aggregate annual rental payments for all such leased property would
exceed $5,500,000 in any one fiscal year in the aggregate for all Borrowers.

7.12 Subsidiaries.

(a) Form or acquire any Subsidiary unless (i) within ten days of such formation
or acquisition (or such later date as permitted by Agent in its sole
discretion), such Subsidiary expressly joins in this Agreement as a Borrower and
such Subsidiary becomes jointly and severally liable for the obligations of
Borrowers hereunder, under each Term Note, and under any Other Document,
(ii) such Subsidiary joins the Intercompany Subordination Agreement, the
Intellectual Property Security Agreement, the Fee Letter, and enters into any
and all other agreements, instruments and documents reasonably requested by
Agent in connection with such joinders (including pledges, powers of attorney,
consents and appropriate financing statements and fixture filings (as
applicable)), all in form and substance reasonably satisfactory to Agent
(including being sufficient to grant Agent a second priority Lien (subject to
Permitted Encumbrances) in and to the assets that would constitute Collateral of
such newly formed or

 

76



--------------------------------------------------------------------------------

acquired Subsidiary), (iii) the applicable Borrower provides to Agent a pledge
agreement and appropriate certificates and powers or financing statements,
pledging all of the direct or beneficial ownership interest in such new
Subsidiary, in form and substance reasonably satisfactory to Agent, and
(iv) Agent shall have received all other documents, including legal opinions, it
may reasonably require to establish compliance with each of the foregoing
conditions. Any document, agreement, or instrument executed or issued pursuant
to this Section 7.12(a) shall constitute an Other Document.

(b) Enter into any partnership, joint venture or similar arrangement.

7.13 Fiscal Year and Accounting Changes. (a) Change its fiscal year from
December 31, or (b) make any change (i) in accounting treatment and reporting
practices except as required by GAAP, or (ii) in tax reporting treatment except
as required by Applicable Law.

7.14 Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s credit on
any purchases or for any purpose whatsoever or use any portion of the Term Loan
in or for any business other than such Person’s business as conducted on the
date of this Agreement or business reasonably related or incidental thereto.

7.15 Amendment of Articles of Incorporation, Bylaws, Certificate of Formation,
Operating Agreement.

(a) Amend, modify or waive any material term or provision of its Certificate of
Incorporation, Bylaws, Certificate of Formation, Operating Agreement or any
Certificate of Designation, unless (i) required by Applicable Law, or
(ii) Borrowing Agent provides prior written notice thereof to Agent and the
proposed amendment, modification or waiver is acceptable to Agent in its Credit
Judgment.

(b) Change its name, organizational identification number, state of organization
or organizational identity, unless Borrowing Agent provides at least 30 days
prior written notice thereof to Agent.

7.16 Compliance with ERISA. Except as would not reasonably be expected to result
in a Material Adverse Effect, (i) (x) maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d) or any other Plan for
which Agent has provided its prior written consent, (ii) engage, or permit any
member of the Controlled Group to engage, in any non-exempt “prohibited
transaction”, as that term is defined in Section 406 of ERISA and Section 4975
of the Code, (iii) terminate, or permit any member of the Controlled Group to
terminate, any Pension Benefit Plan or permit a Termination Event to occur,
(iv) incur, or permit any member of the Controlled Group to incur, any
withdrawal liability to any Multiemployer Plan; (v) fail to comply with the
requirements of ERISA or the code or other Applicable Laws in respect of any
Pension Benefit Plan, (vi) fail to meet, or permit any member of the Controlled
Group to fail to meet, all minimum contribution and/or funding requirements
under ERISA or the Code with respect to each Pension Benefit Plan or postpone or
delay, allow any member of the Controlled Group to postpone or delay any funding
requirement with respect of any Pension Benefit Plan.

 

77



--------------------------------------------------------------------------------

7.17 Prepayment of Indebtedness; Amendments. At any time, directly or
indirectly, (a) prepay any Indebtedness (other than (i) the First Lien
Indebtedness, (ii) Indebtedness owing to Agent or Lenders, or (iii) intercompany
loans to other Borrowers unless prohibited pursuant to the terms of the
Intercompany Subordination Agreement), or repurchase or otherwise acquire any
Indebtedness of any Borrower; or (b) amend, modify, alter, or change any of the
terms or provisions of any agreement, instrument, document, indenture, or other
writing evidencing or concerning Funded Debt, other than (i) the Obligations in
accordance with this Agreement, and (ii) the First Lien Indebtedness to the
extent any such amendment, modification, alteration or change is not prohibited
by the First Lien Intercreditor Agreement.

7.18 Anti-Terrorism Laws. No Borrower shall, until satisfaction in full of the
Obligations and termination of this Agreement, nor shall it permit any Affiliate
or agent to:

(a) Conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.

(b) Deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.

(c) Engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT Act or
any other Anti-Terrorism Law. Borrowing Agent shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming each Borrower’s and each of their Affiliate’s or
agent’s compliance with this Section.

7.19 Membership/Partnership Interests. Elect to treat or permit any of its
Subsidiaries to (x) treat its limited liability company membership interests or
partnership interests, as the case may be, as securities as contemplated by the
definition of “security” in Section 8-102(15) and by Section 8-103 of Article 8
of Uniform Commercial Code or (y) certificate its limited liability company
membership interests or partnership interests, as the case may be.

7.20 Trading with the Enemy Act. Engage in any business or activity in violation
of the Trading with the Enemy Act.

7.21 [Intentionally Omitted].

7.22 Use of Proceeds. Use the proceeds of the Term Loan for any purpose other
than (i) on the Closing Date, to (A) finance a portion of the consideration
payable in connection with the consummation of the Merger pursuant to the
Empeiria Merger Agreement, (B) repay certain existing Indebtedness, and (C) pay
the fees, costs, and expenses incurred in connection with this Agreement and the
Other Documents, and (ii) thereafter, consistent with the terms and conditions
hereof, for its lawful and permitted purposes (including that no part of the
proceeds of

 

78



--------------------------------------------------------------------------------

the loans made to Borrowers will be used to purchase or carry any “margin stock”
(as defined in Regulation U of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such “margin stock” or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System).

7.23 Empeiria as a Holding Company. Empeiria to (a) incur any liabilities (other
than liabilities arising under this Agreement, the Other Documents, the First
Lien Loan Agreement, the First Lien Loan Documents, the Empeiria Merger
Agreement, the Empeiria Merger Documents and liabilities incurred in connection
with the operations and businesses described in clauses (i) through
(vii) below), (b) own or acquire any assets (other than the Equity Interests of
Holdings and other Subsidiaries), or (c) engage itself in any operations or
business (other than (i) the ownership of Holdings and other Subsidiaries,
(ii) the performance of its obligations under this Agreement, the Other
Documents, the First Lien Loan Agreement, the First Lien Loan Documents, the
Empeiria Merger Agreement and the Empeiria Merger Documents, (iii) the
maintenance of its existence and legal, tax and accounting matters in connection
with any activity not prohibited hereunder, (iv) the receipt or making of
dividends or distributions permitted under Section 7.7 or investments permitted
under Section 7.4 (including Permitted Acquisitions) or the incurrence of
Indebtedness permitted under Section 7.8 and the performance of any of its
obligations incurred in connection with any such investment, dividend,
distribution or Indebtedness, (v) the issuance and sale of its Equity Interests
permitted under Section 7.24, (vi) any activities required by Applicable Law,
and (vii) activities and properties incidental to the foregoing clauses (i)
through (vi) or in support of, relating to, or incidental to the business of its
Subsidiaries).

7.24 Limitation on Issuance of Equity Interests. Except for the issuance or sale
of Qualified Equity Interests by Empeiria and the issuance or sale of Equity
Interests by a Borrower to another Borrower, issue or sell or enter into any
agreement or arrangement for the issuance or sale of any of its Equity
Interests.

SECTION 8. CONDITIONS PRECEDENT; CONDITIONS SUBSEQUENT.

8.1 Conditions Precedent to the Term Loan. The agreement of Lenders to make the
Term Loan requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of the Term Loan, of the following conditions precedent:

(a) Term Note. Agent shall have received each Term Note duly executed and
delivered by an authorized officer of each Borrower;

(b) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by this Agreement, any Other
Agreement or any related agreement or under Applicable Law or reasonably
requested by the Agent to be filed, registered or recorded in order to create,
in favor of Agent, a perfected security interest in or lien upon the Collateral
shall have been properly filed, registered or recorded in each jurisdiction (or
Agent shall have been authorized to file, register or record in each
jurisdiction) in which the filing, registration or recordation thereof is so
required or requested,

 

79



--------------------------------------------------------------------------------

and Agent shall have received an acknowledgment copy, or other evidence
reasonably satisfactory to it, of each such filing, registration or recordation
and reasonably satisfactory evidence of the payment of any necessary fee, tax or
expense relating thereto;

(c) Corporate Proceedings of Borrowers. Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the board
of directors, managers or members, as applicable, of each Borrower authorizing
(i) the execution, delivery and performance of this Agreement, each Term Note,
any Other Documents, and any related agreements (each, a “Document” and
collectively, the “Documents”), and (ii) the granting by each Borrower of the
security interests in and liens upon the Collateral in each case certified by
the Secretary or an Assistant Secretary of each Borrower as of the Closing Date;
and, such certificate shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded as of the date of such
certificate;

(d) Incumbency Certificates of each Borrower. Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Borrower, dated
the Closing Date, as to the incumbency and signature of the officers of each
Borrower executing any Document, any certificate or any other document to be
delivered by it pursuant hereto, together with evidence of the incumbency of
such Secretary or Assistant Secretary;

(e) Certificates. Agent shall have received a copy of the Certificate of
Incorporation or Certificate of Formation of each Borrower, and all amendments
thereto, certified by the Secretary of State or other appropriate official of
its jurisdiction of organization or formation (as applicable), together with
copies of the Bylaws or Operating Agreement (as applicable) of each Borrower,
and copies of all agreements of each Borrower’s board of directors or members
(as applicable), all certified as accurate and complete by the Secretary or
Assistant Secretary of each Borrower;

(f) Good Standing Certificates. Agent shall have received good standing
certificates for each Borrower dated not more than 30 days prior to the Closing
Date, issued by the Secretary of State or other appropriate official of each
Borrower’s jurisdiction of formation or organization (as applicable) and each
jurisdiction where the conduct of each Borrower’s business activities or the
ownership of its properties necessitates qualification;

(g) Legal Opinion. Agent shall have received the executed legal opinion of Jones
Day, in form and substance reasonably satisfactory to Agent which shall cover
such matters incident to the transactions contemplated by this Agreement, each
Term Note, the Other Documents, and related agreements as Agent may reasonably
require and each Borrower hereby authorizes and directs such counsel to deliver
such opinions to Agent and Lenders;

(h) No Litigation. (i) No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or, to any Borrower’s
knowledge, threatened against any Borrower or against the officers or managers
of any Borrower (A) in connection with this Agreement, the Other Documents, or
any of the transactions contemplated thereby and which, in the reasonable
opinion of Agent, is deemed material or (B) which could, in the reasonable
opinion of Agent, have a Material Adverse Effect; and (ii) no injunction, writ,
restraining order or other order of any nature materially adverse to any
Borrower or the conduct of its business or inconsistent with the due
consummation of the Transactions shall have been issued by any Governmental
Body;

 

80



--------------------------------------------------------------------------------

(i) Financial Condition Certificates. Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(i);

(j) Fees. Agent shall have received all invoiced fees payable to Agent and
Lenders on or prior to the Closing Date hereunder, including pursuant to the Fee
Letter and Section 3;

(k) Pro Forma Balance Sheet. Agent shall have received a copy of the Pro Forma
Balance Sheet which shall be reasonably satisfactory in all respects to Lenders;

(l) Consents. Agent shall have received any and all Consents necessary to permit
the effectuation of the transactions contemplated by this Agreement and the
Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem necessary;

(m) No Adverse Material Change. (i) since December 31, 2011, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders by any Borrower shall have been proven
to be inaccurate or misleading in any material respect;

(n) Leasehold Agreements. Other than as set forth on Schedule 8.2, Agent shall
have received Lien Waiver Agreements reasonably satisfactory to Agent with
respect to all premises leased by any Borrower at which Inventory and books and
records are located;

(o) Other Documents. Agent shall have received the executed Other Documents, all
in form and substance satisfactory to Agent;

(p) Contract Review. Agent shall have reviewed all material contracts of each
Borrower, including leases, union contracts, labor contracts, vendor supply
contracts, license agreements and distributorship agreements, and such contracts
and agreements shall be reasonably satisfactory to Agent;

(q) Closing Certificate. Agent shall have received a closing certificate signed
by the Chief Financial Officer, Chief Accounting Officer or Treasurer of each
Borrower dated as of the date hereof, stating that (i) all representations and
warranties set forth in this Agreement and the Other Documents are true and
correct in all material respects on and as of such date, (ii) Borrowers are on
such date in compliance with all the terms and provisions set forth in this
Agreement and the Other Documents, and (iii) on such date no Default or Event of
Default has occurred or is continuing;

(r) Compliance with Laws. Agent shall be reasonably satisfied that each Borrower
is in compliance in all material respects with all pertinent federal, state,
local or territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA and
the Trading with the Enemy Act;

 

81



--------------------------------------------------------------------------------

(s) First Lien Loan Agreement. Agent shall have received, in each case in form
and substance reasonably satisfactory to Agent, fully-executed copies of the
First Lien Loan Agreement and the other First Lien Loan Documents executed on
the Closing Date, and the fully-executed First Lien Intercreditor Agreement;

(t) Undrawn Availability. After giving effect to the initial “Advances” (as
defined in the First Lien Loan Agreement), Borrowers shall have “Undrawn
Availability” (as defined in the First Lien Loan Agreement) plus “Pledged Cash”
(as defined in the First Lien Loan Agreement) of at least $5,000,000;

(u) Payoff Letter. Agent shall have received (i) a letter, in form and substance
reasonably satisfactory to Agent, from PNC Bank, National Association (“Existing
Lender”) addressed to Agent and the borrowers thereunder in respect of the
repayment of the term loan obligations of Borrowers to Existing Lender under
that certain Revolving Credit, Term Loan and Security Agreement dated as of
October 31, 2011 (“Existing PNC Credit Facility”), and (ii) such evidence as
Agent shall require in respect of the repayment of all Indebtedness for borrowed
money of the Borrowers (other than Indebtedness that would otherwise be
permitted hereunder) and the release of all Liens securing any such other
Indebtedness or other release arrangements reasonably satisfactory to Agent;

(v) Searches. Agent shall have completed all (i) USA PATRIOT Act searches, other
searches with respect to Anti-Terrorism Laws, and customary individual
background checks for the Borrowers, and (ii) searches with respect to
Anti-Terrorism Laws and customary individual background searches for the
Borrowers’ senior management and key principals, the results of which shall be
reasonably satisfactory to Agent;

(w) Tender Offer. Agent shall have received evidence reasonably satisfactory to
Agent that not more than a number of Empeiria’s shares equal to ninety-two
percent of the Offering Shares (as defined in Empeiria’s certificate of
incorporation, as amended) shall have been validly tendered and not validly
withdrawn prior to the expiration of the self-tender offer by Empeiria occurring
in connection with the Merger (the “Tender Offer”);

(x) Required Equity. Agent shall have received evidence reasonably satisfactory
to Agent that Empeiria Investors, LLC shall have purchased preferred shares
(carrying no put options or mandatory redemption provisions that may be
triggered prior to the date that is the six month anniversary of the expiration
of the Term) of Empeiria which shall have generated net cash proceeds in an
aggregate amount equal to at least $2,500,000;

(y) First Lien Proceeds. Agent shall have received evidence reasonably
satisfactory to Agent that no proceeds of advances, loans or other extensions of
credit made under the Existing PNC Credit Facility or the First Lien Loan
Agreement shall have been used to fund the Merger, the transactions contemplated
by the Tender Offer, or fees or expenses incurred in connection any of the
foregoing;

(z) Empeiria Merger Agreement. Agent shall have received evidence reasonably
satisfactory to Agent that the following transactions shall have occurred prior
to or concurrently with the extension of the Term Loan under this Agreement:

 

82



--------------------------------------------------------------------------------

(i) The Merger shall have been consummated on the Closing Date in accordance
with the terms and conditions of the Empeiria Merger Agreement, as amended,
waived, modified or consented to from time to time, but without giving effect to
any amendments, waivers or consents by Empeiria or Holdings that are materially
adverse to the interests of the Lenders without the consent of the Agent (it
being understood that any amendment to the Merger Agreement which changes the
definition of “Aggregate Merger Consideration” (as defined in the Empeiria
Merger Agreement) shall be deemed to be material); and

(ii) Agent shall have received (A) evidence that the merger certificate shall
have been pre-cleared with the Secretary of State of Delaware, and (B) a copy of
the merger certificate properly filed with the Secretary of State of Delaware
(and reflecting the date stamp of such filing) evidencing that Holdings shall
have been merged with Target, with Holdings as the surviving entity;

(aa) Dissenters. Agent shall have received evidence reasonably satisfactory to
Agent that not more than 5.0% of the aggregate outstanding common Equity
Interests of Holdings as of the Closing Date have elected to exercise (and will
not have withdrawn) dissenters’, appraisal or similar rights under Delaware law
with respect to such Equity Interests;

(bb) Approvals. Agent shall have received evidence reasonably satisfactory to
Agent that all governmental and shareholder approvals (including without
limitation Hart-Scott-Rodino clearance and other governmental approvals or
consents) necessary in connection with the Transactions have been received,
which shall all be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the Transactions;

(cc) Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the Transactions shall be reasonably
satisfactory in form and substance to Agent and its counsel;

(dd) Representations and Warranties. Each of the representations and warranties
made by any Borrower in or pursuant to this Agreement, the Other Documents and
any related agreements to which it is a party, and each of the representations
and warranties contained in any certificate, document or financial or other
statement furnished under or in connection with this Agreement, the Other
Documents or any related agreement shall be true and correct in all material
respects on and as of the Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; and

(ee) No Default. No Event of Default or Default shall have occurred and be
continuing on the Closing Date, or would exist immediately after giving effect
to the Term Loan.

8.2 Conditions Subsequent to the Term Loan. The obligation of Agent and the
Lenders to continue to make extensions of credit is subject to the fulfillment,
on or before the date applicable thereto, of each of the conditions subsequent
set forth on Schedule 8.2 (the

 

83



--------------------------------------------------------------------------------

failure by Borrowers to so perform or cause to be performed such conditions
subsequent as and when required by the terms thereof (unless such date is
extended, in writing, by Agent, which Agent may do without obtaining the consent
of the Lenders), shall constitute an Event of Default).

SECTION 9. INFORMATION AS TO BORROWERS.

Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:

9.1 Disclosure of Material Matters. Promptly upon learning thereof, (a) report
to Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor;
and (b) notify Agent if any written information, exhibit, or report furnished to
Agent or the Lenders contained, at the time it was furnished, any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made, when taken as a whole. The foregoing in clause
(b) to the contrary notwithstanding, any notification pursuant to the foregoing
clause (b) will not cure or remedy the effect of the prior untrue statement of a
material fact or omission of any material fact nor shall any such notification
have the effect of amending or modifying this Agreement or any of the Schedules
hereto.

9.2 Schedules.

(a) Deliver to Agent on or before the 20th day of each month as and for the
prior month (i) accounts receivable agings inclusive of reconciliations to the
general ledger, (ii) accounts payable schedules inclusive of reconciliations to
the general ledger, (iii) Inventory reports, and (iv) a backlog and pipeline
report, in each case in form and substance reasonably satisfactory to Agent.

(b) In addition, each Borrower will deliver to Agent at such intervals as Agent
may require: (i) confirmatory assignment schedules, (ii) copies of Customer’s
invoices, (iii) evidence of shipment or delivery, and (iv) such further
schedules, documents and/or information regarding the Collateral as Agent may
reasonably request including trial balances and test verifications.

(c) Agent shall have the right to confirm and verify all Receivables by any
manner and through any medium it considers advisable and do whatever it may deem
reasonably necessary to protect its interests hereunder. The items to be
provided under this Section are to be in form satisfactory to Agent and executed
by each Borrower and delivered to Agent from time to time solely for Agent’s
convenience in maintaining records of the Collateral, and any Borrower’s failure
to deliver any of such items to Agent shall not affect, terminate, modify or
otherwise limit Agent’s Lien with respect to the Collateral.

 

84



--------------------------------------------------------------------------------

9.3 Environmental Reports. Furnish Agent, concurrently with the delivery of the
financial statements referred to in Sections 9.7 and 9.9, with a Compliance
Certificate signed by the President of Borrowing Agent or IDE stating, to the
best of his knowledge, except with respect to conditions existing on the Closing
Date that are described on Schedule 5.7, that each Borrower is in compliance in
all material respects with all federal, state and local Environmental Laws or,
to the extent any Borrower is not in compliance with the foregoing laws, the
certificate shall set forth with specificity all areas of non-compliance and the
proposed action such Borrower will implement in order to achieve full
compliance.

9.4 Litigation. Promptly notify Agent in writing of any claim, litigation, suit
or administrative proceeding affecting any Borrower or any of their respective
Subsidiaries, whether or not the claim is covered by insurance, and of any
litigation, suit or administrative proceeding, which in any such case affects
the Collateral or which could reasonably be expected to have a Material Adverse
Effect.

9.5 Material Occurrences. Promptly notify Agent in writing upon the occurrence
of (a) any Event of Default or Default; (b) any event, development or
circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any
Borrower as of the date of such statements; (c) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Borrower to a tax imposed by Section 4971 of the Code; (d) each and every
default under documentation evidencing Material Indebtedness by any Borrower
which permit or, if such default remains uncured after any applicable grace or
cure periods, would permit, the acceleration of the maturity of such Material
Indebtedness, including the names and addresses of the holders of such Material
Indebtedness and the amount of such Material Indebtedness; and (e) any other
development in the business or affairs of any Borrower which could reasonably be
expected to have a Material Adverse Effect; in each case describing the nature
thereof and the action Borrowers propose to take with respect thereto.

9.6 Government Receivables. Notify Agent promptly if any of its Receivables
arise out of contracts between any Borrower and the United States, any state, or
any department, agency or instrumentality of any of them.

9.7 Annual Financial Statements. Furnish Agent and Lenders within 120 days after
the end of each fiscal year of Empeiria, financial statements of Empeiria and
its Subsidiaries (including Borrowers) on a consolidating and consolidated basis
for such fiscal year, including, but not limited to, statements of income and
stockholders’ equity and cash flow from the beginning of the current fiscal year
to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all prepared in accordance with GAAP consistently applied, and in
reasonable detail, and reported upon pursuant to an unqualified opinion by an
independent certified public accounting firm selected by Empeiria and
satisfactory to Agent (the “Accountants”) and, if prepared, such Accountants’
letter to management. In addition, the reports shall be accompanied by a
Compliance Certificate.

 

85



--------------------------------------------------------------------------------

9.8 [Intentionally Omitted].

9.9 Monthly Financial Statements. Furnish Agent and Lenders within 30 days after
the end of each month an unaudited balance sheet of Empeiria and its
Subsidiaries on a consolidated and consolidating basis and unaudited statements
of income and stockholders’ equity and cash flow of Empeiria and its
Subsidiaries on a consolidated and consolidating basis reflecting results of
operations from the beginning of the fiscal year to the end of such month and
for such month, prepared on a consistent basis and complete and correct in all
material respects, subject to normal and recurring year-end and audit
adjustments that individually and in the aggregate are not material to
Borrowers’ business. The reports shall be accompanied by a Compliance
Certificate.

9.10 Other Reports. Furnish Agent promptly, but in any event within ten days
after the issuance thereof, with copies of such financial statements, reports
and returns as Empeiria shall send to its shareholders.

9.11 Additional Information. Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement, each Term Note
and each Other Document have been complied with by each Borrower including,
without the necessity of any request by Agent, (a) copies of all environmental
audits and reviews, (b) at least 30 days prior thereto, notice of any Borrower’s
opening of any new office or place of business or any Borrower’s closing of any
existing office or place of business, and (c) promptly upon any Borrower’s
learning thereof, notice of any material labor dispute to which any Borrower may
become a party, any strikes or walkouts relating to any of its plants or other
facilities that materially and adversely affect the operation of such plant or
facility, and the expiration of any labor contract to which any Borrower is a
party or by which any Borrower is bound.

9.12 Projected Operating Budget. Furnish Agent and Lenders, no later than 30
days after the beginning of Empeiria’s fiscal year, a month by month projected
operating budget and cash flow of Empeiria and its Subsidiaries on a
consolidated and consolidating basis for such fiscal year (including an income
statement for each month and a balance sheet as at the end of the last month in
each fiscal quarter), such projections to be accompanied by a certificate signed
by the President, Chief Financial Officer, Chief Accounting Officer or Treasurer
of Borrowing Agent to the effect that such projections have been prepared on the
basis of sound financial planning practice consistent with past budgets and
financial statements and that such officer has no reason to question the
reasonableness of any material assumptions on which such projections were
prepared.

9.13 Variances From Operating Budget. Upon Agent’s request, furnish Agent,
concurrently with the delivery of the financial statements referred to in
Section 9.7 and each monthly report, a written report summarizing all material
variances from budgets submitted by Borrowers pursuant to Section 9.12 and a
discussion and analysis by management with respect to such variances.

9.14 Notice of Suits, Adverse Events. Furnish Agent with prompt written notice
of (i) any lapse or other termination of any Consent issued to any Borrower by
any Governmental Body or any other Person that is material to the operation of
any Borrower’s business, (ii) any refusal by any Governmental Body or any other
Person to renew or extend any such Consent,

 

86



--------------------------------------------------------------------------------

(iii) copies of any periodic or special reports filed by or any Borrower with
any Governmental Body or Person, if such reports indicate any material change in
the business, operations, affairs or condition of any Borrower, or if copies
thereof are requested by Lender, and (iv) copies of any material notices and
other communications from any Governmental Body or Person which specifically
relate to any Borrower.

9.15 ERISA Notices and Requests. Furnish Agent with reasonably prompt written
notice in the event that (i) any Borrower or any member of the Controlled Group
knows or has reason to know that a Termination Event has occurred, (ii) any
Borrower or any member of the Controlled Group knows or has reason to know of a
violation of Section 5.8(d) or Section 7.16 or (iii) any member of the
Controlled Group shall receive any unfavorable determination letter from the
Internal Revenue Service regarding the qualification of a Plan under
Section 401(a) of the Code, in each case, together with a written statement
describing such Termination Event, violation or receipt, as applicable, and the
action, if any, which such Borrower or any member of the Controlled Group has
taken, is taking, or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, Department of Labor
or PBGC with respect thereto.

9.16 Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.

9.17 Inventory Appraisals and Field Examinations. Permit Agent or Agent’s
representatives to (a) perform net orderly liquidation value appraisals,
including, without limitation, desktop Collateral appraisals and full Collateral
appraisals, in each case, as Agent deems appropriate in Agent’s Credit Judgment,
and (b) conduct field examinations at Borrowers’ cost and expense as Agent deems
appropriate in Agent’s Credit Judgment. The appraisals or examinations under
this Section 9.17 will be performed on an annual basis at such time as Agent
elects; provided, that at any time after the occurrence and during the
continuation of any Event of Default, Agent or Agent’s representatives may
perform such appraisals or examinations at any time and as many times per year
as Agent may request in its sole discretion.

SECTION 10. EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

10.1 Nonpayment. Failure by any Borrower to pay any principal or interest on the
Obligations when due, whether at maturity or by reason of acceleration pursuant
to the terms of this Agreement or by notice of intention to prepay, or by
required prepayment or failure to pay any other liabilities or make any other
payment, fee or charge provided for herein when due or in any Other Document
when due;

10.2 Breach of Representation. Any representation, warranty or certification
made or deemed made by any Borrower in this Agreement, any Other Document or any
related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been inaccurate or misleading in any material respect on the date when
made or deemed to have been made;

 

87



--------------------------------------------------------------------------------

10.3 Financial Information. Failure by any Borrower to (i) furnish financial
information (x) when due under Sections 9.7, 9.9, 9.12, or 9.13, or (y) when
otherwise required or requested in accordance with this Agreement or the Other
Documents which, with respect to financial information under this clause (y), is
unremedied for a period of ten days from the date when due, or (ii) permit the
inspection of its books or records in accordance with this Agreement;

10.4 Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any Borrower’s Inventory or Receivables or
against a material portion of any Borrower’s other property which is not stayed,
lifted, or bonded within 30 days after the later of the date it first arises or
five days prior to the date on which such property or asset is subject to
forfeiture by such Borrower;

10.5 Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3 or
10.19, (i) or except as otherwise provided for in Section 10.5(ii), failure or
neglect of any Borrower to perform, keep or observe any term, provision,
condition, covenant herein contained, or contained in any Other Document or any
other agreement or arrangement, now or hereafter entered into between any
Borrower, and Agent or any Lender, or (ii) failure or neglect of any Borrower to
perform, keep or observe any term, provision, condition or covenant, contained
in Sections 4.6, 4.7, 4.9, 4.13, 4.14, 4.19, 4.21, 4.22, 4.23, 4.24, 6.3, 6.4,
9.4 or 9.6 which is not cured within 20 days from the earlier of (A) the date on
which the President, Chief Financial Officer, Chief Accounting Officer,
Controller, Secretary, or Treasurer of any Borrower obtains or, through the
exercise of reasonable diligence, would have obtained, knowledge of such failure
or neglect, and (B) the date on which Borrowing Agent receives written notice of
such failure or neglect from Agent or any Lender;

10.6 Judgments. Any judgment or judgments are rendered against any Borrower for
an aggregate amount in excess of $275,000 or against all Borrowers for an
aggregate amount in excess of $550,000 and (i) enforcement proceedings shall
have been commenced by a creditor upon such judgment, (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, shall not be in effect, or
(iii) any such judgment results in the creation of a Lien upon any of the
Collateral (other than a Permitted Encumbrance);

10.7 Bankruptcy. (a) Any Borrower or any of their respective Subsidiaries shall
(i) apply for, consent to or suffer the appointment of, or the taking of
possession by, a receiver, custodian, trustee, liquidator or similar fiduciary
of itself or of all or a substantial part of its property, (ii) admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business, (iii) make a general assignment for
the benefit of creditors, (iv) commence a voluntary case under any state or
federal bankruptcy laws (as now or hereafter in effect), (v) be adjudicated as
bankrupt or insolvent, (vi) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vii) acquiesce to, or fail to
have dismissed, within 60 days, any petition filed against it in any involuntary
case under such bankruptcy laws, (viii) take any action for the purpose of
effecting any of the foregoing, or (ix)

 

88



--------------------------------------------------------------------------------

an order for relief shall have been issued or entered in connection with any of
the foregoing; or (b) an interim trustee is appointed to take possession of all
or any substantial portion of the properties or assets of, or to operate all or
any substantial portion of the business of any Borrower or any of their
respective Subsidiaries;

10.8 [Intentionally Omitted].

10.9 [Intentionally Omitted].

10.10 Material Adverse Effect. Any change in any Borrower’s results of
operations or condition (financial or otherwise) which in Agent’s Credit
Judgment has a Material Adverse Effect;

10.11 Lien Priority. Any Lien created hereunder or provided for hereby or under
any related agreement for any reason ceases to be or is not a valid,
enforceable, and perfected Lien having a second priority interest (subject only
to Permitted Encumbrances);

10.12 Cross Default.

(a) Any Borrower breaches any of its material obligations under the Empeiria
Merger Agreement, unless such breach is being Properly Contested by such
Borrower;

(b) an “Event of Default” (as such term is defined in the First Lien Loan
Agreement) shall have occurred and be continuing and, as a result thereof, the
maturity of the First Lien Indebtedness has been accelerated; or

(c) A default of the obligations of any Borrower under any other agreement to
which it is a party shall occur and be continuing with respect to any Material
Indebtedness (other than First Lien Indebtedness) beyond any applicable grace or
cure periods provided with respect thereto, if the effect of such default is to
allow the acceleration of the maturity of such Indebtedness;

10.13 [Intentionally Omitted].

10.14 Change of Control. Any Change of Control shall occur;

10.15 Invalidity. Any material provision of this Agreement or any Other Document
shall, for any reason, cease to be valid and binding any Borrower, or any
Borrower shall so claim in writing to Agent or any Lender;

10.16 Licenses. (i) Any Governmental Body shall (A) revoke, terminate, suspend
or adversely modify any license, permit, patent trademark or tradename of any
Borrower, the continuation of which is material to the continuation of any
Borrower’s business, or (B) commence proceedings to suspend, revoke, terminate
or adversely modify any such license, permit, trademark, tradename or patent and
such proceedings shall not be dismissed or discharged within 60 days, or
(C) schedule or conduct a hearing on the renewal of any license, permit,
trademark, tradename or patent necessary for the continuation of any Borrower’s
business and the staff of such Governmental Body issues a report recommending
the termination,

 

89



--------------------------------------------------------------------------------

revocation, suspension or material, adverse modification of such license,
permit, trademark, tradename or patent; or (ii) any agreement which is necessary
or material to the operation of any Borrower’s business shall be revoked or
terminated and not replaced by a substitute acceptable to Agent within 30 days
after the date of such revocation or termination, and, in any case such
suspension or modification, revocation or termination or non-replacement would
reasonably be expected to have a Material Adverse Effect;

10.17 Seizures. Any portion of the Collateral shall be seized or taken by a
Governmental Body, or any Borrower or the title and rights of any Borrower which
is the owner of any material portion of the Collateral shall have become the
subject matter of claim, litigation, suit or other proceeding which might, in
the reasonable opinion of Agent, upon final determination, result in material
impairment or loss of the security provided by this Agreement or the Other
Documents;

10.18 Operations. The operations of any Borrower’s facility are interrupted at
any time for more than 30 days during any period of 60 consecutive days, unless
such Borrower shall (i) be entitled to receive for such period of interruption,
proceeds of business interruption insurance sufficient to assure that its per
diem cash needs during such period is at least equal to its average per diem
cash needs for the consecutive three month period immediately preceding the
initial date of interruption and (ii) receive such proceeds in the amount
described in clause (i) preceding not later than 60 days following the initial
date of any such interruption; provided, that notwithstanding the provisions of
clauses (i) and (ii) of this Section, an Event of Default shall be deemed to
have occurred if such Borrower shall be receiving the proceeds of business
interruption insurance for a period of 60 consecutive days; or

10.19 Plans. An event or condition specified in Sections 7.16 or 9.15 shall
occur or exist with respect to any Plan or Multiemployer Plan and, as a result
of such event or condition, together with all other such events or conditions,
any Borrower or any member of the Controlled Group shall incur, or in the
opinion of Agent be reasonably likely to incur, a liability to a Plan, a
Multiemployer Plan or the PBGC (or each) which would reasonably be expected to
have a Material Adverse Effect.

SECTION 11. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

11.1 Rights and Remedies.

(a) Upon the occurrence of (i) an Event of Default pursuant to Section 10.7, all
Obligations shall be immediately due and payable and this Agreement shall be
deemed terminated, and (ii) any of the other Events of Default and at any time
thereafter (such default not having previously been cured or waived), at the
option of Required Lenders all Obligations shall be immediately due and payable
and Lenders shall have the right to terminate this Agreement, and (iii) a filing
of a petition against any Borrower in any involuntary case under any state or
federal bankruptcy laws, all Obligations shall be immediately due and payable.
Upon the occurrence and during the continuance of any Event of Default, Agent
may (and at the instruction of the Required Lenders shall) exercise any and all
rights and remedies provided for herein, under the Other Documents, under the
Uniform Commercial Code and at law or equity generally, including the right to
foreclose the security interests granted herein and to realize upon

 

90



--------------------------------------------------------------------------------

any Collateral by any available judicial procedure and/or to take possession of
and sell any or all of the Collateral with or without judicial process. Upon the
occurrence and during the continuance of any Event of Default, Agent may (and at
the instruction of the Required Lenders shall), enter any of any Borrower’s
premises or other premises (without legal process, demand of performance or
other demand, advertisement or notice of any kind (all of which are hereby
expressly waived by the Borrowers), and without incurring liability to any
Borrower therefor), and Agent may (and at the instruction of the Required
Lenders shall) thereupon, or at any time thereafter, in its discretion without
notice or demand, take the Collateral and remove the same to such place as Agent
may deem advisable, and Agent may require Borrowers to make the Collateral
available to Agent at a convenient place. With or without having the Collateral
at the time or place of sale, Agent may sell the Collateral, or any part thereof
in one or more parcels, at public or private sale, at any time or place, in one
or more sales, at such price or prices, and upon such terms, either for cash,
credit or future delivery, as Agent may elect. Except as to that part of the
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Agent shall give the
applicable Borrower reasonable notification of such sale or sales, it being
agreed that in all events written notice mailed to Borrowing Agent at least
ten days prior to such sale or sales is reasonable notification (and
specifically such notification shall constitute a reasonable “authenticated
notification of disposition” within the meaning of Section 9-611 of the Uniform
Commercial Code). Agent shall not be obligated to make any sale of Collateral
regardless of notification of sale having been given. Agent may adjourn any
public sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Borrower agrees that (A) the internet
shall constitute a “place” for purposes of Section 9-610(b) of the Uniform
Commercial Code and (B) to the extent notification of sale shall be required by
law, notification by mail of the URL where a sale will occur and the time when a
sale will commence at least ten days prior to the sale shall constitute a
reasonable notification for purposes of Section 9-611(b) of the Uniform
Commercial Code. Each Borrower agrees that any sale of Collateral to a licensor
pursuant to the terms of a license agreement between such licensor and a
Borrower is sufficient to constitute a commercially reasonable sale (including
as to method, terms, manner, and time) within the meaning of Section 9-610 of
the Uniform Commercial Code. Agent may, in addition to other rights and remedies
provided for herein, in the Other Documents, or otherwise available to it under
Applicable Law and without the requirement of notice to or upon any Borrower or
any other Person (which notice is hereby expressly waived to the maximum extent
permitted by the Uniform Commercial Code or any other Applicable Law), provided
an Event of Default has occurred and is continuing (y) with respect to any
Borrower’s Blocked Accounts in which Agent’s Liens are perfected by control
under Section 9-104 of the Uniform Commercial Code, instruct the Blocked Account
Bank to pay the balance of such Blocked Account to or for the benefit of Agent,
and (z) with respect to any Borrower’s securities accounts in which Agent’s
Liens are perfected by control under Section 9-106 of the Uniform Commercial
Code, instruct the securities intermediary maintaining such securities account
for the applicable Borrower to (1) transfer any cash in such securities account
to or for the benefit of Agent, or (2) liquidate any financial assets in such
securities account that are customarily sold on a recognized market and transfer
the cash proceeds thereof to or for the benefit of Agent. At any public sale
Agent or any Lender may bid for and become the purchaser, and Agent, any Lender
or any other purchaser at any such sale thereafter shall hold the Collateral
sold absolutely free from any claim or right of whatsoever

 

91



--------------------------------------------------------------------------------

kind, including any equity of redemption and all such claims, rights and
equities are hereby expressly waived and released by each Borrower. In
connection with the exercise of the foregoing remedies, including the sale of
Inventory, Agent is granted a perpetual nonrevocable, royalty free, nonexclusive
license and Agent is granted permission to use all of each Borrower’s
(a) trademarks, trade styles, trade names, patents, patent applications,
copyrights, service marks, licenses, franchises and other proprietary rights
which are used or useful in connection with Inventory for the purpose of
marketing, advertising for sale and selling or otherwise disposing of such
Inventory and (b) Equipment for the purpose of completing the manufacture of
unfinished goods. The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5.
Noncash proceeds will only be applied to the Obligations as they are converted
into cash. If any deficiency shall arise, Borrowers shall remain jointly and
severally liable to Agent and Lenders therefor. Each Borrower hereby
acknowledges that the Obligations arise out of a commercial transaction, and
agrees that if an Event of Default shall occur and be continuing Agent shall
have the right to an immediate writ of possession without notice of a hearing.
Agent shall have the right to the appointment of a receiver for the properties
and assets of each Borrower, and each Borrower hereby consents to such rights
and such appointment and hereby waives any objection such Borrower may have
thereto or the right to have a bond or other security posted by Agent.

(b) To the extent that Applicable Law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Borrower acknowledges and
agrees that it is not commercially unreasonable for the Agent (i) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other Applicable Law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Customers or other Persons obligated on Collateral or to remove
Liens on or any adverse claims against Collateral, (iv) to exercise collection
remedies against Customers and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as any Borrower, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each
Borrower acknowledges that the purpose of this Section 11.1(b) is to provide
non-exhaustive indications of what actions or omissions by the Agent would not
be commercially unreasonable in the Agent’s exercise of remedies against the
Collateral and that

 

92



--------------------------------------------------------------------------------

other actions or omissions by the Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 11.1(b).
Without limitation upon the foregoing, nothing contained in this Section 11.1(b)
shall be construed to grant any rights to any Borrower or to impose any duties
on Agent that would not have been granted or imposed by this Agreement or by
Applicable Law in the absence of this Section 11.1(b).

(c) Agent shall not be required to marshal any present or future collateral
security (including but not limited to the Collateral) for, or other assurances
of payment of, the Obligations or any of them or to resort to such collateral
security or other assurances of payment in any particular order, and all of its
rights and remedies hereunder and in respect of such collateral security and
other assurances of payment shall be cumulative and in addition to all other
rights and remedies, however existing or arising. To the extent that it lawfully
may, each Borrower hereby agrees that it will not invoke any law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
Agent’s rights and remedies under this Agreement or under any other instrument
creating or evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
each Borrower hereby irrevocably waives the benefits of all such laws.

(d) Each Borrower hereby agrees that: (a) so long as Agent complies with its
obligations, if any, under the Uniform Commercial Code, the Lenders shall not in
any way or manner be liable or responsible for: (i) the safekeeping of the
Collateral, (ii) any loss or damage thereto occurring or arising in any manner
or fashion from any cause, (iii) any diminution in the value thereof, or
(iv) any act or default of any carrier, warehouseman, bailee, forwarding agency,
or other Person, and (b) all risk of loss, damage, or destruction of the
Collateral shall be borne by each Borrower.

11.2 Agent’s Discretion. Subject to Section 14.13, Agent shall have the right in
its sole discretion to determine which rights, Liens, security interests or
remedies Agent may at any time pursue, relinquish, subordinate, or modify or to
take any other action with respect thereto and such determination will not in
any way modify or affect any of Agent’s or Lenders’ rights hereunder.

11.3 Setoff. Subject to Section 14.12, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence and
during the continuance of an Event of Default hereunder, Agent and such Lender
shall have a right, immediately and without notice of any kind, to apply any
Borrower’s property held by Agent and such Lender to reduce the Obligations.

11.4 Rights and Remedies not Exclusive. The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any rights or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by Applicable Law, all of which shall be
cumulative and not alternative.

11.5 Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by the
Agent on account of the

 

93



--------------------------------------------------------------------------------

Obligations or any other amounts outstanding under any of the Other Documents or
in respect of the Collateral may, at Agent’s discretion, be paid over or
delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;

SECOND, to payment of any fees owed to the Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

FIFTH, to the payment of the outstanding principal amount of the Obligations;

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of the Lenders shall receive (so long as it
is not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Term Loan held by such Lender bears to the
aggregate then outstanding Term Loan) of amounts available to be applied
pursuant to clauses “FOURTH”, “FIFTH” and “SIXTH” above.

SECTION 12. WAIVERS AND JUDICIAL PROCEEDINGS.

12.1 Waiver of Notice. Each Borrower hereby waives notice of non-payment of any
of the Receivables, demand, presentment, protest and notice thereof with respect
to any and all instruments, notice of acceptance hereof, notice of loans or
advances made, credit extended, Collateral received or delivered, or any other
action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.

12.2 Delay. No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.

12.3 Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING
UNDER THIS AGREEMENT OR ANY

 

94



--------------------------------------------------------------------------------

OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 13. EFFECTIVE DATE AND TERMINATION.

13.1 Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until December 14, 2016 (the “Term”) unless
sooner terminated as herein provided. Borrowers may terminate this Agreement at
any time upon ten days’ prior written notice and the payment in full of the
Obligations to Agent (for the ratable benefit of the Lenders), together with any
applicable prepayment premium that is due and owing pursuant to the terms of the
Fee Letter.

13.2 Termination. The termination of the Agreement shall not affect any
Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated. The security interests,
Liens and rights granted to Agent and Lenders hereunder and the financing
statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Borrower have been paid and performed in full
after the termination of this Agreement or each Borrower has furnished Agent and
Lenders with an indemnification satisfactory to Agent and Lenders with respect
thereto. Accordingly, each Borrower waives any rights which it may have under
the Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Agent shall not be required to send such
termination statements to any Borrower, or to file them with any filing office,
unless and until this Agreement shall have been terminated in accordance with
its terms and all Obligations have been indefeasibly paid in full in immediately
available funds. All representations, warranties, covenants, waivers and
agreements contained herein shall survive termination hereof until all
Obligations are indefeasibly paid and performed in full.

 

95



--------------------------------------------------------------------------------

SECTION 14. REGARDING AGENT.

14.1 Appointment. Each Lender hereby designates Elm Park Capital Management to
act as Agent for such Lender under this Agreement and the Other Documents, and
each Lender hereby irrevocably authorizes and directs Agent to execute and
deliver this Agreement and each of the Other Documents on its behalf. Each
Lender agrees that any action taken by Agent in accordance with the terms of
this Agreement or the Other Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders. Each Lender hereby irrevocably authorizes Agent to take such
action on its behalf under the provisions of this Agreement and the Other
Documents and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto
and Agent shall hold all Collateral, payments of principal and interest, fees
(except any such fees payable solely to Agent), charges and collections (without
giving effect to any collection days) received pursuant to this Agreement, for
the ratable benefit of Lenders. Agent may perform any of its duties hereunder by
or through its agents or employees and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Agent shall not be responsible
for the negligence or misconduct of any agent or attorney in fact that it
selects as long as such selection was made without gross (not mere) negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment). As to any matters not expressly provided for by
this Agreement (including collection of each Term Note) Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding; provided, that Agent shall not be required to
take any action which exposes Agent to liability or which is contrary to this
Agreement or the Other Documents or Applicable Law unless Agent is furnished
with an indemnification reasonably satisfactory to Agent with respect thereto.
Without limiting the generality of the foregoing, or of any other provision of
the Other Documents that provides rights or powers to Agent, Lenders agree that
Agent shall have the right to exercise the following powers as long as this
Agreement remains in effect: (a) maintain, in accordance with its customary
business practices, ledgers and records reflecting the status of the
Obligations, the Collateral, the payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to this Agreement and
the Other Documents, (c) make Protective Advances, for itself or on behalf of
Lenders as provided in this Agreement, (d) exclusively receive, apply, and
distribute the payments and proceeds of Collateral as provided in this Agreement
and the Other Documents, (e) open and maintain such bank accounts and cash
management arrangements as Agent deems necessary and appropriate in accordance
with this Agreement and the Other Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lenders with respect to the Borrowers, the Obligations, the Collateral, or
otherwise related to any of same as provided in this Agreement and the Other
Documents, and (g) incur and pay such expenses as Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to this Agreement and the Other Documents.

14.2 Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-

 

96



--------------------------------------------------------------------------------

appealable judgment), or (ii) responsible in any manner for any recitals,
statements, representations or warranties made by any Borrower or any officer
thereof contained in this Agreement, or in any of the Other Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any of the
Other Documents or for the value, validity, effectiveness, genuineness, due
execution, enforceability or sufficiency of this Agreement, or any of the Other
Documents or for any failure of any Borrower to perform its obligations Agent
under or in connection with this Agreement or any of the Other Documents. Agent
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any of the Other Documents, or to inspect the
properties, books or records of any Borrower. The duties of Agent as respects
the Term Loan to Borrowers shall be mechanical and administrative in nature;
Agent shall not have by reason of this Agreement a fiduciary relationship in
respect of any Lender; and nothing in this Agreement, expressed or implied, is
intended to or shall be so construed as to impose upon Agent any obligations in
respect of this Agreement except as expressly set forth herein.

14.3 Lack of Reliance on Agent and Resignation. Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of each Borrower in connection with the making of the Term Loan and the
Protective Advances hereunder and the taking or not taking of any action in
connection herewith, and (ii) its own appraisal of the creditworthiness of each
Borrower. Agent shall have no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Term Loan or the Protective Advances or at any time or times thereafter
except as shall be provided by any Borrower pursuant to the terms hereof. Agent
shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any agreement, document,
certificate or a statement delivered in connection with or for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Agreement or any Other Document, or of the financial
condition of any Borrower, or be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Agreement, each Term Note, the Other Documents or the financial condition
of any Borrower, or the existence of any Event of Default or any Default.

Agent may resign upon 30 days (10 days if an Event of Default has occurred and
is continuing) prior written notice to each Lender (unless such notice is waived
by the Required Lenders) and upon such resignation, the Required Lenders will
promptly designate a successor Agent that is, unless an Event of Default has
occurred and is continuing, reasonably satisfactory to Borrowers (which
reasonable satisfaction by Borrowers shall not be unreasonably withheld, delayed
or conditioned). If no successor Agent is appointed prior to the effective date
of the resignation of Agent, Agent may appoint, after consulting with the
Lenders, a successor Agent.

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this Section 14
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.

 

97



--------------------------------------------------------------------------------

14.4 Certain Rights of Agent. If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders; and Agent shall not incur liability to
any Person by reason of so refraining. Without limiting the foregoing, Lenders
shall not have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of the Required Lenders.

14.5 Reliance. Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype, telecopier or telefacsimile message or other electronic method
of transmission, cablegram, order or other document or telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person or entity, and, with respect to all legal matters
pertaining to this Agreement and the Other Documents and its duties hereunder,
upon advice of counsel selected by it. Agent may employ agents and
attorneys-in-fact and shall not be liable for the default or misconduct of any
such agents or attorneys-in-fact selected by Agent with reasonable care.

14.6 Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder or under the Other
Documents, unless Agent has received notice from a Lender or Borrowing Agent
referring to this Agreement or the Other Documents, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that Agent receives such a notice, Agent shall give notice thereof to
Lenders. Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders; provided, that,
unless and until Agent shall have received such directions, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of Lenders.

14.7 Indemnification. To the extent Agent is not reimbursed and indemnified by
any Borrower, each Lender will reimburse and indemnify Agent in proportion to
its Commitment Percentage of the Term Loan, and hold Agent harmless, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against Agent
in performing its duties hereunder, in connection with or as a result of or
related to the execution, delivery, enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the Other Documents, or the transactions contemplated hereby or thereby
or the monitoring of the Borrowers’ compliance with the terms of this Agreement
and the Other Documents, or in any other way relating to or arising out of this
Agreement or any Other Document; provided, that Lenders shall not be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
Agent’s gross (not mere) negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final non-appealable judgment). Without
limitation of the foregoing, each Lender shall reimburse Agent upon

 

98



--------------------------------------------------------------------------------

demand for such Lender’s ratable share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, to
the extent that Agent is not reimbursed for such expenses by or on behalf of the
Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

14.8 Individual Capacity.

(a) Agent in its Individual Capacity. With respect to the obligation of Agent to
lend under this Agreement, Agent shall have the same rights and powers hereunder
as any other Lender as if it were not performing the duties as Agent specified
herein; and the term “Lender” or any similar term shall, unless the context
clearly otherwise indicates, include Agent in its individual capacity as a
Lender. Agent may engage in business with any Borrower as if it were not
performing the duties specified herein, and may accept fees and other
consideration from any Borrower for services in connection with this Agreement
or otherwise without having to account for the same to Lenders.

(b) Lender in its Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with any Borrower and
their respective Affiliates and any other Person party to any Other Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other Lenders. The other Lenders acknowledge that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding any Borrower and their respective Affiliates and any other Person
party to any Other Documents that is subject to confidentiality obligations in
favor of such Person and that prohibit the disclosure of such information to
Lenders, and Lenders acknowledge that, in such circumstances (and in the absence
of a waiver of such confidentiality obligations, which waiver such Lender will
use its reasonable best efforts to obtain), such Lender shall not be under any
obligation to provide such information to them.

14.9 Delivery of Documents. To the extent Agent receives financial statements
required under Sections 9.7, 9.9, 9.12 and 9.13 from any Borrower pursuant to
the terms of this Agreement which such Borrower is not obligated to deliver to
each Lender, Agent will promptly furnish such documents and information to
Lenders.

14.10 Borrowers’ Undertaking to Agent. Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid. Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

 

99



--------------------------------------------------------------------------------

14.11 No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in
31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any
other Anti-Terrorism Law, including any programs involving any of the following
items relating to or in connection with any Borrower, its Affiliates or its
agents, this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other Applicable
Laws.

14.12 Other Agreements.

(a) Each of the Lenders agrees that it shall not, without the express consent of
Agent, and that it shall, to the extent it is lawfully entitled to do so, upon
the request of Agent, set off against the Obligations, any amounts owing by such
Lender to any Borrower or any deposit accounts of any Borrower now or hereafter
maintained with such Lender. Anything in this Agreement to the contrary
notwithstanding, each of the Lenders further agrees that it shall not, unless
specifically requested to do so by Agent, take any action to protect or enforce
its rights arising out of this Agreement or the Other Documents, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Other Documents shall be taken in concert and at the direction
or with the consent of Agent or Required Lenders.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Commitment Percentage of all
such distributions by Agent, such Lender promptly shall (A) turn the same over
to Agent, in kind, and with such endorsements as may be required to negotiate
the same to Agent, or in immediately available funds, as applicable, for the
account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (B) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their respective
Commitment Percentages; provided, that to the extent that such excess payment
received by the purchasing party is thereafter recovered from it, those
purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

14.13 Collateral Matters.

(a) Lenders hereby irrevocably authorize Agent to release any Lien on any
Collateral (i) upon the payment and satisfaction in full by Borrowers of all of
the Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if the applicable
Borrower certifies to Agent that the sale or disposition is

 

100



--------------------------------------------------------------------------------

permitted under Section 4.3 (and Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property in which no
Borrower owned any interest at the time Agent’s Lien was granted nor at any time
thereafter, (iv) constituting property leased or licensed to any Borrower under
a lease or license that has expired or is terminated in a transaction permitted
under this Agreement, (v) constituting a rig being manufactured at the request
of a customer, if a Borrower has received a deposit from a customer in
connection with the manufacture or construction of such rig, and such customer
has requested that such be released from Lien of the Agent, Agent, or (vi) in
connection with a credit bid or purchase authorized under this Section 14.13.
The Borrowers and the Lenders hereby irrevocably authorize Agent, based upon the
instruction of the Required Lenders, to (A) consent to, credit bid or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 thereof, (b) credit bid or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale or other disposition thereof conducted under the
provisions of the Uniform Commercial Code, including pursuant to Sections 9-610
or 9-620 of the Uniform Commercial Code, or (c) credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any other sale or foreclosure conducted or consented to by Agent
in accordance with Applicable Law in any judicial action or proceeding or by the
exercise of any legal or equitable remedy. In connection with any such credit
bid or purchase, (i) the Obligations owed to the Lenders shall be entitled to
be, and shall be, credit bid on a ratable basis (with Obligations with respect
to contingent or unliquidated claims being estimated for such purpose if the
fixing or liquidation thereof would not impair or unduly delay the ability of
Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such contingent or unliquidated claims cannot be estimated
without impairing or unduly delaying the ability of Agent to credit bid at such
sale or other disposition, then such claims shall be disregarded, not credit
bid, and not entitled to any interest in the Collateral that is the subject of
such credit bid or purchase) and the Lenders whose Obligations are credit bid
shall be entitled to receive interests (ratably based upon the proportion of
their Obligations credit bid in relation to the aggregate amount of Obligations
so credit bid) in the Collateral that is the subject of such credit bid or
purchase (or in the Equity Interests of the any entities that are used to
consummate such credit bid or purchase), and (ii) Agent, based upon the
instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by such any entities used to
consummate such credit bid or purchase and in connection therewith Agent may
reduce the Obligations owed to the Lenders (ratably based upon the proportion of
their Obligations credit bid in relation to the aggregate amount of Obligations
so credit bid) based upon the value of such non-cash consideration. Except as
provided above, Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders, or
(z) otherwise, the Required Lenders. Upon request by Agent or Borrowing Agent at
any time, the Lenders will confirm in writing Agent’s authority to release any
such Liens on particular types or items of Collateral pursuant to this
Section 14.13; provided, that (1) anything to the contrary contained in any of
the Other Documents notwithstanding, Agent shall not be required to execute any
document or take any action necessary to evidence such release on terms that, in
Agent’s opinion, could expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any

 

101



--------------------------------------------------------------------------------

Liens (other than those expressly released) upon (or obligations of any Borrower
in respect of) any and all interests retained by any Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Each Lender further hereby irrevocably authorize Agent, at its
option and in its sole discretion, to subordinate any Lien granted to or held by
Agent under this Agreement or any Other Document to the holder of any Permitted
Encumbrance on such property if such Permitted Encumbrance secures Capital
Expenditures permitted under this Agreement.

(b) Agent shall have no obligation whatsoever to any of the Lenders (i) to
verify or assure that the Collateral exists or is owned by any Borrower or is
cared for, protected, or insured or has been encumbered, (ii) to verify or
assure that Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, (iii) to impose, maintain, increase, reduce, implement, or eliminate
any particular reserve hereunder or to determine whether the amount of any
reserve is appropriate or not, or (iv) to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Agent pursuant to this Agreement or any Other Document, it being understood and
agreed that in respect of the Collateral, or any act, omission, or event related
thereto, subject to the terms and conditions contained herein, the Lenders agree
that Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender as to any of the foregoing, except as otherwise expressly provided
herein.

SECTION 15. BORROWING AGENCY.

15.1 Borrowing Agency Provisions.

(a) Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower or Borrowers,
and hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.

(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof. To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross
negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).

 

102



--------------------------------------------------------------------------------

15.2 Joint and Several Liability of Borrowers, Etc.

(a) Each Borrower is accepting joint and several liability hereunder and under
the Other Documents in consideration of the financial accommodations to be
provided by the Lenders under this Agreement, for the mutual benefit, directly
and indirectly, of each Borrower and in consideration of the undertakings of the
other Borrowers to accept joint and several liability for the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 15.2), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

(d) The Obligations of each Borrower under the provisions of this Section 15.2
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 15.2(d)) or any other
circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Protective Advances made under or pursuant to this Agreement, notice of the
occurrence of any Default, Event of Default, or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by Agent
or Lenders under or in respect of any of the Obligations, any requirement of
diligence or to mitigate damages and, generally, to the extent permitted by
Applicable Law, all demands, notices and other formalities of every kind in
connection with this Agreement (except as otherwise provided in this
Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Agent or Lender with respect to the failure by any Borrower to comply with
any of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with

 

103



--------------------------------------------------------------------------------

applicable laws or regulations thereunder, which might, but for the provisions
of this Section 15.2 afford grounds for terminating, discharging or relieving
any Borrower, in whole or in part, from any of its Obligations under this
Section 15.2, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 15.2 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 15.2 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of this Agreement and the Other Documents. Each
Borrower hereby covenants that such Borrower will continue to keep informed of
Borrowers’ financial condition and of all other circumstances which bear upon
the risk of nonpayment or nonperformance of the Obligations.

(g) The provisions of this Section 15.2 are made for the benefit of Agent, each
Lender, and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of Agent, any Lender, or
any of their successors or assigns first to marshal any of its or their claims
or to exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy. The provisions of this Section 15.2 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this
Section 15.2 will forthwith be reinstated in effect, as though such payment had
not been made.

(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any Lender
hereunder are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.

 

104



--------------------------------------------------------------------------------

(i) Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any Indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such Indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for Agent,
and such Borrower shall deliver any such amounts to Agent for application to the
Obligations.

(j) Each Borrower shall make payment upon the maturity of the Obligations by
acceleration or otherwise, and such obligation and liability on the part of each
Borrower shall in no way be affected by any extensions, renewals and forbearance
granted to Agent or any Lender to any Borrower, failure of Agent or any Lender
to give any Borrower notice of borrowing or any other notice, any failure of
Agent or any Lender to pursue or preserve its rights against any Borrower, the
release by Agent or any Lender of any Collateral now or thereafter acquired from
any Borrower, and such agreement by each Borrower to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Agent or
any Lender to the other Borrowers or any Collateral for such Borrower’s
Obligations or the lack thereof. Each Borrower waives all suretyship defenses.

SECTION 16. MISCELLANEOUS.

16.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York. Any judicial proceeding brought
by or against any Borrower with respect to any of the Obligations, this
Agreement, the Other Documents or any related agreement may be brought in any
court of competent jurisdiction in the State of New York, United States of
America, and, by execution and delivery of this Agreement, each Borrower accepts
for itself and in connection with its properties, generally and unconditionally,
the non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees
to be bound by any judgment rendered thereby in connection with this Agreement.
Each Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by registered mail (return
receipt requested) directed to Borrowing Agent at its address set forth in
Section 16.6 and service so made shall be deemed completed five days after the
same shall have been so deposited in the mails of the United States of America,
or, at the Agent’s option, by service upon Borrowing Agent which each Borrower
irrevocably appoints as such Borrower’s Agent for the purpose of accepting
service within the State of New York. Nothing herein shall affect the right to
serve process in any manner permitted by Applicable Law or shall limit the right
of Agent or any Lender to bring proceedings against any Borrower in the courts
of any other jurisdiction. Each Borrower hereby waives any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. Each Borrower hereby waives the right to remove any judicial
proceeding brought against such Borrower in any state court to any federal
court. Any judicial proceeding by any Borrower against Agent or any Lender
involving, directly or indirectly, any matter or claim in any way arising out
of, related to or connected with this Agreement or any related agreement, shall
be brought only in a federal or state court located in the County of New York,
State of New York.

 

105



--------------------------------------------------------------------------------

16.2 Entire Understanding.

(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Borrower, Agent and each Lender and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof. Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing,
signed by each Borrower’s, Agent’s and each Lender’s respective officers.
Neither this Agreement nor any portion or provisions hereof may be changed,
modified, amended, waived, supplemented, discharged, cancelled or terminated
orally or by any course of dealing, or in any manner other than by an agreement
in writing, signed by the party to be charged. Each Borrower acknowledges that
it has been advised by counsel in connection with the execution of this
Agreement and Other Documents and is not relying upon oral representations or
statements inconsistent with the terms and provisions of this Agreement.

(b) The Required Lenders, Agent with the consent in writing of the Required
Lenders, and Borrowers may, subject to the provisions of this Section 16.2(b),
from time to time enter into written supplemental agreements to this Agreement
or the Other Documents executed by Borrowers, for the purpose of adding or
deleting any provisions or otherwise changing, varying or waiving in any manner
the rights of Lenders, Agent or Borrowers thereunder or the conditions,
provisions or terms thereof or waiving any Event of Default thereunder, but only
to the extent specified in such written agreements; provided, that no such
supplemental agreement shall, without the consent of all Lenders:

(i) increase the Commitment Percentage or the maximum dollar commitment of any
Lender;

(ii) extend the maturity of any Term Note or the due date for any amount payable
hereunder, or decrease the principal of or the rate of interest or reduce any
fee payable by Borrowers to Lenders pursuant to this Agreement;

(iii) alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b) or any provision of this Agreement providing for
consent or other action by all Lenders;

(iv) amend, modify, or eliminate Section 11.5;

(v) amend, modify, or eliminate Section 14.13;

(vi) other than as permitted by Section 14.13, release Agent’s Lien in and to
any of the Collateral; or

(vii) change the rights and duties of Agent.

Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no

 

106



--------------------------------------------------------------------------------

waiver of a specific Event of Default shall extend to any subsequent Event of
Default (whether or not the subsequent Event of Default is the same as the Event
of Default which was waived), or impair any right consequent thereon.

In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then Elm Park Capital Management may,
at its option, require such Lender to assign its interest in the Term Loan to
another Lender or to any other Person designated by the Agent (the “Designated
Lender”), for a price equal to (i) the then outstanding principal amount thereof
plus (ii) accrued and unpaid interest and fees due such Lender, which interest
and fees shall be paid when collected from Borrowers. In the event Elm Park
Capital Management elects to require any Lender to assign its interest to
another Lender or to the Designated Lender, Elm Park Capital Management will so
notify such Lender in writing within 45 days following such Lender’s denial, and
such Lender will assign its interest to another Lender or the Designated Lender
no later than five days following receipt of such notice pursuant to a
Commitment Transfer Supplement executed by such Lender, such other Lender or the
Designated Lender, as appropriate, and Agent.

16.3 Successors and Assigns; Participations; New Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of Borrowers,
Agent, each Lender, all future holders of the Obligations and their respective
successors and permitted assigns, except that no Borrower may assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of Agent and each Lender and any prohibited assignment shall be
absolutely void ab initio.

(b) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations and the other rights and interests of that
Lender (the “Originating Lender”) hereunder and under the Other Documents;
provided, that (i) the Originating Lender shall remain a “Lender” for all
purposes of this Agreement and the Other Documents and the Participant receiving
the participating interest in the Obligations and the other rights and interests
of the Originating Lender hereunder shall not constitute a “Lender” hereunder or
under the Other Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the Other Documents, (iv) no Lender shall
transfer or grant any participating interest under which the Participant has the
right to approve any amendment to, or any consent or waiver with respect to,
this Agreement or any Other Document, except to the extent such amendment to, or
consent or waiver with respect to this Agreement or of any Other Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Other Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due

 

107



--------------------------------------------------------------------------------

dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Borrower or an
Affiliate of a Borrower, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Obligations (the “Participant Register”);
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in the Obligations) to
any Person except to the extent that such disclosure is necessary to establish
that such Obligations are in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register.

(c) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 16.15, disclose all documents and information which it
now or hereafter may have relating to the Borrowers and their respective
businesses.

(d) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Person, Related Fund or
Federal Reserve Bank in accordance with Regulation A of the Federal Reserve Bank
or U.S. Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may
enforce such pledge or security interest in any manner permitted under
Applicable Law.

(e) Any Lender, with the consent of Agent and, unless an Event of Default has
occurred and is continuing, the Borrowing Agent (which consent by Borrowing
Agent shall not be unreasonably withheld, delayed or conditioned), may sell,
assign or transfer all or any part of its rights and obligations under or
relating to the Term Loan under this Agreement and the Other Documents to one or
more financial institutions or other Persons engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business (each a “Purchasing Lender”), in minimum amounts
of not less than

 

108



--------------------------------------------------------------------------------

$5,000,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording. Upon such execution, delivery, acceptance and recording, from and
after the transfer effective date determined pursuant to such Commitment
Transfer Supplement, (i) Purchasing Lender thereunder shall be a party hereto
and, to the extent provided in such Commitment Transfer Supplement, have the
rights and obligations of a Lender thereunder with a Commitment Percentage as
set forth therein, and (ii) the transferor Lender thereunder shall, to the
extent provided in such Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Commitment Transfer Supplement creating a
novation for that purpose. Such Commitment Transfer Supplement shall be deemed
to amend this Agreement to the extent, and only to the extent, necessary to
reflect the addition of such Purchasing Lender and the resulting adjustment of
the Commitment Percentages arising from the purchase by such Purchasing Lender
of all or a portion of the rights and obligations of such transferor Lender
under this Agreement and the Other Documents. Each Borrower hereby consents to
the addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Borrowers shall execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.

(f) Any Lender may directly or indirectly sell, assign or transfer all or any
portion of its rights and obligations under or relating to the Term Loan under
this Agreement and the Other Documents to an entity, whether a corporation,
partnership, trust, limited liability company or other entity that (i) is
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and (ii) is
administered, serviced or managed by the assigning Lender or an Affiliate of
such Lender (a “Purchasing CLO” and together with each Participant and
Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording. Upon such
execution, delivery and recording, from and after the transfer effective date
determined pursuant to such Modified Commitment Transfer Supplement,
(i) Purchasing CLO thereunder shall be a party hereto and, to the extent
provided in such Modified Commitment Transfer Supplement, have the rights and
obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose. Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO. Each Borrower hereby consents to the addition of such
Purchasing CLO. Borrowers shall execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing.

(g) Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain at
its address a copy of each Commitment Transfer Supplement and Modified
Commitment Transfer Supplement delivered to it and a register (the “Register”)
for the recordation of the names and addresses of each Lender and the
outstanding principal, accrued and unpaid interest

 

109



--------------------------------------------------------------------------------

and other fees due hereunder. The entries in the Register shall be conclusive,
in the absence of manifest error, and each Borrower, Agent and Lenders may treat
each Person whose name is recorded in the Register as the owner of the Term Loan
and the Protective Advances recorded therein for the purposes of this Agreement.
The Register shall be available for inspection by Borrowing Agent or any Lender
at any reasonable time and from time to time upon reasonable prior notice. Agent
shall receive a fee in the amount of $3,500 payable by the applicable Purchasing
Lender and/or Purchasing CLO upon the effective date of each transfer or
assignment (other than to an intermediate purchaser) to such Purchasing Lender
and/or Purchasing CLO.

(h) Each Borrower authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower.

16.4 Application of Payments. Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations. To the extent that any Borrower
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Borrower’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause (including provisions relating
to fraudulent conveyances, preferences, or other voidable or recoverable
payments of money or transfers of property) or if Agent or any Lender elects to
do so upon the advice of counsel, then, to such extent, the Obligations or part
thereof intended to be satisfied shall be revived and continue as if such
payment or proceeds had not been received by Agent or such Lender.

16.5 Indemnity. Each Borrower shall indemnify and defend Agent, each Lender and
each of their respective officers, directors, Affiliates, attorneys, employees
and agents, and hold such parties harmless, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including
fees and disbursements of counsel) which may be imposed on, incurred by, or
asserted against Agent or any Lender in any claim, litigation, proceeding or
investigation instituted or conducted by any Governmental Body or
instrumentality or any other Person in connection with or as a result of or
related to the execution, delivery, enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the Other Documents, or the transactions contemplated hereby or thereby
or the monitoring of the Borrowers’ compliance with the terms of this Agreement
and the Other Documents, or otherwise with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not Agent or any Lender is a party
thereto, except to the extent that any of the foregoing arises out of the
willful misconduct or gross negligence of the party being indemnified (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment). Without limiting the generality of the foregoing, this indemnity
shall extend to any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including fees and disbursements of counsel) asserted against
or incurred by any of the indemnitees described above in this Section 16.5 by
any Person under any

 

110



--------------------------------------------------------------------------------

Environmental Laws or similar laws by reason of any Borrower’s or any other
Person’s failure to comply with laws applicable to solid or hazardous waste
materials, including Hazardous Substances and Hazardous Waste, or other Toxic
Substances, except to the extent such loss, liability, damage and expense is
attributable to any Hazardous Discharge resulting from actions on the part of
Agent or any Lender or is attributable to conditions first occurring or existing
after a foreclosure or deed in lieu of foreclosure and such conditions are not
caused by any Borrower or related to conditions occurring or existing prior to a
foreclosure or deed in lieu of foreclosure. Additionally, if any taxes
(excluding taxes imposed upon or measured solely by the net income of Agent and
Lenders and any other Excluded Taxes, but including any intangibles taxes, stamp
tax, recording tax or franchise tax) shall be payable by Agent, Lenders or
Borrowers on account of the execution or delivery of this Agreement, or the
execution, delivery, issuance or recording of any of the Other Documents, or the
creation or repayment of any of the Obligations hereunder, by reason of any
Applicable Law now or hereafter in effect, Borrowers will pay (or will promptly
reimburse Agent and Lenders for payment of) all such taxes, including interest
and penalties thereon, and will indemnify and hold the indemnitees described
above in this Section 16.5 harmless from and against all liability in connection
therewith.

16.6 Notice. Any notice or request hereunder may be given to Borrowing Agent or
any Borrower or to Agent or any Lender at their respective addresses set forth
below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section. Any notice,
request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes by means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 16.6) in
accordance with this Section 16.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Section 16.6 hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 16.6. Any Notice shall be effective:

(a) In the case of hand-delivery, when delivered;

(b) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, a Website
Posting or an overnight courier delivery of a confirmatory Notice (received at
or before noon on such next Business Day);

(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

 

111



--------------------------------------------------------------------------------

(e) In the case of electronic transmission, when actually received;

(f) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 16.6; and

(g) If given by any other means (including by overnight courier), when actually
received.

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.

 

  (A) If to Agent at:

c/o Elm Park Capital Management, LLC

2101 Cedar Springs Rd., Suite 700

Dallas, TX 75201

Attention: Mark Schachter

Facsimile: (214) 979-8331

Email: mschachter@elmparkcap.com

with a copy to:

Paul Hastings LLP

515 South Flower Street, 25th Floor

Los Angeles, CA 90071

Attention: Peter Burke, Esq.

Facsimile: (213) 996-3338

Email: peterburke@paulhastings.com

 

  (B) If to a Lender, as specified on the signature pages hereof.

 

  (C) If to Borrowing Agent or any Borrower:

c/o Integrated Drilling Equipment, LLC

25311 I-45 North, Woodpark Business Center, Bldg. No. 6

Spring, Texas 77380

Attention: Bruce E. Burnham

Telephone: (281) 465-9393

Facsimile: (281) 465-9440

with copies to:

Empeiria Acquisition Corp.

142 W. 57th Street, 11th Floor

New York, New York 10019

Attention: Michael Dion

Telephone: (973) 902-4099

Facsimile: (646) 390-1004

 

112



--------------------------------------------------------------------------------

and

Jones Day

222 East 41st Street

New York, New York 10017-6702

Attention: Charles N. Bensinger

Telephone: 212-326-3797

Facsimile: 212-755-7306

16.7 Survival. The obligations of Borrowers under Sections 2.2(d), 3.7, 3.8,
3.9, 3.11, 4.19(h), and 16.5 and the obligations of Lenders under Section 14.7,
shall survive termination of this Agreement and the Other Documents and payment
in full of the Obligations.

16.8 Severability. If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under Applicable Laws, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.

16.9 Expenses. All costs and expenses including reasonable attorneys’ fees
(including the allocated costs of in house counsel) and disbursements incurred
by Agent on its behalf or on behalf of Lenders (including taxes and insurance
premiums) (a) in all efforts made to enforce payment of any Obligation or effect
collection of any Collateral, or (b) in connection with the entering into,
modification, amendment, administration and enforcement of this Agreement, or
any consents or waivers hereunder or thereunder and all related agreements,
documents and instruments, or (c) in instituting, maintaining, preserving,
enforcing and foreclosing on Agent’s security interest in or Lien on any of the
Collateral, or maintaining, preserving or enforcing any of Agent’s or any
Lender’s rights hereunder, under all related agreements, documents and
instruments, whether through judicial proceedings or otherwise, or (d) in
defending or prosecuting any actions or proceedings arising out of or relating
to Agent’s or any Lender’s transactions with any Borrower, or (e) in connection
with any advice given to Agent or any Lender with respect to its rights and
obligations under this Agreement, and all related agreements, documents and
instruments, may be charged to Borrowers’ Account and shall be part of the
Obligations. Such fees, costs and expenses that may be charged to Borrowers’
Account and shall be part of the Obligations shall also include (i) fees or
charges for background checks, USA PATRIOT Act searches, other searches with
respect to Anti-Terrorism Laws, photocopying, notarization, couriers and
messengers, telecommunication, public record searches, filing fees, recording
fees, publication, appraisal (including periodic collateral appraisals or
business valuations to the extent of the fees and charges (and up to the amount
of any limitation) contained in this Agreement or the Fee Letter), real estate
surveys, real estate title policies and endorsements, and environmental audits,
(ii) Agent’s customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of Borrowers or Lenders (whether by wire transfer or otherwise) together
with any out-of-pocket costs and expenses incurred in connection therewith,
(iii) charges paid, imposed or incurred by Agent resulting from the dishonor of
checks payable by or to any

 

113



--------------------------------------------------------------------------------

Borrower, (iv) financial examination, appraisal, and valuation fees and expenses
of Agent related to any inspections or financial examination, appraisal, and
valuation to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement, and (v) Agent’s and each Lender’s
reasonable costs and expenses (including attorneys, accountants, consultants,
and other advisors fees and expenses) incurred in terminating, enforcing
(including attorneys, accountants, consultants, and other advisors fees and
expenses incurred in connection with a “workout,” a “restructuring,” or an
insolvency proceeding concerning any Borrower or in exercising rights or
remedies under this Agreement or the Other Documents. Agent may incur and pay
all of the above-referenced fees, costs and expenses to the extent Agent
reasonably deems it necessary or appropriate for the performance and fulfillment
of its functions, powers, and obligations pursuant to this Agreement or the
Other Documents. Agent is authorized and directed to deduct and retain
sufficient amounts from the payments or proceeds of the Collateral received by
Agent to reimburse Agent for any of its fees, costs and expenses payable
hereunder or under any Other Document (including the Fee Letter) prior to the
distribution of any amounts to Lenders.

16.10 Injunctive Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

16.11 Consequential Damages. Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Borrower (or any Affiliate of
any such Person) for indirect, punitive, exemplary or consequential damages
arising from any breach of contract, tort or other wrong relating to the
establishment, administration or collection of the Obligations or as a result of
any transaction contemplated under this Agreement or any Other Document.

16.12 Captions. The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.

16.13 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
all of which, when so executed and delivered, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each Other
Document mutatis mutandis.

16.14 Construction. The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments, schedules or
exhibits thereto.

 

114



--------------------------------------------------------------------------------

16.15 Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, that Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or to any prospective Transferees, and (c) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; provided further, that (i) unless specifically
prohibited by Applicable Law or court order, Agent, each Lender and each
Transferee shall use its reasonable best efforts prior to disclosure thereof, to
notify the applicable Borrower of the applicable request for disclosure of such
non-public information (A) by a Governmental Body or representative thereof
(other than any such request in connection with an examination of the financial
condition of a Lender or a Transferee by such Governmental Body) or (B) pursuant
to legal process and (ii) in no event shall Agent, any Lender or any Transferee
be obligated to return any materials furnished by any Borrower other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated. Each Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each Borrower hereby authorizes
each Lender to share any information delivered to such Lender by such Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.

16.16 Publicity. Each Borrower and each Lender hereby authorizes Agent to make
appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such trade publications, business journals, newspapers of
general circulation and to such selected parties as Agent shall in its sole and
absolute discretion deem appropriate. Each Borrower agrees that neither it nor
any of its Subsidiaries will issue any press release or other public disclosure
using the name of Agent, any Lender or any of their respective Affiliates or
referring to this Agreement or any Other Document without the prior written
consent of Agent or such Lender, except to the extent that such Borrower or such
Subsidiary is required to do so under Applicable Law (in which event, such
Borrower or such Subsidiary will consult with Agent or such Lender before
issuing such press release or other public disclosure to the extent permitted by
Applicable Law).

16.17 USA PATRIOT Act.

(a) Each Lender or assignee or Participant of a Lender that is not incorporated
under the laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
PATRIOT Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and

 

115



--------------------------------------------------------------------------------

(ii) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA PATRIOT Act and the applicable regulations: (A) within ten days after
the Closing Date, and (B) as such other times as are required under the USA
PATRIOT Act.

(b) Each Lender that is subject to the requirements of the USA PATRIOT Act
hereby notifies each Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies such Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender to identify such
Borrower in accordance with the USA PATRIOT Act. In addition, if Agent is
required by law or regulation or internal policies to do so, it shall have the
right to periodically conduct (i) USA PATRIOT Act searches, other searches with
respect to Anti-Terrorism Laws, and customary individual background checks for
the Borrowers, and (b) searches with respect to Anti-Terrorism Laws and
customary individual background checks for the Borrowers’ senior management and
key principals, and each Borrower agrees to cooperate in respect of the conduct
of such searches and further agrees that the Borrowers’ shall be responsible for
the reasonable costs and charges for such searches and such costs and charges
may be charged to Borrowers’ Account and added to the Obligations.

16.18 Debtor-Creditor Relationship. The relationship between Lenders and Agent,
on the one hand, and the Borrowers, on the other hand, is solely that of
creditor and debtor. No Lender has (or shall be deemed to have) any fiduciary
relationship or duty to any Borrower arising out of or in connection with this
Agreement or any of the Other Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between Lenders
and Agent, on the one hand, and the Borrowers, on the other hand, by virtue of
this Agreement or any of the Other Documents or any transaction contemplated
therein.

16.19 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Uniform Commercial Code can be perfected by
possession or control. Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor shall deliver possession or control of such Collateral
to Agent or in accordance with Agent’s instructions.

16.20 Several Obligations; No Liability. Notwithstanding that certain of the
Other Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitment Percentages, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitment Percentages. Nothing contained herein shall confer upon any Lender
any interest in, or subject any Lender to any liability for, or in respect of,
the business, assets, profits, losses, or liabilities of any other Lender. Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any

 

116



--------------------------------------------------------------------------------

obligation, duty, or liability to any Participant of any other Lender. Except as
expressly set forth in this Agreement, no Lender shall have any liability for
the acts of any other Lender. No Lender shall be responsible to any Borrower or
any other Person for any failure by any other Lender to fulfill its obligations
to make credit available hereunder, nor to advance for it or on its behalf, nor
to take any other action on its behalf hereunder or in connection with the
financing contemplated herein.

16.21 ORIGINAL ISSUE DISCOUNT LEGEND. THE TERM LOAN MAY HAVE BEEN ISSUED WITH
ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE
PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF
THE TERM LOAN MAY BE OBTAINED BY WRITING TO THE AGENT AT THE ADDRESS SET FORTH
IN SECTION 16.6.

16.22 First Lien Intercreditor Agreement. Reference is made to the Intercreditor
Agreement dated as of December 14, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among the
Borrowers, PNC Bank, National Association, as Senior Agent (as defined therein),
and Elm Park Capital Management, LLC as Junior Agent (as defined therein). Each
Lender hereunder (a) acknowledges that it has received a copy of the
Intercreditor Agreement, (b) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreement and
(c) authorizes and instructs the Agent to enter into the Intercreditor Agreement
as Agent and on behalf of such Lender. The foregoing provisions are intended as
an inducement to the lenders under the First Lien Loan Agreement to permit the
incurrence of Indebtedness under the First Lien Loan Agreement and to continue
to extend credit to the Borrowers and such Lenders are intended third party
beneficiaries of such provisions.

[Signature Pages Follow.]

 

117



--------------------------------------------------------------------------------

Each of the parties has signed this Agreement as of the day and year first above
written.

 

INTEGRATED DRILLING EQUIPMENT, LLC

as Borrowing Agent and as a Borrower

By:   /s/ Norman Michael Dion Name:   Norman Michael Dion Title:   Chief
Financial Officer

 

INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC

as a Borrower

By:   /s/ Norman Michael Dion Name:   Norman Michael Dion Title:   Chief
Financial Officer

 

EMPEIRIA ACQUISITION CORP.

as a Borrower

By:   /s/ Norman Michael Dion Name:   Norman Michael Dion Title:   Chief
Financial Officer

[SIGNATURE PAGE TO TERM LOAN AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ELM PARK CAPITAL MANAGEMENT, LLC

as Agent

By:   /s/ Mark Schachter Name:   Mark Schachter Title:   Authorized Signatory

[SIGNATURE PAGE TO TERM LOAN AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ELM PARK CREDIT OPPORTUNITIES FUND, L.P.

as a Lender

By:   /s/ Charles Winograd Name:   Charles Winograd Title:   Authorized
Signatory 2101 Cedar Springs Rd., Suite 700 Dallas, TX 75201 Attn: Mark
Schachter Commitment Percentage: 18.95%

[SIGNATURE PAGE TO TERM LOAN AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ELM PARK CREDIT OPPORTUNITIES FUND

(CANADA), L.P.

as a Lender

By:   /s/ Charles Winograd Name:   Charles Winograd Title:   Authorized
Signatory

 

2101 Cedar Springs Rd., Suite 700 Dallas, TX 75201 Attn: Mark Schachter
Commitment Percentage: 81.05%

[SIGNATURE PAGE TO TERM LOAN AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT 1.2

COMPLIANCE CERTIFICATE

For the Monthly Period

from                 , 20    

to                 , 20    

To: Elm Park Capital Management, LLC, as Agent, pursuant to that certain Term
Loan and Security Agreement dated as of December 14, 2012 (as amended,
supplemented or restated from time to time, the “Loan Agreement”), by and among
EMPEIRIA ACQUISITION CORP., a Delaware corporation (“Empeiria”), INTEGRATED
DRILLING EQUIPMENT, LLC, a Delaware limited liability company (“IDE” and
“Borrowing Agent”), and INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC, a
Delaware limited liability company (“Holdings” and collectively with Empeiria
and IDE, “Borrowers”), the lenders party thereto (the “Lenders”), and ELM PARK
CAPITAL MANAGEMENT, LLC, as agent (in such capacity, “Agent”) for the Lenders.
Capitalized terms used but not defined in this Compliance Certificate shall have
the meanings given such terms in the Loan Agreement.

Ladies and Gentlemen:

This Compliance Certificate (this “Certificate”) is delivered to you pursuant to
Section 1.2 and Section 9 of the Loan Agreement. Unless otherwise stated in this
Certificate, capitalized terms used in this Certificate are defined in the Loan
Agreement.

The undersigned hereby certifies to you as follows:

1. The undersigned is, and at all times mentioned herein has been, a duly
elected, qualified and acting [Chief Accounting Officer] [Controller] of IDE as
“Borrowing Agent” for Borrowers.

2. The undersigned has reviewed the provisions of the Loan Agreement and the
Other Documents (collectively, the “Documents”), and a review of the records of
the activities of Borrowers during the period from [                , 20    , to
                , 20    ] (the “Subject Period”) has been made under the
supervision of the undersigned with a view towards determining whether, during
the Subject Period, Borrowers have kept, observed, performed and fulfilled all
their obligations under the Documents.

3. The financial statements of Empeiria and its Subsidiaries delivered to you
concurrently herewith have been prepared in accordance with GAAP and fairly and
accurately in all material respects present the financial condition of Empeiria
and its Subsidiaries and results of operations of Empeiria and its Subsidiaries
at the date and for the period indicated therein.

4. Borrowers have in all material respects kept, observed, performed and
fulfilled each and every covenant and condition contained in the Documents, and,
as of the date of the financial statements to which this Certificate relates and
as of the date hereof, Borrowers are not in default in the performance,
observance or fulfillment in all material respects of any of the



--------------------------------------------------------------------------------

covenants and conditions of the Documents and no Default or Event of Default has
occurred, except for such defaults, if any, described on Schedule A attached
hereto. (If any are described, state the nature, when it occurred, whether it is
continuing and the steps being taken by Borrowers with respect to such default.)

5. Attached hereto as Schedule C is a true and accurate calculation setting
forth, among other information, information that demonstrates compliance (or
noncompliance) with each of the covenants set forth in Sections 6.5, 7.5 and
7.11 of the Loan Agreement.

6. To the best of the undersigned’s knowledge, except with respect to conditions
existing on the Closing Date that are described on Schedule 5.7 to the Loan
Agreement, Borrowers are in compliance in all material respects with all
federal, state and local Environmental Laws. To the extent Borrowers are not in
compliance with the foregoing laws, Schedule D, attached hereto, sets forth with
specificity all areas of non-compliance and the proposed action Borrowers will
implement in order to achieve full compliance.

This Certificate is subject to and shall be construed in accordance with the
terms of the Loan Agreement.

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of this        day of                 , 20    .

 

EMPEIRIA ACQUISITION CORP.,

as Borrowing Agent

By:

   

Name:

   

Title:

   

Schedules:

A – Defaults

B – Calculations

C – Environmental Reports

[SIGNATURE PAGE TO COMPLIANCE CERTIFICATE]



--------------------------------------------------------------------------------

Schedule A

to

Compliance Certificate

Defaults



--------------------------------------------------------------------------------

Schedule B

to

Compliance Certificate

Calculations



--------------------------------------------------------------------------------

Schedule C

to

Compliance Certificate

Environmental Reports



--------------------------------------------------------------------------------

EXHIBIT 2.1

TERM NOTE

 

$[                ]    December 14, 2012

This Term Note (this “Note”) is executed and delivered under and pursuant to the
terms of that certain Term Loan and Security Agreement dated of even date
herewith (as amended, restated, or supplemented, the “Loan Agreement”), by and
among EMPEIRIA ACQUISITION CORP., a Delaware corporation (“Empeiria”),
INTEGRATED DRILLING EQUIPMENT, LLC, a Delaware limited liability company (“IDE”
and “Borrowing Agent”), and INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC,
a Delaware limited liability company (“Holdings” and collectively with Empeiria
and IDE, “Borrowers”), ELM PARK CAPITAL MANAGEMENT, LLC, as agent (in such
capacity, “Agent”) for the financial institutions from time to time party
thereto (the “Lenders”), and the Lenders. Capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Loan
Agreement.

FOR VALUE RECEIVED, Borrowers hereby jointly and severally promise to pay to the
order of [                ] (“[            ]”), at the office of Agent located
at 2101 Cedar Springs Rd., Suite 700, Dallas, TX 75201, or at such other place
as Agent may from time to time designate to Borrowers in writing:

(i) the principal sum of [                ] DOLLARS AND NO/100
($[                ]) or, if different from such amount, the unpaid principal
balance of [            ]’s Commitment Percentage of the Term Loan as may be due
and owing under the Loan Agreement, payable in accordance with the provisions of
the Loan Agreement, subject to acceleration upon the occurrence of an Event of
Default under the Loan Agreement or earlier termination of the Loan Agreement
pursuant to the terms thereof; and

(ii) interest on the principal amount of this Note from time to time outstanding
until such principal amount is paid in full at the applicable Term Loan Rate in
accordance with the provisions of the Loan Agreement. In no event, however,
shall interest exceed the maximum interest rate permitted by law. Upon and after
the occurrence of an Event of Default, and during the continuation thereof,
interest shall be payable at the Default Rate.

This Note is a Term Note referred to in the Loan Agreement and is secured by the
liens granted pursuant to the Loan Agreement and the Other Documents, is
entitled to the benefits of the Loan Agreement and the Other Documents, and is
subject to all of the agreements, terms and conditions therein contained.

This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.

If an Event of Default under Section 10 of the Loan Agreement shall occur, then
this Note shall immediately, or upon the election of Required Lenders as
applicable, in accordance with the Loan Agreement, become due and payable,
without notice, together with reasonable attorneys’ fees if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof. If any other Event of Default shall occur under the Loan Agreement or
any of

 

1



--------------------------------------------------------------------------------

the Other Documents, which is not cured within any applicable grace period, then
this Note may, as provided in the Loan Agreement, be declared to be immediately
due and payable, without notice, together with reasonable attorneys’ fees, if
the collection hereof is placed in the hands of an attorney to obtain or enforce
payment hereof.

This Note shall be construed and enforced in accordance with the laws of the
State of New York.

Borrowers expressly waive any presentment, demand, protest, notice of protest,
notice of intent to accelerate, notice of acceleration or notice of any kind
except as expressly provided in the Loan Agreement.

[Signature Page Follows.]

 

2



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

BORROWERS:

 

INTEGRATED DRILLING EQUIPMENT, LLC

By:   /s/ Norman Michael Dion Name:   Norman Michael Dion Title:   Chief
Financial Officer

 

INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC By:   /s/ Norman Michael
Dion Name:   Norman Michael Dion Title:   Chief Financial Officer

 

EMPEIRIA ACQUISITION CORP. By:   /s/ Norman Michael Dion Name:   Norman Michael
Dion Title:   Chief Financial Officer

[SIGNATURE PAGE TO TERM NOTE]



--------------------------------------------------------------------------------

EXHIBIT 8.1(i)

FINANCIAL CONDITION CERTIFICATE

The undersigned hereby certifies with respect to EMPEIRIA ACQUISITION CORP., a
Delaware corporation (“Empeiria”), INTEGRATED DRILLING EQUIPMENT, LLC, a
Delaware limited liability company (“IDE” and “Borrowing Agent”), and INTEGRATED
DRILLING EQUIPMENT COMPANY HOLDINGS, LLC, a Delaware limited liability company
(“Holdings” and collectively with Empeiria and IDE, “Borrowers”), as of the
         day of                     , 20        , that:

1. I am the duly elected, qualified and acting [Chief Financial Officer]
[Controller] of each Borrower. IDE is a limited liability company duly
organized, existing and in good standing under the laws of the State of
Delaware. Holdings is a limited liability company duly organized, existing and
in good standing under the laws of the State of Delaware. Empeiria is a
corporation duly organized, existing and in good standing under the laws of the
State of Delaware.

2. I am fully familiar with all of the business and financial affairs of each
Borrower (as defined in the Loan Agreement (as defined below), including,
without limiting the generality of the foregoing, all of the matters hereinafter
described.

3. This Certificate is made and delivered to ELM PARK CAPITAL MANAGEMENT, LLC,
as agent (in such capacity, “Agent”) for the financial institutions (the
“Lenders”) from time to time party to that certain Term Loan and Security
Agreement dated as of December 14, 2012, among Borrowers, Agent, and the Lenders
(as amended, restated, or supplemented, the “Loan Agreement”), for the purpose
of inducing Agent and Lenders, now and from time to time hereafter, to extend
credit to Borrowers pursuant to the terms and conditions of the Loan Agreement
and the Other Documents now and from time to time hereafter executed by any
Borrower and delivered to Agent and the Lenders. I understand that you are
relying on this Certificate. All capitalized terms used and not otherwise
defined herein shall have the meanings given them in the Loan Agreement.

4. I have reviewed the following and am fully familiar with the process pursuant
to which they were generated:

5. The Pro Forma Balance Sheet of Empeiria and its Subsidiaries is attached
hereto as Exhibit A (the “Pro Forma Balance Sheet”).

6. The Pro Forma Balance Sheet is accurate, complete and correct in all material
respects given the assumptions upon which it is prepared and fairly reflects the
consolidated financial condition of Empeiria and its Subsidiaries after giving
effect to the Transactions and the assumptions upon which the Pro Forma Balance
Sheet is prepared. The Borrowers, taken as a whole, will have sufficient cash
flow to enable them to pay their debts as they mature.

7. Immediately following the execution of the Loan Agreement and the
consummation of the Transactions, the assets of Borrowers (including
reimbursement and contribution rights), at a fair valuation and at their present
fair saleable value, will be in excess of the total amount of Borrowers’
liabilities (including contingent and unmatured liabilities),



--------------------------------------------------------------------------------

Borrowers, taken as a whole, will be able to pay their debts as they become due,
and

Borrowers, taken as a whole, will have sufficient capital with which to carry on
their businesses. All material undisputed debts owing to third parties by any
Borrower are current and not past due.

8. The Loan Agreement was, and the Other Documents were and will be, executed
and delivered by Borrowers to Agent and/or Lenders in good faith and in exchange
for reasonably equivalent value and fair consideration.

I have reviewed the relevant terms of the Loan Agreement and the Other Documents
executed as of the date hereof and have made, or have caused to be made under my
supervision, a review of the transactions and conditions of Borrowers from the
beginning of the accounting period covered by the documents set forth in
Section 4 hereof to the date of this Certificate, and that such review has not
disclosed the existence during such period of any condition or event which
constitutes or would constitute a Default or an Event of Default.

[Signature Page Follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Financial Condition
Certificate as of the date first set forth above.

 

INTEGRATED DRILLING EQUIPMENT, LLC By:   /s/ Norman Michael Dion Name:   Norman
Michael Dion Title:   Chief Financial Officer INTEGRATED DRILLING EQUIPMENT
COMPANY HOLDINGS, LLC By:   /s/ Norman Michael Dion Name:   Norman Michael Dion
Title:   Chief Financial Officer EMPEIRIA ACQUISITION CORP. By:   /s/ Norman
Michael Dion Name:   Norman Michael Dion Title:   Chief Financial Officer

[SIGNATURE PAGE TO FINANCIAL CONDITION CERTIFICATE]



--------------------------------------------------------------------------------

EXHIBIT A

Pro Forma Balance

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT 16.3

COMMITMENT TRANSFER SUPPLEMENT

COMMITMENT TRANSFER SUPPLEMENT, dated as of ________________ among
______________________________________ (the “Transferor Lender”), each
[Purchasing Lender/Purchasing CLO] executing this Commitment Transfer Supplement
([each, a “Purchasing Lender” / each, a “Purchasing CLO”]), and Elm Park Capital
Management, LLC (“Elm Park Capital Management”) as agent for the Lenders (as
defined below) under the Loan Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, this Commitment Transfer Supplement is being executed and delivered in
accordance with Section 16.3 of the Term Loan and Security Agreement dated as of
December 14, 2012 (as from time to time amended, restated, supplemented or
otherwise modified in accordance with the terms thereof, the “Loan Agreement”)
by and among EMPEIRIA ACQUISITION CORP., a Delaware corporation (“Empeiria”),
INTEGRATED DRILLING EQUIPMENT, LLC, a Delaware limited liability company
(“IDE”), and INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC, a Delaware
limited liability company (“Holdings” and collectively with Empeiria and IDE,
“Borrowers”), ELM PARK CAPITAL MANAGEMENT, LLC, as agent (in such capacity,
“Agent”) for the financial institutions which are now or which hereafter become
a party thereto from time to time party thereto (collectively, the “Lenders”,
and each individually the “Lender”), and the Lenders;

WHEREAS, each [Purchasing Lender/Purchasing CLO] wishes to become a Lender party
to the Loan Agreement; and

WHEREAS, the Transferor Lender is selling and assigning to each [Purchasing
Lender/Purchasing CLO], rights, obligations and commitments under the Loan
Agreement;

NOW, THEREFORE, the parties hereto do hereby agree as follows:

1. All capitalized terms used herein which are not defined shall have the
meanings given to them in the Loan Agreement.

2. Upon receipt by the Agent of four counterparts of this Commitment Transfer
Supplement, to each of which is attached a fully completed Schedule I, and each
of which has been executed by the Transferor Lender and Agent, Agent will
transmit to Transferor Lender and each [Purchasing Lender/Purchasing CLO] a
Transfer Effective Notice, substantially in the form of Schedule II to this
Commitment Transfer Supplement (a “Transfer Effective Notice”). Such Transfer
Effective Notice shall set forth, inter alia, the date on which the transfer
effected by this Commitment Transfer Supplement shall become effective (the
“Transfer Effective Date”), which date shall not be earlier than the first
Business Day following the date such Transfer Effective Notice is received. From
and after the Transfer Effective Date, each [Purchasing Lender/Purchasing CLO]
shall be a Lender party to the Loan Agreement for all purposes thereof.



--------------------------------------------------------------------------------

3. At or before 11:00 a.m. (Dallas time) on the Transfer Effective Date each
[Purchasing Lender/Purchasing CLO] shall pay to Transferor Lender, in
immediately available funds, an amount equal to the purchase price, as agreed
between Transferor Lender and such [Purchasing Lender/Purchasing CLO] (the
“Purchase Price”), of the portion of the Term Loan being purchased by such
[Purchasing Lender/Purchasing CLO] (such [Purchasing Lender’s/Purchasing CLO’s]
“Purchased Percentage”) of the outstanding Term Loan and other amounts owing to
the Transferor Lender under the Loan Agreement and the Term Note payable to the
Transferor Lender. Effective upon receipt by Transferor Lender of the Purchase
Price from a [Purchasing Lender/Purchasing CLO], Transferor Lender hereby
irrevocably sells assigns and transfers to such [Purchasing Lender/Purchasing
CLO], without recourse, representation or warranty, and each [Purchasing
Lender/Purchasing CLO] hereby irrevocably purchases, takes and assumes from
Transferor Lender, such [Purchasing Lender’s/Purchasing CLO’s] Purchased
Percentage of the Term Loan and other amounts owing to the Transferor Lender
under the Loan Agreement and the Term Note together with all instruments,
documents and collateral security pertaining thereto.

4. Transferor Lender has made arrangements with each [Purchasing
Lender/Purchasing CLO] with respect to (i) the portion, if any, to be paid, and
the date or dates for payment, by Transferor Lender to such [Purchasing
Lender/Purchasing CLO] of any fees heretofore received by Transferor Lender
pursuant to the Loan Agreement prior to the Transfer Effective Date and (ii) the
portion, if any, to be paid, and the date or dates for payment, by such
[Purchasing Lender/Purchasing CLO] to Transferor Lender of fees or interest
received by such [Purchasing Lender/Purchasing CLO] pursuant to the Loan
Agreement from and after the Transfer Effective Date.

5. (a) All principal payments that would otherwise be payable from and after the
Transfer Effective Date to or for the account of Transferor Lender pursuant to
the Loan Agreement and the Term Note shall, instead, be payable to or for the
account of Transferor Lender and [Purchasing Lender/Purchasing CLO], as the case
may be, in accordance with their respective interests as reflected in this
Commitment Transfer Supplement.

(b) All interest, fees and other amounts that would otherwise accrue for the
account of Transferor Lender from and after the Transfer Effective Date pursuant
to the Loan Agreement and the Term Note shall, instead, accrue for the account
of, and be payable to, Transferor Lender and [Purchasing Lender/Purchasing CLO],
as the case may be, in accordance with their respective interests as reflected
in this Commitment Transfer Supplement. In the event that any amount of
interest, fees or other amounts accruing prior to the Transfer Effective Date
was included in the Purchase Price paid by any [Purchasing Lender/Purchasing
CLO], Transferor Lender and each [Purchasing Lender/Purchasing CLO] will make
appropriate arrangements for payment by Transferor Lender to such [Purchasing
Lender/Purchasing CLO] of such amount upon receipt thereof from Borrowers.

6. Concurrently with the execution and delivery hereof, Transferor Lender will
provide to each [Purchasing Lender/Purchasing CLO] conformed copies of the Loan
Agreement and all related documents delivered to Transferor Lender.



--------------------------------------------------------------------------------

7. Each of the parties to this Commitment Transfer Supplement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Commitment Transfer Supplement.

8. By executing and delivering this Commitment Transfer Supplement, Transferor
Lender and each [Purchasing Lender/Purchasing CLO] confirm to and agree with
each other and Agent and Lenders as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim, Transferor Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement, the Term Note or any other
instrument or document furnished pursuant thereto; (ii) Transferor Lender makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of Borrowers or the performance or observance by Borrowers
of any of their Obligations under the Loan Agreement, the Term Note or any other
instrument or document furnished pursuant hereto; (iii) each [Purchasing
Lender/Purchasing CLO] confirms that it has received a copy of the Loan
Agreement, together with copies of such financial statements and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Commitment Transfer Supplement;
(iv) each [Purchasing Lender/Purchasing CLO] will, independently and without
reliance upon Agent, Transferor Lender or any other Lenders and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement; (v) each [Purchasing Lender/Purchasing CLO] appoints and authorizes
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Agreement as are delegated to the Agent by the terms thereof;
(vi) each [Purchasing Lender/Purchasing CLO] agrees that it will perform all of
its respective obligations as set forth in the Loan Agreement to be performed by
each as a Lender; and (vii) each [Purchasing Lender/Purchasing CLO] represents
and warrants to Transferor Lender, Lenders, Agent and Borrowers that it is
either (x) entitled to the benefits of an income tax treaty with the United
States of America that provides for an exemption from the United States
withholding tax on interest and other payments made by Borrowers under the Loan
Agreement and the Other Documents or (y) is engaged in trade or business within
the United States of America.

9. Schedule I hereto sets forth the revised Commitment Percentages of Transferor
Lender and the Commitment Percentage of each [Purchasing Lender/Purchasing CLO]
as well as administrative information with respect to each [Purchasing
Lender/Purchasing CLO].

10. This Commitment Transfer Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Signature Pages Follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed by their respective duly authorized officers on the
date set forth above.

 

  As Transferor Lender

 

By:     Name:     Title:    

 

  As a [Purchasing Lender/Purchasing CLO]

 

By:     Name:     Title:    

[SIGNATURE PAGE TO COMMITMENT TRANSFER SUPPLEMENT]



--------------------------------------------------------------------------------

ELM PARK CAPITAL MANAGEMENT,

as Agent

By:     Name:     Title:    

[SIGNATURE PAGE TO COMMITMENT TRANSFER SUPPLEMENT]



--------------------------------------------------------------------------------

SCHEDULE I TO COMMITMENT TRANSFER SUPPLEMENT

LIST OF OFFICES, ADDRESSES FOR NOTICES AND COMMITMENT AMOUNTS

 

(Transferor Lender)

   Revised Commitment Amount $___________________    Revised Commitment
Percentage                              %

(Purchasing Lender)

   Commitment Amount               $___________________    Commitment Percentage
                                 %

Addresses for Notices

 

     

Attention:

Telephone:

Telecopier:



--------------------------------------------------------------------------------

SCHEDULE II TO COMMITMENT TRANSFER SUPPLEMENT

(Form of Transfer Effective Notice)

To: ____________________________________________, as Transferor Lender and
                                                     , as [Purchasing
Lender/Purchasing CLO]:

The undersigned, as Agent under the Term Loan and Security Agreement dated as of
December 14, 2012, by and among EMPEIRIA ACQUISITION CORP., a Delaware
corporation, INTEGRATED DRILLING EQUIPMENT, LLC, a Delaware limited liability
company, and INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC, a Delaware
limited liability company, as borrowers, the financial institutions named
therein (the “Lenders”), and ELM PARK CAPITAL MANAGEMENT, LLC, as agent for
Lenders, acknowledges receipt of four executed counterparts of a completed
Commitment Transfer Supplement in the form attached hereto. [Note: Attach copy
of Commitment Transfer Supplement.]

Pursuant to such Commitment Transfer Supplement, you are advised that the
Transfer Effective Date will be [insert date of Transfer Effective Notice].

 

ELM PARK CAPITAL MANAGEMENT,

as Agent

By:     Title:    

ACCEPTED FOR RECORDATION

IN REGISTER:



--------------------------------------------------------------------------------

Schedule 1.1

Permitted Holders

 

Name

   Approximate Percentage of
Outstanding Shares  

Empeiria Investors LLC

     23.3 % 

Alan B. Menkes

     25.4 % 

Keith E. Oster

     24.2 % 

Joseph Fong

     23.7 % 

Stephen Cope

     41.0 % 



--------------------------------------------------------------------------------

Schedule 1.2-A

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

Schedule 1.2-B

Permitted Encumbrances

 

Debtor

  

Secured Party

  

File No. and
Date of Filing

  

Collateral

Holdings

   Wells Fargo Bank, N.A.    2012 1009226
3/15/2012   

1–Komatsu Forklift FG25T-16

s/n A224954

Holdings

   Wells Fargo Bank, N.A.    2012 2468124
6/26/2012    1–Komatsu Forklift FG25T-16
s/n A225290

Holdings

   Sidewinder Drilling Inc.    2012 3458983
9/7/2012    Debtor’s equipment and all proceeds thereof described on Exhibit A,
Exhibit A-1 and Exhibit A-2, attached thereto.

Holdings

   Kenai Drilling Limited    2012 3879642
10/9/2012    All of Debtor’s now owned or hereafter acquired right, title and
interest in and to the part, equipment and proceeds and products..., as more
fully described on Exhibit A and Exhibit B, attached thereto.



--------------------------------------------------------------------------------

Schedule 4.5

Equipment, Inventory Locations and Real Property

Locations of Equipment and Inventory:

 

  1) 6750 Bender Road, Humble, TX

 

  2) Bender Road and Highway 59, Humble, TX (10 acre addition)

 

  3) 25311 I-45 North, Spring, TX

 

  4) 4514 Brittmoore, Houston, TX

 

  5) 4708 S. Council Road, Oklahoma City, OK

 

  6) 6421 Cunningham Road, Houston Texas

 

  7) 6524 Bender Road, Humble, TX (parking lot)

Each place of business of Borrowers (noting chief executive office of each):

The chief executive office for IDE and Holdings is 25311 I-45 North, Woodpark
Business Center, Building No. 6, Spring, TX.

The chief executive office for Empeiria is 142 West 57th Street, 11th Floor, New
York, New York.

Real Property (owned or leased):

 

  1) Leased location: 6750 Bender Road, Humble, TX

Landlord: SDC Blackhole LP

 

  2) Leased location: Bender Road and Highway 59, Humble, TX (10 acre addition)

Landlord: IDECO, LLC

 

  3) Leased location: 25311 I-45 North, Spring, TX

Landlord: 9th Green LLC

 

  4) Leased location: 4514 Brittmoore, Houston, TX

Landlord: Trust Management Company

 

  5) Leased Location: 4708 S. Council Road, Oklahoma City, OK

Landlord: G&C Holdings, LLC

 

  6) Leased Location: 6421 Cunningham Road, Houston TX

Landlord: CLAY-CMBS #1, L.P.

 

  7) Leased location: 6524 Bender Road, Humble, TX (parking lot);

Landlord: New Jerusalem Whole Truth Church



--------------------------------------------------------------------------------

Schedule 4.15(h)

Deposit and Investment Accounts

 

CO

  

Description

  

AccountNo

  

AccountDesc

  

Primary Purpose

IDE Holdings    PNC Bank       PNC Bank Checking Account    Payables IDE
Holdings    Rest Cash-Texas Capital X0678       Texas Capital Restricted Cash   
Health Ins IDE Holdings    PNC Bank - Payroll       PNC Bank Payroll    Payroll
IDE LLC    PNC Bank-Lockbox       PNC Bank Deposit Account    Deposits IDE LLC
   PNC Bank-Operating       PNC Bank Checking Account    Payables IDE LLC    PNC
Bank-ARS       PNC Bank Deposit Account    Deposits IDE LLC    PNC Bank -
Payroll       PNC Bank Payroll    Payroll IEC Systems    Tradition Bank
Operating       TRADITION BANK    Payables IEC Systems    PNC Bank Lockbox X5786
      PNC Bank Deposit Account    Deposits IEC Systems    PNC-Checking X8507   
   PNC Bank Checking Account    Payables IEC Systems    Texas Capital Checking
      Texas Capital Checking    Petty Cash IDE Employee Trust    Texas Capital
Checking       Texas Capital Restricted Cash    Health Insurance
Empeiria Acquisition Corp.    First Republic       Empeiria Acquisition Corp.   
Deposits



--------------------------------------------------------------------------------

Schedule 5.1

Consents

None.



--------------------------------------------------------------------------------

Schedule 5.2(a)

States of Qualification and Good Standing

 

1) IDE

 

  •  

Formed in Delaware

 

  •  

Qualified in Texas and Oklahoma

 

2) Holdings

 

  •  

Formed in Delaware

 

  •  

Qualified in Texas

 

3) Empeiria

 

  •  

Formed in Delaware



--------------------------------------------------------------------------------

Schedule 5.2(b)

Empeiria Equity Interests, Etc.

CAPITALIZATION OF EMPEIRIA ACQUISITION CORP.

 

Class of Stock

   Authorized
Shares      Outstanding
Shares  

Preferred

     1,000,000         25,000   

Common

     100,000,000         8,259,700   

Public Warrants

     N/A         6,000,000   

Placement Warrants

     N/A         390,000   

Elm Park Warrants

     N/A         142,484   

Purchase Options

     N/A         1,200,000   

Description of Above Referenced Warrants, Preferred Stock and Purchase Options

 

Class of Stock

  

DESCRIPTION

Preferred    The Preferred Stock is redeemable at the option of EAC at any time
on fifteen (15) days’ notice, at any time after the first anniversary of the
date on which all indebtedness for borrowed money of the corporation is repaid
in full, at a redemption price per share equal to $100, plus all accrued and
unpaid dividends per share to the date of redemption, subject to compliance with
any restrictions in EAC’s then-outstanding indebtedness. The Preferred Stock
will be subject to mandatory redemption on the date which is 181 days following
the latest maturity date of any indebtedness of EAC outstanding on December 14,
2012. Public Warrants    Each warrant entitles the holder to purchase one share
of common stock at a price of $11.50. Each warrant will become exercisable on
the later of 30 days after the completion of an initial business transaction and
June 15, 2012 and will expire five years from the date of the initial business
transaction, or earlier upon redemption or liquidation. EAC may redeem the
warrants at a price of $0.01 per warrant upon 30 days’ prior written notice
after the warrants become exercisable, only in the event that the last sales
price of the common stock equals or exceeds $17.50 per share for any 20 trading
days within a 30 trading day period ending three business days before the notice
of redemption is given. In the event that a registration statement is not
effective at the time of exercise, the holders of the warrants will not be
entitled to exercise such warrants (except on a cashless basis under certain
circumstances) and in no event (whether in the case of a registration statement
not being effective or otherwise) will the company be required to net cash
settle the warrants and the warrants will expire worthless.



--------------------------------------------------------------------------------

Class of Stock

  

DESCRIPTION

Placement Warrants    Placement Warrants are identical to the Public Warrants
except that if held by the original holders or their permitted assigns, they (i)
may be exercised for cash or on a cashless basis; (ii) may not be transferred,
assigned or sold until 30 days after completion of an initial business
transaction (provided, however, that Placement Warrants held by the Sponsor may
be transferred to certain permitted transferees); and (iii) will not be subject
to redemption by EAC. Elm Park Warrants    See Common Stock Warrant Agreement
and Registration Rights Agreement entered into with Elm Park on even date with
this Agreement. Purchase Options   

In connection with its IPO, EAC sold to PrinceRidge, the representative of the
underwriters, an option to purchase up to 600,000 units at $15.00 per unit. Each
unit consists of one common share and one Public Warrant. This option may be
exercised on a cashless basis, in whole or in part, commencing on the
consummation of the merger and expiring five years from the effective date of
the registration statement relating to EAC’s IPO. This option grants to holders
demand and “piggy back” rights for five and seven years, respectively, from the
effective date of the IPO Registration Statement for shares underlying and
issuable upon exercise of the warrants that are part of the Purchase Option. EAC
will bear all fees and expenses attendant to registering the securities, other
than underwriting commissions which will be paid for by the holders themselves.
EAC will have no obligation to net cash settle the exercise of this option or
the warrants underlying the option. The exercise price and number of units
issuable upon exercise of this option may be adjusted in certain circumstances
including in the event of a stock dividend, or our recapitalization,
reorganization, merger or consolidation. However, this option will not be
adjusted for issuances of common shares at a price below their exercise price.

 

In addition, EAC sold to Cohen & Company an option to purchase up to 600,000
units at $15.00 per unit. Each unit consists of one common share and one Public
Warrant. This option may be exercised during the five-year period from the date
of the public offering commencing on the consummation of the merger. This option
may be exercised for cash or on a “cashless” basis, at the holder’s option, such
that the holder may use the appreciated value of the unit purchase option (the
difference between the exercise prices of

the unit purchase option and the underlying warrants and the market price of the
units and underlying ordinary shares) to exercise the unit purchase option
without the payment of cash.



--------------------------------------------------------------------------------

Schedule 5.2(c)

Subsidiaries

 

Subsidiary

   Owner    Interest
Type    Percentage
Ownership   Number of
Shares
(Authorized
/ Issued)

Integrated Drilling Equipment Company Holdings, LLC

   Empeiria
Acquisition
Corp.    LLC
Interest    100%   N/A

Integrated Drilling Equipment, LLC

   Integrated
Drilling
Equipment
Company
Holdings,
LLC    LLC
Interest    100%   N/A



--------------------------------------------------------------------------------

Schedule 5.2(d)

Other Borrowers’ Equity Interests, Etc.

See the description of the Warrants and Purchase Options described in Schedule
5.2(b) above.



--------------------------------------------------------------------------------

Schedule 5.4

Federal Tax Identification Number

 

IDE:

  45-3262395    

Holdings:

  61-1698870    

Empeiria:

  27-5079295    



--------------------------------------------------------------------------------

Schedule 5.6

Prior Names

IDE:

Advanced Rig Services, LLC

IDE Rigs, LLC

IEC-Systems, LLC

IEC-Systems, LP

Holdings:

IDE Acquisition Co., LLC



--------------------------------------------------------------------------------

Schedule 5.7

Environmental

1) Issues as described in the Phase I Environmental Site Assessment, dated
November 7, 2012, and the Limited Environmental Compliance Assessment, dated
October 19, 2012, both of which were prepared by Terracon Consultants, Inc. for
the IDE Hydraulic Systems and Controls facility located at 6421 Cunningham Road,
Houston, Texas, which issues would not reasonably be expected to have a Material
Adverse Effect.

2) Issues as described in the Phase I Environmental Site Assessment, dated
November 7, 2012, and the Limited Environmental Compliance Assessment, dated
October 19, 2012, both of which were prepared by Terracon Consultants, Inc. for
the IDE Rig-Up Services facility located at 6750 Bender Road in Humble, Texas,
which issues would not reasonably be expected to have a Material Adverse Effect.

3) Issues described in the Phase I Environmental Site Assessment, dated
November 7, 2012, and the Limited Environmental Compliance Assessment, dated
October 19, 2012, both of which were prepared by Terracon Consultants, Inc. for
the IEC Systems, LLC facility located at 4514 Brittmoore Road in Houston, Texas,
which issues would not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

Schedule 5.8(b)

Litigation

None.



--------------------------------------------------------------------------------

Schedule 5.8(d)

Plans

None.



--------------------------------------------------------------------------------

Schedule 5.9

Intellectual Property, Source Code Escrow Agreements

Patents:

 

OWNER

                           INTEGRATED DRILLING EQUIPMENT, LLC    17575/002001   
US    UTL    12/492,980    DRILLING RIG ASSEMBLY METHOD AND APPARATUS   
PUBLISHED    6/26/2009    12/30/2010    6/26/2029 INTEGRATED DRILLING EQUIPMENT,
LLC    17575/003001    US    UTL    12/568,489    PORTABLE DRILLING RIG
APPARATUS AND ASSEMBLY METHOD    PUBLISHED    9/28/2009    3/31/2011   
9/28/2029 INTEGRATED DRILLING EQUIPMENT, LLC    17575/006001    US    PRV      
METHOD AND APPARATUS TO INSTALL A TOP DRIVE TO A DRILLING RIG    PROPOSED      
   INTEGRATED DRILLING EQUIPMENT, LLC    17575/007001    US    PRV      
VERTICAL ASSEMBLY METHOD AND APPARATUS FOR A DRILLING RIG    PROPOSED         
INTEGRATED DRILLING EQUIPMENT, LLC    17575/008001    US    PRV    61/526,564   
ADVANCED RIG DESIGN FOR AUTOMATED TUBULAR INSTALLATION AND REMOVAL OPERATIONS   
PENDING    8/23/2011       INTEGRATED DRILLING EQUIPMENT, LLC    17575/008003   
US    UTL    13/593,351    ADVANCED RIG DESIGN FOR AUTOMATED TUBULAR
INSTALLATION AND REMOVAL OPERATIONS    PENDING    8/23/2012       8/23/2032
INTEGRATED DRILLING EQUIPMENT, LLC    17575/008002    US    PRV       ADVANCED
RIG DESIGN FOR AUTOMATED TUBULAR INSTALLATION AND REMOVAL OPERATIONS   
ABANDONED          8/23/2012



--------------------------------------------------------------------------------

Schedule 5.10

Licenses and Permits

None.



--------------------------------------------------------------------------------

Schedule 5.14

Labor Disputes

None.



--------------------------------------------------------------------------------

Schedule 7.3

Guarantees

None.



--------------------------------------------------------------------------------

Schedule 7.7

Warrants

 

Class of Stock

   Authorized Shares      Outstanding Shares  

Public Warrants

     N/A         6,000,000   

Placement Warrants

     N/A         390,000   

Elm Park Warrants

     N/A         142,484   

Description of Above Referenced Warrants

 

Class of Stock

  

DESCRIPTION

Public Warrants    Each warrant entitles the holder to purchase one share of
common stock at a price of $11.50. Each warrant will become exercisable on the
later of 30 days after the completion of an initial business transaction and
June 15, 2012 and will expire five years from the date of the initial business
transaction, or earlier upon redemption or liquidation. EAC may redeem the
warrants at a price of $0.01 per warrant upon 30 days’ prior written notice
after the warrants become exercisable, only in the event that the last sales
price of the common stock equals or exceeds $17.50 per share for any 20 trading
days within a 30 trading day period ending three business days before the notice
of redemption is given. In the event that a registration statement is not
effective at the time of exercise, the holders of the warrants will not be
entitled to exercise such warrants (except on a cashless basis under certain
circumstances) and in no event (whether in the case of a registration statement
not being effective or otherwise) will the company be required to net cash
settle the warrants and the warrants will expire worthless. Placement Warrants
   Placement Warrants are identical to the Public Warrants except that if held
by the original holders or their permitted assigns, they (i) may be exercised
for cash or on a cashless basis; (ii) may not be transferred, assigned or sold
until 30 days after completion of an initial business transaction (provided,
however, that Placement Warrants held by the Sponsor may be transferred to
certain permitted transferees); and (iii) will not be subject to redemption by
EAC. Elm Park Warrants    See Common Stock Warrant Agreement and Registration
Rights Agreement entered into with Elm Park on even date with this Agreement.



--------------------------------------------------------------------------------

Schedule 7.10

Transactions with Affiliates as of the Closing Date

1) Lease between Integrated Drilling Equipment, LLC, as tenant, and SDC
Blackhole LLC, as landlord, for certain leased property located at 6750 Bender
Road, Humble, TX

2) Lease between Integrated Drilling Equipment, LLC, as tenant, and IDECO, LLC,
as landlord, for certain leased property located at Bender Road and Highway 59,
Humble, TX (10 acre addition)

3) Lease between Integrated Drilling Equipment, LLC, as tenant, and 9th Green
LLC, as landlord, for certain leased property located at 25311 I-45 North,
Spring, TX

4) Stock Purchase Agreement, between Empeiria Acquisition Corp. as Seller and
Empeiria Investors, LLC as Purchaser



--------------------------------------------------------------------------------

Schedule 8.2

Conditions Subsequent

(a) Within 30 days after the Closing Date (or such later date as may be agreed
to by Agent in its sole discretion), Agent shall have received copies of
Borrowers’ casualty insurance policies, together with loss payable endorsements
on Agent’s standard form of loss payee endorsement naming Agent as loss payee,
and certified copies of Borrowers’ liability insurance policies, together with
endorsements naming Agent as a co-insured, the form and substance of which shall
be reasonably satisfactory to Agent.

(b) Within 45 days after the Closing Date (or such later date as may be agreed
to by Agent in its sole discretion), Borrowers shall have delivered to Agent
either (i) a Lien Waiver Agreement, duly executed by the parties thereto and in
form and substance reasonably satisfactory to Agent, with respect to the
following location: 6421 Cunningham Road, Houston Texas; or (ii) evidence
satisfactory to Agent that Borrowers have used commercially reasonable efforts
to obtain such Lien Waiver Agreement.

(c) Within 30 days after the Closing Date (or such later date as may be agreed
to by Agent in its sole discretion), Agent shall have received one or more
customary opinions of counsel with respect to the Warrant Agreement and the
Registration Rights Agreement as Agent may reasonably request, the form and
substance of which shall be reasonably satisfactory to Agent.